





Exhibit 10










TENTH SUPPLEMENTAL INDENTURE







from







YANKEE GAS SERVICES COMPANY







to







THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.







TRUSTEE







_________________________________







Dated as of April 1, 2010







Supplemental to Indenture of Mortgage

and Deed of Trust from

Yankee Gas Services Company to

The Bank of New York Mellon Trust Company, N.A. (formerly known as

The Bank of New York Trust Company, N.A., successor to

The Bank of New York, successor to
Fleet National Bank, formerly known as

The Connecticut National Bank), Trustee,

dated as of July 1, 1989





























TENTH SUPPLEMENTAL INDENTURE




TENTH SUPPLEMENTAL INDENTURE, dated as of April 1, 2010 between YANKEE GAS
SERVICES COMPANY, a specially chartered Connecticut corporation (herein called
the "Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national
banking corporation, successor as trustee to The Bank of New York, as successor
to Fleet National Bank (formerly known as The Connecticut National Bank), as
Trustee (the "Trustee”) under the Indenture of Mortgage and Deed of Trust, dated
as of July 1, 1989, executed and delivered by the Company (herein called the
"Original Indenture”; the Original Indenture and any and all indentures and
instruments supplemental thereto, including, without limitation, this Tenth
Supplemental Indenture, being herein called the "Indenture”);




WHEREAS, pursuant to Sections 13.01(C), 13.01(G), 3.03 and Article Five of the
Original Indenture, the Company desires to provide for the issuance under the
Indenture of a new series of Bonds, which Bonds will be secured by and entitled
to the benefits of the Indenture, and to add to its covenants and agreements
contained in the Original Indenture certain other covenants and agreements; and




WHEREAS, the Company proposes to effect the amendments to the Indenture
hereinafter specified;




WHEREAS, all acts and things necessary to make this Tenth Supplemental Indenture
a valid, binding and legal instrument have been performed, and the issuance of
the new series of Bonds, subject to the terms of the Original Indenture, has
been duly authorized by the Board of Directors of the Company and approved by
the Connecticut Department of Public Utility Control, and the Company has
requested and hereby requests the Trustee to enter into and join the Company in
the execution and delivery of this Tenth Supplemental Indenture;




NOW, THEREFORE, THIS TENTH SUPPLEMENTAL INDENTURE WITNESSETH, that, to secure
the payment of the principal of (and premium, if any) and interest on the
Outstanding Secured Bonds, including the new series of Bonds hereunder issued,
and the performance of the covenants therein and herein contained and to declare
the terms and conditions on which all such Outstanding Secured Bonds are
secured, and in consideration of the premises and of the purchase of the Bonds
by the Holders thereof, the Company by these presents does grant, bargain, sell,
alien, remise, release, convey, assign, transfer, mortgage, hypothecate, pledge,
set over and confirm to the Trustee, all property, rights, privileges and
franchises of the Company of every kind and description, real, personal or
mixed, tangible and intangible, whether now owned or hereafter acquired by the
Company, wherever located, and grants a security interest therein for the
purposes herein expressed, except any Excepted Property which is expressly
excepted from the lien hereof in the Original Indenture, and including, without
limitation, all and singular the following:























All property, rights, privileges and franchises particularly described in the
Original Indenture, and any and all indentures and instruments supplemental
thereto, including, without limitation, the First Supplemental Indenture dated
as of April 1, 1992, the Second Supplemental Indenture dated as of December 1,
1992, the Third Supplemental Indenture dated as of June 1, 1995, the Fourth
Supplemental Indenture dated as of April 1, 1997, the Fifth Supplemental
Indenture dated as of January 1, 1999, the Sixth Supplemental Indenture dated as
of January 1, 2004, the Seventh Supplemental Indenture dated as of November 1,
2004, the Eighth Supplemental Indenture dated as of July 1, 2005, and the Ninth
Supplemental Indenture dated as of October 1, 2008, in addition, all the
property, rights, privileges and franchises particularly described in Schedule A
annexed to this Tenth Supplemental Indenture, which are hereby made a part of,
and deemed to be described herein, as fully as if set forth herein at length.




TO HAVE AND TO HOLD all said property, rights, privileges and franchises of
every kind and description, real, personal or mixed, hereby and hereafter (by
supplemental indenture or otherwise) granted, bargained, sold, aliened, remised,
released, conveyed, assigned, transferred, mortgaged, hypothecated, pledged, set
over or confirmed as aforesaid, or intended, agreed or covenanted so to be,
together with all the appurtenances thereto appertaining (said properties,
rights, privileges and franchises, including any cash and securities hereafter
deposited or required to be deposited with the Trustee (other than any such cash
which is specifically stated herein not to be deemed part of the Trust Estate),
being herein collectively called "Trust Estate") unto the Trustee and its
successors and assigns forever.




SUBJECT, HOWEVER, to Permitted Encumbrances (as defined in Section 1.01 of the
Original Indenture).




BUT IN TRUST, NEVERTHELESS, for the proportionate and equal benefit and security
of the Holders from time to time of all the Outstanding Secured Bonds without
any preference or priority of any such Bond over any other such Bond.




UPON CONDITION that, until the happening of an Event of Default (as defined in
Section 1.01 of the Original Indenture) and subject to the provisions of Article
Six of the Original Indenture, the Company shall be permitted to possess and use
the Trust Estate, except cash, securities and other personal property deposited
and pledged, or required to be deposited and pledged, with the Trustee, and to
receive and use the rents, issues, profits, revenues and other income of the
Trust Estate.




AND IT IS HEREBY DECLARED that in order to set forth the terms and provisions of
the new series of Bonds and in consideration of the premises and of the purchase
and acceptance of such Bonds by the holders thereof, and in consideration of the
sum of One Dollar ($1.00) to it duly paid by the Trustee, and of other good and
valuable consideration, the receipt whereof is hereby acknowledged, and for the
purpose of securing the faithful performance and observance of all the covenants
and conditions of the





- 2 -










Indenture, the Company hereby covenants and agrees with the Trustee and provides
as follows:







ARTICLE I




DEFINITIONS AND RULES OF CONSTRUCTION







Section 1.01.

Terms from the Original Indenture.  All defined terms used in this Tenth
Supplemental Indenture and not otherwise defined herein shall have the
respective meanings ascribed to them in the Original Indenture.




Section 1.02.

References are to Tenth Supplemental Indenture.  Unless the context otherwise
requires, all references herein to "Articles," "Sections" and other subdivisions
are to the designated Articles, Sections and other subdivisions of this Tenth
Supplemental Indenture, and the words "herein," "hereof," "hereby," "hereunder"
and words of similar import refer to this Tenth Supplemental Indenture as a
whole and not to any particular Article, Section or other subdivision hereof or
to the Original Indenture.







ARTICLE II




SERIES K BONDS







Section 2.01

Specific Title, Terms and Forms.  There is hereby created and shall be
outstanding under and secured by the Indenture a series of Bonds entitled "First
Mortgage Bonds, 4.87% Series K, Due 2020" (herein called the "Series K Bonds"),
limited in aggregate principal amount at any one time outstanding to Fifty
Million Dollars ($50,000,000).  The form of the Series K Bonds shall be
substantially as set forth in Exhibit A hereto with such insertions, omissions,
substitutions and variations as may be determined by the officers executing the
same as evidenced by their execution thereof.




The Series K Bonds shall be issued as fully registered Bonds in denominations of
$500,000 or any amount in excess thereof which is an integral multiple of
$250,000 (except as may be necessary to reflect any principal amount not evenly
divisible by $250,000 remaining after any partial redemption), or in such other
denominations as the Trustee may approve.  The Series K Bonds shall be numbered
K-1 and consecutively upwards, or in any other manner deemed appropriate by the
Trustee.  The Series K Bonds shall mature on April 1, 2020 and shall bear
interest from the date of issuance thereof (or from the most recent Interest
Payment Date to which interest has been paid or duly provided for) at the rate
of 4.87% per annum (computed on the basis of a 360-day year of twelve 30-day
months).  Interest Payment Dates for the Series K Bonds shall be (i) April 1





- 3 -










and October 1 of each year, commencing October 1, 2010, and (ii) at the Stated
Maturity of the principal.




Notwithstanding the otherwise applicable provisions of the Indenture, the
principal and the Redemption Price of, and interest on, the Series K Bonds shall
be payable by Federal funds bank wire transfer of immediately available funds so
long as required by Section 5.1 of the Bond Purchase Agreements, each dated
April 22, 2010, between the Company and the initial purchasers of the Series K
Bonds (the "Bond Purchase Agreements") or, in the event such section shall no
longer be applicable, at the office or agency of the Company in New York, New
York, in such coin or currency of the United States of America as at the time of
payment is legal tender for public or private debts.




The Regular Record Date referred to in Section 3.09 of the Original Indenture
for the payment of the interest on the Series K Bonds payable, and punctually
paid or duly provided for, on any Interest Payment Date shall be the 1st day
(whether or not a business day) of the calendar month next preceding such
Interest Payment Date.




Section 2.02

No Sinking Fund; No Mandatory Scheduled Redemptions Prior to Final Maturity.
 The Series K Bonds shall not be subject to any sinking fund or mandatory
scheduled redemption prior to final maturity.




Section 2.03

Optional Redemption.  The Series K Bonds shall be redeemable at the option of
the Company in whole at any time or in part from time to time prior to their
Stated Maturity, at a redemption price equal to the principal amount of the
Series K Bonds being prepaid plus accrued interest thereon to the date of such
redemption together with a premium equal to the then applicable Make-Whole
Amount.




The Company will give notice of any optional redemption of the Series K Bonds
pursuant to this Section 2.03 to each Holder thereof not less than 30 days nor
more than 60 days before the date fixed for such optional redemption, specifying
(a) such date, (b) the principal amount of the Holder's Bond to be redeemed on
such date, (c) that a premium may be payable, (d) the estimated premium,
calculated as of the day such notice is given, and (e) the accrued interest
applicable to the redemption.  Such notice of redemption shall also certify all
facts, if any, which are conditions precedent to any such redemption.  Notice of
redemption having been so given, the aggregate principal amount of the Series K
Bonds specified in such notice, together with accrued interest thereon, and the
premium, if any, payable with respect thereto shall become due and payable on
the redemption date specified in such notice.  Two business days prior to the
redemption date specified in such notice of optional redemption, the Company
shall provide the Trustee and each Holder of a Bond written notice of whether or
not any premium is payable in connection with such redemption, the premium, if
any, calculated as of the second business day prior to the redemption date, and
a reasonably detailed computation of the Make-Whole Amount.  The Trustee shall
be under no duty to inquire into, may conclusively presume the correctness of,
and shall be fully protected in acting upon the Company’s calculation of any
Make-Whole Amount.





- 4 -













For purposes of this Section 2.03, the term "Make-Whole Amount," as calculated
by the Company, shall mean in connection with any optional redemption of the
Series K Bonds the excess, if any, of (a) the aggregate present value as of the
date of such redemption of each dollar of principal amount of Series K Bonds
being redeemed and the amount of interest (exclusive of interest accrued to the
date of redemption) that would have been payable in respect of such dollar if
such redemption had not been made, determined by discounting such amounts at the
Reinvestment Rate from the respective dates on which they would have been
payable, over (b) 100% of the principal amount of the outstanding Series K Bonds
being redeemed.




The "Reinvestment Rate" means (1) the sum of 0.50% plus the yield reported on
page "USD" of the Bloomberg Treasury/Money Market Monitor Screen (or, if not
available, any other nationally recognized trading screen reporting on-line
intraday trading in United States government securities) at 12:00 noon (New York
time) on such date for United States government securities having a maturity
rounded to the nearest month corresponding to the remaining Weighted Average
Life to Maturity of the principal being redeemed, prepaid or paid or (2) in the
event that no such nationally recognized trading screen reporting on-line
intraday trading in United States government Securities is available,
Reinvestment Rate means 0.50% plus the arithmetic mean of the yields under the
respective headings "This Week" and "Last Week" published in the Statistical
Release under the caption "Treasury Constant Maturities" for the maturity
(rounded to the nearest month) corresponding to the Weighted Average Life to
Maturity of the principal being redeemed.  If no maturity exactly corresponds to
such Weighted Average Life to Maturity, yields for the two published maturities
most closely corresponding to such Weighted Average Life to Maturity shall be
calculated pursuant to the immediately preceding sentence, and the Reinvestment
Rate shall be interpolated or extrapolated from such yields on a straight-line
basis, rounding in each of such relevant periods to the nearest month.  For
purposes of calculating the Reinvestment Rate, the most recent Statistical
Release published prior to the date of determination of the Make-Whole Amount
shall be used.




For purposes of this Section 2.03, "Weighted Average Life to Maturity" of the
principal amount of the Series K Bonds being redeemed shall mean, as of the time
of any determination thereof, the number of years obtained by dividing the then
Remaining Dollar-Years of such principal by the aggregate amount of such
principal.  The term "Remaining Dollar-Years" of such principal shall mean the
amount obtained by multiplying the amount of principal that would have become
due at the Stated Maturity of the Series K Bonds if such redemption had not been
made by the number of years (calculated to the nearest one-twelfth) which will
elapse between the date of determination and the Stated Maturity of the Series K
Bonds.




As used in this Section 2.03, "Statistical Release" shall mean the then most
recently published statistical release designated "H.15(519)" or any successor
publication which is published weekly by the Federal Reserve System and which
establishes yields on actively traded United States government securities
adjusted to constant maturities or, if such





- 5 -










statistical release is not published at the time of any determination hereunder,
then such other reasonably comparable index which shall be designated by the
Holders of 66-2/3% in aggregate principal amount of the outstanding Series K
Bonds.




The principal amount, if any, of the Series K Bonds to be redeemed pursuant to
this Section 2.03 shall be selected on a pro rata basis from all Series K Bonds
Outstanding on the Redemption Date.




The Series K Bonds shall not be redeemable at the option of the Company prior to
their Stated Maturity other than as provided in this Section 2.03.




Section 2.04.

Place of Payment.  The principal and the redemption price of, and the premium,
if any, and the interest on, the Series K Bonds shall be payable at the
principal corporate trust office of The Bank of New York Mellon Trust Company,
N.A., in New York, New York.




Section 2.05.

Exchangeability.  Subject to Section 3.07 of the Original Indenture, all Series
K Bonds shall be fully interchangeable, and, upon surrender at the office or
agency of the Company in a Place of Payment therefor, shall be exchangeable for
other Series K Bonds of a different authorized denomination or denominations, as
requested by the Holder surrendering the same.  The Company will execute, and
the Trustee shall authenticate and deliver, Series K Bonds whenever the same are
required for any such exchange.




Section 2.06.

Bond Purchase Agreements.  Reference is made to Sections 5 and 7 of the Bond
Purchase Agreements for certain provisions governing the rights and obligations
of the Company, the Trustee and the Holders of the Series K Bonds.  Such
provisions are deemed to be incorporated in this Article II by reference as if
set forth herein at length.




Section 2.07.

Restrictions on Transfer.  All Series K Bonds originally issued hereunder shall
bear the following legend:




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT").  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY (THE "COMPANY") AND PRIOR
HOLDERS THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (1) TO THE COMPANY (UPON REDEMPTION THEREOF OR OTHERWISE),
(2) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER,
WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (3) IN





- 6 -










AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT,
(4) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 (IF
AVAILABLE) UNDER THE 1933 ACT, (5) IN RELIANCE ON ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT, SUBJECT TO THE RECEIPT BY THE COMPANY
OF AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT OR (6) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT (IN THE CASE OF CLAUSES (2),
(3), (4) AND (5)) TO THE RECEIPT BY THE COMPANY OF A CERTIFICATION OF THE
TRANSFEROR TO THE EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT,
AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
JURISDICTION OF THE UNITED STATES.  THE HOLDER OF THIS SECURITY WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO HEREIN.




All Series K Bonds issued upon transfer or exchange thereof shall bear such
legend unless the Company shall have delivered to the Trustee an Opinion of
Counsel which states that the Series K Bonds may be issued without such legend.
 All Series K Bonds issued upon transfer or exchange of a Series K Bond or Bonds
which do not bear such legend shall be issued without such legend.  The Company
may from time to time modify the foregoing restrictions on resale and other
transfers, without the consent of but upon notice to the Holders, in order to
reflect any amendment to Rule 144A under the Securities Act of 1933 or change in
the interpretation thereof or practices thereunder.




Section 2.08.

Authentication and Delivery.  Upon the execution of this Tenth Supplemental
Indenture, the Series K Bonds shall be executed by the Company and delivered to
the Trustee for authentication, and thereupon the same shall be authenticated
and delivered by the Trustee pursuant to and upon Company Request.




Section 2.09.

Default.  Pursuant to the Original Indenture (and notwithstanding any provision
of Section 9.22 thereof to the contrary), for purposes of determining whether an
Event of Default exists with respect to the Series K Bonds, any default in
payment (whether due as a scheduled installment of principal or interest, or at
original maturity or earlier redemption or acceleration, or otherwise) with
respect to Bonds of any other series which constitutes an Event of Default with
respect to the Bonds of such series shall also constitute an Event of Default
with respect to the Series K Bonds.








- 7 -










Section 2.10.  Consent to and Amendment of Available Income Certificate
Requirement.




(a)  Each Holder of a Series K Bond (including any successors and assigns and
any owner of a book-entry interest therein), solely by virtue of its acquisition
thereof, shall have and be deemed to have irrevocably consented, without the
need for any further action or consent by such Holder, to any and all amendments
to the Indenture which are intended to eliminate or modify in any manner the
requirement for an Available Income Certificate in connection with the issuance
of additional bonds upon the basis of retirement of bonds, as provided for in
Section 5.03(C)(2) thereof.




(b) Effective with the issuance of the Series K Bonds, as a result of having
obtained the consent of not less than a majority in principal amount of all
Bonds outstanding under the Indenture, Section 5.03 of the Original Indenture is
hereby amended to eliminate the requirement for an Available Income Certificate
in connection with the issuance of additional bonds upon the basis of retirement
of bonds, as follows:   




(1)

Subsection 5.03(C)(2) shall be deleted in its entirety and the following shall
be substituted:  “[RESERVED]”




(2)

Subsection 5.03(E) shall be deleted in its entirety and the following shall be
substituted:     “[RESERVED]”   




Section 2.11.

Consent to Amendment and Restatement of Mortgage Indenture; Future Changes.
 Each Holder of a Series K Bond (including any successors and assigns and any
owner of a book-entry interest therein), solely by virtue of its acquisition
thereof, shall have and be deemed to have consented, without the need for any
further action or consent by such Holder, to: (1) the amendment and restatement
of the Indenture in substantially the form set forth in Exhibit B to this Tenth
Supplemental Indenture (the “Amended and Restated Indenture”); (2) such
additions, deletions, and other changes made to such form prior to the time of
the effectiveness of the Amended and Restated Indenture (“Future Changes”) (a)
that add to the covenants of the Company in the Amended and Restated Indenture,
or surrender rights or powers of the Company therein, for the benefit of the
Holders of the Outstanding Bonds, (b) as shall be requested by the Trustee and
its counsel, (c) as may be requested by the Department of Public Utility Control
of the State of Connecticut or other regulatory authority having jurisdiction
over the Company, or (d) otherwise, as shall be proposed by the Company after
the date of the execution and delivery of this Tenth Supplemental Indenture,
provided that (i) in the case of any Future Change described in clause (2)(d)
such Future Change is not, in the reasonable judgment of the Company,
inconsistent with the fundamental structure and terms of the Amended and
Restated Indenture, and (ii) in the case of any Future Change described in
clause (2)(c) or (d), such Future Change does not, in the reasonable judgment of
the Company, adversely affect in any material respect the interests of the
Holders of the Bonds; and (3) the following changes to such form:








- 8 -










(A)

The deletion of subsection (vi) of clause (A) of the definition of “Permitted
Liens” in Section 101, and the substitution of the following language therefor:
 "(vi) easements and rights of way granted by the Company that, in the opinion
of the Board of Directors, will not impair the usefulness of such property in
the conduct of the Company's business and will not be prejudicial to the
interests of the Holders, provided that, if the Company shall be entitled to
receive any money or property as consideration or compensation for such grant,
forthwith upon its receipt by the Company, such money to the extent it exceeds
$100,000 shall be deposited with the Trustee (unless otherwise required by a
Lien prior to or on a parity with the lien of this Mortgage) and any such
property shall otherwise be subjected to the lien of this Mortgage, and similar
rights granted by any predecessor in title of the Company;"




(B)

In Section 101, the addition of the following new subsection (xxiv) to clause
(B) of the definition of “Permitted Liens”: “(xxiv) Liens encumbering gas
distribution easements, provided that such Liens do not in the aggregate
materially impair the use of the Mortgaged Property taken as a whole for the
purposes for which it is held by the Company.”




(C)

The deletion of Section 1603(e), and the substitution of the following language
therefor: “(e)    An Opinion of Counsel to the effect that the certificates and
other instruments and cash, if any, which have been or are therewith delivered
to or deposited and pledged with the Trustee conform to the requirements of this
Mortgage, and that, upon the basis of the Company Order, the property to be
released may be lawfully released from the lien of this Mortgage and that all
conditions precedent herein provided for relating to such release have been
complied with.”




(D)

The deletion of Section 1606(a)(iv), and the substitution of the following
language therefor: "(iv)  an Opinion of Counsel to the effect that the
certificates and other instruments which have been or are therewith delivered to
the Trustee conform to the requirements of this Mortgage, and that all
conditions precedent herein provided for relating to such withdrawal have been
complied with.”







ARTICLE III




MISCELLANEOUS PROVISIONS




Section 3.01.

Effectiveness and Ratification of Indenture.  The provisions of this Tenth
Supplemental Indenture shall be effective from and after the execution hereof;
and the Indenture, as hereby supplemented, shall remain in full force and
effect.




Section 3.02.

Titles.  The titles of the several Articles and Sections of this Tenth
Supplemental Indenture shall not be deemed to be any part thereof, are inserted
for convenience only and shall not affect any interpretation hereof.








- 9 -










Section 3.03.

Acceptance of Trust; Not Responsible for Recitals; Etc.  The Trustee hereby
accepts the trusts herein declared, provided, created or supplemented and agrees
to perform the same upon the terms and conditions herein and in the Original
Indenture, as heretofore supplemented, set forth and upon the following terms
and conditions:




The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Tenth Supplemental Indenture or for or in
respect of the recitals contained herein, all of which recitals are made by the
Company solely.  In general, each and every term and condition contained in
Article Ten of the Original Indenture shall apply to and form part of this Tenth
Supplemental Indenture with the same force and effect as if the same were herein
set forth in full with such omissions, variations and insertions, if any, as may
be appropriate to make the same conform to the provisions of this Tenth
Supplemental Indenture.




Section 3.04.

Successors and Assigns.  All covenants, provisions, stipulations and agreements
in this Tenth Supplemental Indenture contained are and shall be for the sole and
exclusive benefit of the parties hereto, their successors and assigns, and
(subject to the provisions of the Bond Purchase Agreements) of the Holders and
registered owners from time to time of the Bonds issued and outstanding under
and secured by the Indenture (except that the provisions of Article II hereof
are and shall be for the sole and exclusive benefit of the Holders of the Series
K Bonds).




Section 3.05.

Counterparts.  This Tenth Supplemental Indenture may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.




Section 3.06.

Governing Law.  The laws of the State of Connecticut shall govern this Tenth
Supplemental Indenture and the Series K Bonds, except to the extent that the
validity or perfection of the lien of the Indenture, or remedies thereunder, are
governed by the laws of a jurisdiction other than the State of Connecticut.













[THIS SPACE INTENTIONALLY LEFT BLANK]








- 10 -










IN WITNESS WHEREOF, the parties hereto have caused this Tenth Supplemental
Indenture to be duly executed, sealed and attested as of the day and year first
above written.




YANKEE GAS SERVICES COMPANY







By

/s/ Susan B. Weber

Name: Susan B. Weber

Title: Assistant Treasurer - Finance

Attest:




  /s/ O. Kay Comendul

            

Name: O. Kay Comendul

Title:    Assistant Secretary







Executed, sealed and delivered by

YANKEE GAS SERVICES COMPANY

in the presence of:







  /s/ Leonard Rodriguez







  /s/ Katrina M. Manley























THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee




By  /s/ Raymond K. O’Neil

Name: Raymond K. O’Neil

 

Title: Senior Associate

Attest:




 /s/ Leslie Lockhart







Executed, sealed and delivered by

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee, in the presence of:




/s/ [illegible]







/s/ [illegible]









































STATE OF CONNECTICUT

)

)  ss.:  Hartford

COUNTY OF HARTFORD

)




On this 19th day of April, 2010, before me, Katrina M. Manley, the undersigned
officer, personally appeared Susan B. Weber and O. Kay Comendul, who
acknowledged themselves to be the Assistant Treasurer – Finance and Assistant
Secretary, respectively, of Yankee Gas Services Company, a Connecticut
corporation, and that they, as such officers, being authorized so to do,
executed the foregoing instrument for the purpose therein contained, by signing
the name of the corporation by themselves as such officers, and as their free
act and deed.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




 /s/ Katrina M. Manley

 Katrina M. Manley

Notary Public

My commission expires: August 31, 2014

(SEAL)










STATE OF PENNSYLVANIA

)

)  ss.:  Pittsburgh

COUNTY OF ALLEGHENY

)




On this 19th day of April, 2010, before me, Jeremy Sopko, the undersigned
officer, personally appeared Raymond K. O’Neil and Leslie Lockhart who
acknowledged themselves to be a  Senior Associate and Senior Associate,
respectively of The Bank of New York Mellon Trust Company, N.A., a national
banking association, and that they, as such officers, being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the association by themselves as such officers, and as their free
act and deed.




IN WITNESS WHEREOF, I hereunto set my hand.




 /s/ Jeremy Sopko

 Jeremy Sopko

Notary Public

My commission expires: September 1, 2013























SCHEDULE A




ALL THE PROPERTY, RIGHT, PRIVILEGES AND FRANCHISES AS SET FORTH IN THE FOLLOWING
DESCRIPTIONS.














 




EXHIBIT A




[FORM OF FIRST MORTGAGE BOND, 4.87% SERIES K, DUE 2020]







THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT").  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY (THE "COMPANY") AND PRIOR
HOLDERS THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (1) TO THE COMPANY (UPON REDEMPTION THEREOF OR OTHERWISE), (2)
SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER,
WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION
IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER THE 1933 ACT, (5) IN RELIANCE
ON ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, SUBJECT
TO THE RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT OR (6) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT (IN THE CASE OF CLAUSES (2),
(3), (4) AND (5)) TO THE RECEIPT BY THE COMPANY OF A CERTIFICATION OF THE
TRANSFEROR TO THE EFFECT THAT SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY JURISDICTION OF THE UNITED STATES.  THE HOLDER OF THIS
SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO HEREIN.




















Yankee Gas Services Company

First Mortgage Bonds,

4.87% Series K, Due 2020




CUSIP Number: 98478* AQ0

No. K - [      ]




Principal Amount:  [$           ]




Stated Maturity of Principal:  April 1, 2020




Applicable Rate:   4.87%




Interest Payment Dates:

April 1 and October 1, commencing October 1, 2010 and at the Stated Maturity of
the principal







Yankee Gas Services Company, a specially chartered Connecticut corporation
(hereinafter called the "Company", which term includes any successor corporation
under the Indenture hereinafter referred to), for value received, hereby
promises to pay to [___________], or registered assigns, at the Stated Maturity
set forth above, the Principal Amount set forth above (or so much thereof as
shall not have been paid upon prior redemption) and to pay interest (computed on
the basis of a 360-day year of twelve 30-day months) thereon from the date of
issuance hereof or from the most recent Interest Payment Date to which interest
has been paid or duly provided for, on each Interest Payment Date set forth
above in each year at the Applicable Rate set forth above.  The interest so
payable, and punctually paid or duly provided for, on any Interest Payment Date
will, as provided in said Indenture, be paid to the Person in whose name this
Bond (or one or more Predecessor Bonds, as defined in said Indenture) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the 1st day (whether or not a business day) of the
calendar month next preceding such Interest Payment Date.  Any such interest not
so punctually paid or duly provided for shall be paid to the Person in whose
name this Bond is registered on the business day immediately preceding the date
of such payment.  If all or any portion of the principal of, or the premium (if
any) or interest on, this Bond shall not be paid when due, the amount not so
paid shall bear interest at the lesser of (x) the highest rate allowed by
applicable law or (y) the greater of (i) the Prime Rate (as defined in the Bond
Purchase Agreements) or (ii) 5.87% (the Applicable Rate plus 1% per annum).




The principal and the Redemption Price of, and the interest on, this Bond shall
be payable at the principal corporate trust office of The Bank of New York
Mellon Trust Company, N.A., in New York, New York.  All such payments shall be
made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts.




This Series K Bond is one of a duly authorized issue of Bonds of the Company
designated as its "First Mortgage Bonds" (herein called the "Bonds"), issued and
to be issued in one or more series under, and all equally and ratably secured
by, an Indenture of Mortgage and Deed of Trust,





 

 

 







 




dated as of July 1, 1989 (herein, together with any indenture or instruments
supplemental thereto, including the First Supplemental Indenture dated as of
April 1, 1992, the Second Supplemental Indenture dated as of December 1, 1992,
the Third Supplemental Indenture dated as of June 1, 1995, the Fourth
Supplemental Indenture dated as of April 1, 1997, the Fifth Supplemental
Indenture dated as of January 1, 1999, the Sixth Supplemental Indenture dated as
of January 1, 2004, the Seventh Supplemental Indenture dated as of November 1,
2004, the Eighth Supplemental Indenture dated as of July 1, 2005, the Ninth
Supplemental Indenture dated as of October 1, 2008, and the Tenth Supplemental
Indenture dated as of April 1, 2010 (the “Tenth Supplemental Indenture”), called
the "Indenture"), between the Company and The Bank of New York Mellon Trust
Company, N.A., (formerly known as The Bank of New York Trust Company, N.A.),
successor as trustee to The Bank of New York, successor to Fleet National Bank
(formerly known as The Connecticut National Bank), as Trustee (herein called the
"Trustee," which term includes any successor Trustee under the Indenture).
 Reference is hereby made to the Indenture for a description of the properties
thereby mortgaged, pledged and assigned, the nature and extent of the security,
the respective rights thereunder of the Holders of the Bonds, the Trustee and
the Company, and the terms upon which the Bonds are, and are to be,
authenticated and delivered.  All capitalized terms used in this Bond which are
not defined herein shall have the respective meanings ascribed thereto in the
Indenture.  Reference is also made to the Bond Purchase Agreements, as defined
in the Tenth Supplemental Indenture, for a further description of the respective
rights of the Holders of the Series K Bonds, the Company and the Trustee, and
the terms applicable to the Series K Bonds.




As provided in the Indenture, the Bonds are issuable in series which may vary as
in the Indenture provided or permitted.  This Series K Bond is one of the series
specified in its title.




The Series K Bonds are not subject to any sinking fund or mandatory scheduled
redemption prior to final maturity.




As provided in the Indenture, at the option of the Company, the Series K Bonds
shall be redeemable in whole at any time or in part from time to time, prior to
their Stated Maturity, at a redemption price equal to the principal amount of
the Series K Bonds being prepaid plus accrued interest thereon to the date of
such redemption together with a premium equal to the then applicable Make-Whole
Amount.




The Company will give notice of any optional redemption of the Series K Bonds
pursuant to Section 2.03 of the Tenth Supplemental Indenture to each Holder
thereof not less than 30 days nor more than 60 days before the date fixed for
such optional redemption, specifying (a) such date, (b) the principal amount of
the Holder's Bond to be redeemed on such date, (c) that a premium may be
payable, (d) the estimated premium, calculated as of the day such notice is
given and (e) the accrued interest applicable to the redemption.  Such notice of
redemption shall also certify all facts, if any, which are conditions precedent
to any such redemption.  Notice of redemption having been so given, the
aggregate principal amount of the Series K Bonds specified in such notice,
together with accrued interest thereon, and the premium, if any, payable with
respect thereto shall become due and payable on the redemption date specified in
such notice.  Two business days prior to the redemption date specified in such
notice of optional redemption, the Company shall provide the Trustee and each
Holder of a





-4-

 

 







 




Bond written notice of whether or not any premium is payable in connection with
such redemption, the premium, if any, calculated as of the second business day
prior to the redemption date, and a reasonably detailed computation of the
Make-Whole Amount.




Bonds (or portions thereof) for whose redemption and payment provision is made
in accordance with the Indenture shall thereupon cease to be entitled to the
lien of the Indenture and shall cease to bear interest from and after the date
fixed for redemption (in each event, so long as the payment due on any such date
shall be made).  The principal amount of the Series K Bonds to be redeemed upon
any optional redemption thereof shall be applied pro rata to all such Series K
Bonds Outstanding on the Redemption Date.




If an Event of Default, as defined in the Indenture, shall occur, the principal
of the Series K Bonds may become or be declared due and payable in the manner
and with the effect provided in the Indenture and the Bond Purchase Agreements.




The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Bonds under the Indenture at any
time by the Company with the consent of the Holders of a majority in aggregate
principal amount of the Bonds of all series at the time Outstanding affected by
such modification.  The Indenture also contains provisions permitting the
Holders of specified percentages in principal amount of Bonds at the time
Outstanding on behalf of the Holders of all the Bonds, to waive compliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences.  Any such consent or waiver agreed
to as set forth above by the Holder of this Bond shall be conclusive and binding
upon such Holder and upon all future Holders of this Bond and of any Bond issued
upon the transfer hereof or in exchange hereof or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Bond.




As set forth in the Tenth Supplemental Indenture, each Holder of a Series K Bond
(including any successors and assigns and any owner of a book-entry interest
therein), solely by virtue of its acquisition thereof, shall have and be deemed
to have irrevocably consented, without the need for any further action or
consent by such Holder, to any and all amendments to the Indenture which are
intended to eliminate or modify in any manner the requirement for an Available
Income Certificate in connection with the issuance of additional bonds upon the
basis of retirement of bonds, as provided for in Section 5.03(C)(2) thereof.
Effective with the issuance of the Series K Bonds, as a result of having
obtained the consent of not less than a majority in principal amount of all
Bonds outstanding under the Indenture, the Original Indenture has been so
amended to eliminate the requirement for an Available Income Certificate in
connection with the issuance of additional bonds upon the basis of retirement of
bonds.




As set forth in the Tenth Supplemental Indenture, each Holder of a Series K
Bond, (including any successors and assigns and any owner of a book-entry
interest therein), solely by virtue of its acquisition thereof, has and has been
deemed to have consented, without the need for any further action or consent by
such Holder, to the amendment and restatement of the Indenture in substantially
the form set forth in Exhibit B appended to the Tenth Supplemental Indenture,





-5-

 

 







 




with such additions, deletions, and other changes made to such form prior to the
time of such amendment and restatement as are more fully described in the Tenth
Supplemental Indenture.  




No reference herein to the Indenture and no provision of this Bond or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest on
this Bond at the times, places and rates, and in the coin or currency, herein
prescribed.




As provided in the Indenture and subject to certain limitations therein set
forth, this Bond is transferable on the Bond Register of the Company, upon
surrender of this Bond for transfer at the office or agency of the Company in
New York, New York, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Bond Registrar, duly
executed by the Registered Holder hereof or by his attorney duly authorized in
writing, and thereupon one or more new Bonds of the same series, or authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.




All Bonds of this series shall be fully interchangeable, and, upon surrender at
the office or agency of the Company in a Place of Payment therefor, shall be
exchangeable for other Bonds of this series of a different authorized
denomination or denominations, as requested by the Holder surrendering the same.




No service charge shall be made for any transfer or exchange hereinbefore
referred to, but the Company may require payment of a sum sufficient to cover
any tax or other governmental charge payable in connection therewith.




The Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Bond is registered as the owner hereof for the
purpose of receiving payment as herein provided and for all other purposes,
whether or not this Bond is overdue, and neither the Company, the Trustee nor
any such agent shall be affected by notice to the contrary.




Unless the certificate of authentication hereon has been executed by the Trustee
or Authenticating Agent by manual signature, this Bond shall not be entitled to
any benefit under the Indenture or be valid or obligatory for any purpose.





-6-

 

 







 







[Signature page for Yankee Gas Services Company, First Mortgage Bond, 4.87%
Series K, Due 2020]




IN WITNESS WHEREOF, the Company has caused this Bond to be duly executed under
its corporate seal.


Dated: __________________

YANKEE GAS SERVICES COMPANY










By


Name:

Title:  




Attest:













This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture.




THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A., as Trustee







By

Authorized Officer





-7-

 

 







 




EXHIBIT B




FORM OF AMENDED AND RESTATED MORTGAGE INDENTURE




COMPOSITE (Including All Amendments to ______________________)







___________________________







INDENTURE OF MORTGAGE AND DEED OF TRUST




Dated as of July 1, 1989




___________________________







YANKEE GAS SERVICES COMPANY







TO







THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.




(Formerly known as

The Bank of New York Trust Company, N.A.,

successor to The Bank of New York, successor to
Fleet National Bank, formerly known as

The Connecticut National Bank),




   Trustee




___________________________







As Amended by ____________ Supplemental Indentures

(to and including the ___ Supplemental Indenture dated as of
____________________.)







___________________________











-8-

 

 













TABLE OF CONTENTS




Yankee Gas Services Company
Indenture of Mortgage and Deed of Trust
Dated as of July 1, 1989
(as amended and restated as of ______________)




PARTIES

1




GRANTING CLAUSES

1




HABENDUM

3







ARTICLE One

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION  1

SECTION 101.

DEFINITIONS

1

SECTION 102.

PROPERTY ADDITIONS; COST

1

SECTION 103.

COMPLIANCE CERTIFICATES AND OPINIONS

1

SECTION 104.

FORM OF DOCUMENTS DELIVERED TO TRUSTEE

1

SECTION 105.

ACTS OF HOLDERS

1

SECTION 106.

NOTICES, ETC. TO TRUSTEE OR COMPANY

1

SECTION 107.

NOTICE TO HOLDERS OF SECURITIES; WAIVER

1

SECTION 108.

CONFLICT WITH TRUST INDENTURE ACT

1

SECTION 109.

EFFECT OF HEADINGS AND TABLE OF CONTENTS

1

SECTION 110.

SUCCESSORS AND ASSIGNS

1

SECTION 111.

SEPARABILITY CLAUSE

1

SECTION 112.

BENEFITS OF MORTGAGE

1

SECTION 113.

GOVERNING LAW

1

SECTION 114.

LEGAL HOLIDAYS

1

SECTION 115.

INVESTMENT OF CASH HELD BY TRUSTEE

1

SECTION 116.

DEFINITIONS AND REFERENCES IN SUPPLEMENTAL INDENTURES  1

ARTICLE Two

SECURITY FORMS

1

SECTION 201.

FORMS GENERALLY

1

SECTION 202.

FORM OF TRUSTEE’S CERTIFICATE OF

AUTHENTICATION

1

ARTICLE Three

THE SECURITIES

1

SECTION 301.

AMOUNT UNLIMITED; ISSUABLE IN SERIES

1

SECTION 302.

DENOMINATIONS

1

SECTION 303.

EXECUTION, AUTHENTICATION, DELIVERY AND

DATING

1

SECTION 304.

TEMPORARY SECURITIES

1

SECTION 305.

REGISTRATION, REGISTRATION OF TRANSFER AND

EXCHANGE

1

SECTION 306.

MUTILATED, DESTROYED, LOST AND STOLEN








\- i -

 

 







 




SECURITIES

1

SECTION 307.

PAYMENT OF INTEREST; INTEREST RIGHTS

PRESERVED

1

SECTION 308.

PERSONS DEEMED OWNERS

1

SECTION 309.

CANCELLATION

1

SECTION 310.

COMPUTATION OF INTEREST

1

SECTION 311.

PAYMENT TO BE IN PROPER CURRENCY

1

SECTION 312.

EXTENSION OF INTEREST PAYMENT

1

SECTION 313.

CUSIP NUMBERS

1

ARTICLE Four

ISSUANCE OF SECURITIES

1

SECTION 401.

ISSUANCE OF SECURITIES

1

ARTICLE Five

REDEMPTION OF SECURITIES

1

SECTION 501.

APPLICABILITY OF ARTICLE

1

SECTION 502.

ELECTION TO REDEEM; NOTICE TO TRUSTEE

1

SECTION 503.

SELECTION OF SECURITIES TO BE REDEEMED

1

SECTION 504.

NOTICE OF REDEMPTION

1

SECTION 505.

SECURITIES PAYABLE ON REDEMPTION DATE

1

SECTION 506.

SECURITIES REDEEMED IN PART

1

ARTICLE Six

SINKING FUNDS

1

SECTION 601.

APPLICABILITY OF ARTICLE

1

SECTION 602.

SATISFACTION OF SINKING FUND PAYMENTS WITH

SECURITIES

1

SECTION 603.

REDEMPTION OF SECURITIES FOR SINKING FUND

1

ARTICLE Seven

REPRESENTATIONS AND COVENANTS

1

SECTION 701.

PAYMENT OF SECURITIES; LAWFUL POSSESSION

1

SECTION 702.

MAINTENANCE OF OFFICE OR AGENCY

1

SECTION 703.

MONEY FOR SECURITIES PAYMENTS TO BE HELD IN

TRUST

1

SECTION 704.

CORPORATE EXISTENCE

1

SECTION 705.

ANNUAL OFFICERS’ CERTIFICATE AS TO COMPLIANCE  1

SECTION 706.

WAIVER OF CERTAIN COVENANTS

1

SECTION 707.

ISSUANCE OF SECURED DEBT

1

SECTION 708.

SALE AND LEASEBACK

1

ARTICLE Eight

SATISFACTION AND DISCHARGE

1

SECTION 801.

SATISFACTION AND DISCHARGE OF SECURITIES

1

SECTION 802.

EFFECTIVE TIME; SATISFACTION AND DISCHARGE OF

MORTGAGE

1

SECTION 803.

APPLICATION OF TRUST MONEY

1

ARTICLE Nine

EVENTS OF DEFAULT; REMEDIES

1





- ii -

 

 







 




SECTION 901.

EVENTS OF DEFAULT

1

SECTION 902.

ACCELERATION OF MATURITY; RESCISSION AND

ANNULMENT

1

SECTION 903.

COLLECTION OF INDEBTEDNESS AND SUITS FOR

ENFORCEMENT BY TRUSTEE

1

SECTION 904.

TRUSTEE MAY FILE PROOFS OF CLAIM

1

SECTION 905.

TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION

OF SECURITIES

1

SECTION 906.

APPLICATION OF MONEY COLLECTED

1

SECTION 907.

LIMITATION ON SUITS

1

SECTION 908.

UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE

PRINCIPAL, PREMIUM AND INTEREST

1

SECTION 909.

RESTORATION OF RIGHTS AND REMEDIES

1

SECTION 910.

RIGHTS AND REMEDIES CUMULATIVE

1

SECTION 911.

DELAY OR OMISSION NOT WAIVER

1

SECTION 912.

CONTROL BY HOLDERS OF SECURITIES

1

SECTION 913.

WAIVER OF PAST DEFAULTS

1

SECTION 914.

UNDERTAKING FOR COSTS

1

SECTION 915.

WAIVER OF USURY, STAY OR EXTENSION LAWS

1

SECTION 916.

DEFAULTS UNDER PRIOR LIENS

1

SECTION 917.

RECEIVER AND OTHER REMEDIES

1

ARTICLE Ten

THE TRUSTEE

1

SECTION 1001.

CERTAIN DUTIES AND RESPONSIBILITIES

1

SECTION 1002.

NOTICE OF DEFAULTS

1

SECTION 1003.

CERTAIN RIGHTS OF TRUSTEE

1

SECTION 1004.

NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF

SECURITIES

1

SECTION 1005.

MAY HOLD SECURITIES

1

SECTION 1006.

MONEY HELD IN TRUST

1

SECTION 1007.

COMPENSATION AND REIMBURSEMENT

1

SECTION 1008.

DISQUALIFICATION; CONFLICTING INTERESTS

1

SECTION 1009.

CORPORATE TRUSTEE REQUIRED; ELIGIBILITY

1

SECTION 1010.

RESIGNATION AND REMOVAL; APPOINTMENT OF

 SUCCESSOR

1

SECTION 1011.

ACCEPTANCE OF APPOINTMENT BY SUCCESSOR

1

SECTION 1012.

MERGER, CONVERSION, CONSOLIDATION OR

SUCCESSION TO BUSINESS

1

SECTION 1013.

PREFERENTIAL COLLECTION OF CLAIMS AGAINST

COMPANY

1

SECTION 1014.

CO-TRUSTEE AND SEPARATE TRUSTEES

1

SECTION 1015.

APPOINTMENT OF AUTHENTICATING AGENT

1

ARTICLE Eleven

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

1

SECTION 1101.

LISTS OF HOLDERS

1

SECTION 1102.

REPORTS BY TRUSTEE AND COMPANY

1





- iii -

 

 







 




ARTICLE Twelve

CONSOLIDATION, MERGER, CONVEYANCE, OR OTHER TRANSFER

1

SECTION 1201.

COMPANY MAY CONSOLIDATE, ETC., ONLY ON

CERTAIN TERMS

1

SECTION 1202.

SUCCESSOR COMPANY SUBSTITUTED

1

SECTION 1203.

EXTENT OF LIEN HEREOF ON PROPERTY OF

SUCCESSOR COMPANY

1

SECTION 1204.

RELEASE OF COMPANY UPON CONVEYANCE OR

OTHER TRANSFER

1

SECTION 1205.

MERGER INTO COMPANY; EXTENT OF LIEN HEREOF

1

SECTION 1206.

TRANSFER OF LESS THAN SUBSTANTIALLY ALL

1

ARTICLE Thirteen

SUPPLEMENTAL MORTGAGES

1

SECTION 1301.

SUPPLEMENTAL MORTGAGES WITHOUT

CONSENT OF HOLDERS

1

SECTION 1302.

SUPPLEMENTAL MORTGAGES WITH CONSENT

OF HOLDERS

1

SECTION 1303.

EXECUTION OF SUPPLEMENTAL MORTGAGES

1

SECTION 1304.

EFFECT OF SUPPLEMENTAL MORTGAGES

1

SECTION 1305.

CONFORMITY WITH TRUST INDENTURE ACT

1

SECTION 1306.

REFERENCE IN SECURITIES TO SUPPLEMENTAL

MORTGAGES

1

SECTION 1307.

MODIFICATION WITHOUT SUPPLEMENTAL

MORTGAGE

1

ARTICLE Fourteen

MEETINGS OF HOLDERS; ACTION WITHOUT MEETING

1

SECTION 1401.

PURPOSES FOR WHICH MEETINGS MAY BE CALLED

1

SECTION 1402.

CALL, NOTICE AND PLACE OF MEETINGS

1

SECTION 1403.

PERSONS ENTITLED TO VOTE AT MEETINGS

1

SECTION 1404.

QUORUM; ACTION

1

SECTION 1405.

ATTENDANCE AT MEETINGS; DETERMINATION

OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT

OF MEETINGS

1

SECTION 1406.

COUNTING VOTES AND RECORDING ACTION OF

MEETINGS

1

SECTION 1407.

ACTION WITHOUT MEETING

1

ARTICLE Fifteen

IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS AND

DIRECTORS

1

SECTION 1501.

LIABILITY SOLELY CORPORATE

1

ARTICLE Sixteen

POSSESSION, USE AND RELEASE OF MORTGAGED

PROPERTY

1

SECTION 1601.

QUIET ENJOYMENT; EXCEPTED PROPERTY AFTER

SECOND EFFECTIVE DATE

1

SECTION 1602.

DISPOSITIONS WITHOUT RELEASE

1

SECTION 1603.

RELEASE OF MORTGAGED PROPERTY

1





- iv -

 

 







 




SECTION 1604.

PRESERVATION OF LIEN

1

SECTION 1605.

RELEASE OF MINOR PROPERTIES; EFFECTIVE TIME

1

SECTION 1606.

WITHDRAWAL OR OTHER APPLICATION OF CASH

1

SECTION 1607.

RELEASE OF PROPERTY TAKEN BY EMINENT

 DOMAIN, ETC

1

SECTION 1608.

SECURED DEBT

1

SECTION 1609.

DISCLAIMER OR QUITCLAIM

1

SECTION 1610.

MISCELLANEOUS

1

SECTION 1611.

MAINTENANCE OF PROPERTIES

1

SECTION 1612.

PAYMENT OF TAXES; DISCHARGE OF LIENS

1

SECTION 1613.

INSURANCE

1

SECTION 1614.

RECORDING, FILING, ETC

1

SECTION 1615.

EFFECTIVE TIME FOR CERTAIN PROVISIONS

1





- v -

 

 













i.

YANKEE GAS SERVICES COMPANY

Reconciliation and tie between Trust Indenture Act of 1939 and Mortgage, as
amended through ______________.




Trust Indenture Act Section

Mortgage Section





- vi -







 








§§ 310  (a)(1)

             (a)(2)

             (a)(3)

             (a)(4)

             (b)

§§ 311  (a)

             (b)

             (c)

§§ 312  (a)

             (b)

             (c)

§§ 313  (a)

             (b)(1)

             (b)(2)

             (c)

             (d)

§§ 314  (a)

             (a)(4)

             (b)....

             (c)(1)

             (c)(2)

             (c)(3)

             (d).....

             (e).....

§§ 315  (a).....

             (b).....

             (c).....

             (d).....

             (d)(1).

             (d)(2).

             (d)(3).

             (e)......

§§ 316  (a).....

             (a)(1)(A)

             (a)(1)(B)

             (a)(2)......

             (b)..........

 §§ 317 (a)(1)

             (a)(2).

             (b).....

§§ 318  (a).....

1009

1009

1014

Not Applicable

1008, 1010

1013

1013

Not Applicable

1101

1101

1101

1102

Not Applicable

1102

1102

1102

1102

705

1614

103

103

Not Applicable

1610

103

1001(a)

1002

1001(b)

1001(c)

1001(a), 1001(c)

1001(c)

1001(c)

914

912, 913

902, 912

913

Not Applicable

908

903

904

703

108





- vii -

 

 













THIS INDENTURE OF MORTGAGE AND DEED OF TRUST (hereinafter referred to as this
“Mortgage”), dated as of the first day of July, 1989, between YANKEE GAS
SERVICES COMPANY, a specially chartered corporation of the State of Connecticut
(hereinafter called the “Company”), and The Bank of New York Mellon Trust
Company, N.A. (Formerly known as The Bank of New York Trust Company, successor
Trustee to Fleet National Bank, formerly known as The Connecticut National Bank)
(hereinafter called the "Trustee").




RECITALS OF THE COMPANY




The Company has duly authorized the creation, execution and delivery from time
to time of its bonds, notes or other evidences of indebtedness of substantially
the tenor hereinafter provided (hereinafter called the "Securities"), issuable
in one or more series; and, to secure the Securities and to provide for their
authentication and delivery by the Trustee, the Company has duly authorized the
execution and delivery of this Mortgage.




All things have been done which are necessary to make the Securities, when
executed by the Company and authenticated and delivered by the Trustee hereunder
and duly issued by the Company, the valid obligations of the Company, and to
constitute this indenture a valid mortgage and deed of trust and a security
agreement and contract for the security of the Securities, in accordance with
the terms of the Securities and this Mortgage.




GRANTING CLAUSES




NOW, THEREFORE, THIS MORTGAGE WITNESSETH, that, to secure the payment of the
principal of (and premium, if any) and interest on the Securities Outstanding
(as hereinafter defined) and the performance of the covenants therein and herein
contained and to declare the terms and conditions on which the Securities
Outstanding are secured, and in consideration of the premises and of the
purchase of the Securities by the Holders thereof, the Company by these presents
does grant, bargain, sell, alien, remise, release, convey, assign, transfer,
mortgage, hypothecate, pledge, set over and confirm to the Trustee, all
property, rights, privileges and franchises of the Company of every kind and
description, real, personal or mixed, tangible and intangible, whether now owned
or hereafter acquired by the Company, wherever located, and grants a security
interest therein for the purposes herein expressed, except any Excepted Property
(as hereinafter defined) hereinafter expressly excepted from the lien hereof,
and including, without limitation, all and singular the following:




GRANTING CLAUSE FIRST




All the property, rights, privileges and franchises particularly described in
annexed Schedule A are hereby made a part of, and deemed to be described in,
this Granting Clause as fully as if set forth in this Granting Clause at length.




GRANTING CLAUSE SECOND














 




Subject to the applicable exceptions, if any, permitted by Article Twelve, all
other property, real, personal or mixed (other than "Excepted Property"), of
every kind and description and wheresoever situate, now owned or which may be
hereafter acquired by the Company, including, without limitation, plant,
equipment, apparatus, transmission and pipe lines and distribution systems, it
being the intention hereof that all property, rights, privileges and franchises
now owned by the Company or acquired by the Company after the date hereof,
(other than Excepted Property) shall be as fully embraced within and subjected
to the lien hereof, as if such property were specifically described herein.




GRANTING CLAUSE THIRD




Also any Excepted Property that may, from time to time hereafter, by delivery or
by writing of any kind, be subjected to the lien hereof by the Company or by
anyone in its behalf; and the Trustee is hereby authorized to receive the same
at any time as additional security hereunder.  Such subjection to the lien
hereof of any Excepted Property as additional security may be made subject to
any reservations, limitations or conditions which shall be set forth in a
written instrument executed by the Company or the person so acting in its behalf
or by the Trustee respecting the use and disposition of such property or the
proceeds thereof.




GRANTING CLAUSE FOURTH




Together with (subject to the rights of the Company set forth in Section 1601)
all the rents, issues, profits, revenues and other income and proceeds of the
property subjected or required to be subjected to the lien of this Mortgage, and
all the estate, right, title and interest of every nature whatsoever of the
Company in and to the same and every part thereof.




EXCEPTED PROPERTY




There is, however, expressly excepted and excluded from the Lien of this
Mortgage all right, title and interest of the Company in and to the following
property, whether now owned or hereafter acquired (herein prior to the Second
Effective Date sometimes called “Excepted Property”); provided, however, that at
any time after compliance by the Company with the requirements set forth in
Section 1601(b), the term “Excepted Property” shall mean the property described
in clause (B) of the term “Excepted Property” set forth in Section 101, and the
remainder of this paragraph shall automatically cease to be of any further force
or effect:

(a)

all cash on hand or in banks, contracts, agreements, shares of stock, bonds,
notes, evidences of indebtedness and other securities, bills, notes, contract
rights and accounts receivable, permits and licenses, patents, patent licenses
and other patent rights, patent applications, trade names, trademarks, claims,
credits, chooses in action, and other general intangibles, other than property
referred to in this subdivision which is specifically described in Schedule A
referred to in Granting Clause First or is by the express provisions of this
Mortgage subjected or required to be subjected to the lien hereof;








2










 




(b)

all automobiles, buses, trucks, truck cranes, tractors, trailers and similar
vehicles and movable equipment, all vessels and aircraft, and all accessories
and supplies used in connection with any of the foregoing;




(c)

all products, goods, wares and merchandise acquired for the purpose of sale in
the ordinary course of business, including all natural and manufactured gas
supplies and inventory, whether in the ground or in transmission, storage or
distribution; and all fuel, materials and supplies and other personal property
which are consumable (otherwise than by ordinary wear and tear) in their use in
the operation of the business of the Company;




(d)

all office furniture and equipment, small tools and equipment and machinery of
portable size, computer equipment, systems and programs, and all leasehold
interests pertaining thereto;




(e)

all leasehold interests of the Company under leases for a term (including any
period for which the Company shall have a right of renewal) of less than one
year;




(f)

the last day of the term of each leasehold estate otherwise subject to the lien
of this Mortgage;




(g)

all rents, issues, profits, revenues and other income and proceeds of any
property not subjected or required to be subjected to the lien of this Mortgage
now or hereafter owned, leased or operated by the Company;




(h)

all permits, licenses, franchises and rights not specifically subjected or
required to be subjected to the lien hereof by the express provisions of this
Mortgage, whether now owned or hereafter acquired by the Company, which by their
terms or by reason of applicable law would become void or voidable if mortgaged
or pledged hereunder by the Company or which can not be granted, conveyed,
mortgaged, transferred or assigned by this Mortgage without the consent of other
parties whose consent is not secured, or without subjecting the Trustee to a
liability not otherwise contemplated by the provisions of this Mortgage, or
which otherwise may not be, or are not, hereby lawfully and effectively granted,
conveyed, mortgaged, transferred and assigned by the Company (including, without
limitation, the Company's franchise to be a public service company) ;




It is the intention and it is hereby agreed that all property of the kind
hereinbefore described acquired by the Company after the date hereof, shall,
except as otherwise provided herein, be as fully embraced within the provisions
of this Mortgage, and subject to the lien hereby created, as if the said
property were now owned by the Company, and were specifically described herein
and conveyed hereby.

TO HAVE AND TO HOLD all said property, rights, privileges and franchises of
every kind and description, real, personal or mixed, hereby and hereafter (by
supplemental indenture or otherwise) granted, bargained, sold, aliened, remised,
released, conveyed, assigned, transferred, mortgaged, hypothecated, pledged, set
over or confirmed as aforesaid, or intended, agreed or covenanted so to be,
together with all the appurtenances thereto appertaining (said properties,
rights, privileges and franchises, including any cash





3










 




and securities hereafter deposited or required to be deposited with the Trustee
(other than any such cash which is specifically stated herein not to be deemed
part of the Mortgaged Property), being herein collectively called "Mortgaged
Property") unto the Trustee and its successors and assigns forever.

SUBJECT, HOWEVER, to Permitted Liens (as defined in Section 101).

BUT IN TRUST, NEVERTHELESS, for the equal and proportionate benefit and security
of the Holders from time to time of all the Outstanding Securities without any
preference or priority of any such Security over any other such Security.

UPON CONDITION that, until the happening of an Event of Default (as defined in
Section 101) and subject to the provisions of Article Sixteen, the Company shall
be permitted to possess and use the Mortgaged Property, except cash, securities
and other personal property deposited and pledged, or required to be deposited
and pledged, with the Trustee, and to receive and use the rents, issues,
profits, revenues and other income of the Mortgaged Property.




AND IT IS HEREBY COVENANTED AND DECLARED that all the Securities are to be
authenticated and delivered and the Mortgaged Property is to be held and applied
by the Trustee, subject to the further covenants, conditions and trusts
hereinafter set forth, and the Company does hereby covenant and agree to and
with the Trustee, for the equal and proportionate benefit of all Holders of the
Securities as follows:




ARTICLE ONE

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

SECTION 101.

DEFINITIONS.

For all purposes of this Mortgage, except as otherwise expressly provided or
unless the context otherwise requires:

(a)

the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

(b)

all terms used herein without definition which are defined in the Trust
Indenture Act, either directly or by reference therein, have the meanings
assigned to them therein;

(c)

all terms used herein without definition which are defined in the Uniform
Commercial Code of Connecticut as in effect on the First Effective Date shall
have the meanings assigned to them therein;

(d)

all accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles in the United
States, and, except as otherwise herein expressly provided, the term “generally
accepted accounting principles” with respect to any computation required or
permitted hereunder





4










 




shall mean such accounting principles as are generally accepted in the United
States at the date of such computation or, at the election of the Company from
time to time, at the First Effective Date; provided, however, that in
determining generally accepted accounting principles applicable to the Company,
effect shall be given, to the extent required, to any order, rule or regulation
of any administrative agency, regulatory authority or other governmental body
having jurisdiction over the Company; and provided, further, that to the extent
the Company elects to use a computation that is not based on accounting
principles that are generally accepted in the United States on the date of such
computation, the Company shall so state and shall certify that such principles
were in effect at the First Effective Date;

(e)

the table of contents and headings are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Mortgage.  

(f)

The terms and provisions hereof that have no force or effect before the Second
Effective Date shall not in any way affect the meaning or interpretation of any
provisions hereof that shall be in effect on and after the First Effective Date
and, correspondingly, the terms and provisions hereof that have no force and
effect after the Second Effective Date shall not in any way affect the meaning
or interpretation of any provisions hereof that shall be in effect on and after
the Second Effective Date;

(g)

any reference to an “Article” or a “Section” refers to an Article or a Section,
as the case may be, of this Mortgage; and

(h)

the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Mortgage as a whole and not to any particular Article, Section or
other subdivision.

“ACCOUNTANT” means a person engaged in the accounting profession or otherwise
qualified to pass on accounting matters (including, but not limited to, a Person
certified or licensed as a public accountant, whether or not then engaged in the
public accounting profession), which Person, unless required to be Independent,
may be an employee or Affiliate of the Company.

“ACT”, when used with respect to any Holder of a Security, has the meaning
specified in Section 105.

“AFFILIATE” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“CONTROL” when used with respect to any specified Person means the power to
direct generally the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “CONTROLLING” and “CONTROLLED” have meanings
correlative to the foregoing.





5










 




“AUTHENTICATING AGENT” means any Person or Persons (other than the Company or an
Affiliate of the Company) authorized by the Trustee to act on behalf of the
Trustee to authenticate the Securities of one or more series.

“AUTHORIZED OFFICER” means the Chairman of the Board, the Vice Chairman, the
President, any Vice President, the Treasurer, any Assistant Treasurer, or any
other officer, manager or agent of the Company duly authorized pursuant to a
Board Resolution to act in respect of matters relating to this Mortgage.

“AVAILABLE CASH”, at any time, shall mean all cash then held by, or deposited
with, the Trustee other than cash so held or deposited pursuant to Section 307
or Article Eight.

“BOARD OF DIRECTORS” means either the board of directors, board of managers or
similar governing body of the Company or any committee thereof duly authorized
to act in respect of matters relating to this Mortgage.

“BOARD RESOLUTION” means a copy of a resolution certified by the Secretary, an
Assistant Secretary or an Authorized Officer of the Company to have been duly
adopted by the Board of Directors and to be in full force and effect on the date
of such certification, and delivered to the Trustee.

“BUSINESS DAY”, when used with respect to a Place of Payment or any other
particular location specified in the Securities or this Mortgage, means any day,
other than a Saturday or Sunday, which is not a day on which banking
institutions or trust companies in such Place of Payment or other location, or
in the place in which the Corporate Trust Office is located, are generally
authorized or required by law, regulation or executive order to remain closed,
except as may be otherwise specified as contemplated by Section 301.

“CAPITALIZED LEASE LIABILITIES” means, with respect to any Person, the amount,
if any, shown as liabilities on such Person’s unconsolidated balance sheet for
capitalized leases of natural gas transmission, distribution and storage
property not owned by such Person, which amount shall be determined in
accordance with generally accepted accounting principles and practices
applicable to the type of business in which such Person is engaged.

“COMMISSION” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the First
Effective Date such Commission is not existing and performing the duties now
assigned to it under the Trust Indenture Act, then the body, if any, performing
such duties at such time.

“COMPANY” means the Person named as the “Company” in the first paragraph of this
Mortgage until a successor Person shall have become such pursuant to the
applicable provisions of this Mortgage, and thereafter “Company” shall mean such
successor Person.

“COMPANY ORDER” or “COMPANY REQUEST” means, respectively, a written order or
request, as the case may be, signed in the name of the Company by an Authorized
Officer and delivered to the Trustee.





6










 




“CORPORATE TRUST OFFICE” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the First Effective Date is located at ______________.

“CORPORATION” means a corporation, association, company, limited liability
company, partnership, limited partnership, joint stock company or business
trust, and references to “corporate” and other derivations of “corporation”
herein shall be deemed to include appropriate derivations of such entities.

“COST” with respect to Property Additions has the meaning specified in Section
102.

“DEBT”, with respect to any Person, means, without duplication, (A) indebtedness
of such Person for borrowed money evidenced by a bond, debenture, note or other
written instrument or agreement by which such Person is obligated to repay such
borrowed money, (B) any guaranty by such Person of any such indebtedness of
another Person, and (C) any Capitalized Lease Liabilities of such Person.
 “Debt” does not include, among other things, (w) indebtedness of such person
under any installment sale or conditional sale agreement or any other agreement
relating to indebtedness for the deferred purchase price of property or
services, (x) any trade obligation (including obligations under power or other
commodity purchase agreements and any hedges or derivatives associated
therewith), or other obligations of such Person in the ordinary course of
business, (y) obligations of such Person under any lease agreement that are not
Capitalized Lease Liabilities, or (z) any Liens securing indebtedness, neither
assumed nor guaranteed by such Person nor on which it customarily pays interest,
existing upon real estate or rights in or relating to real estate acquired by
such Person for substation, transmission line, transportation line, distribution
line or right of way purposes.

“DEFAULTED INTEREST” has the meaning specified in Section 307.

“DISCOUNT SECURITY” means any Security which provides for an amount less than
the principal amount thereof to be due and payable upon a declaration of
acceleration of the Maturity thereof pursuant to Section 902.  “Interest” with
respect to a Discount Security means interest, if any, borne by such Security at
a Stated Interest Rate.

“DOLLAR” or “$” means a dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for the
payment of public and private debts.

“ELIGIBLE OBLIGATIONS” means:

(a)

with respect to Securities denominated in Dollars, Government Obligations or, if
specified pursuant to Section 301 with respect to any Securities, other
Investment Securities; or

(b)

with respect to Securities denominated in a currency other than Dollars or in a
composite currency, such other obligations or instruments as shall be specified
with respect to such Securities, as contemplated by Section 301.





7










 




“EVENT OF DEFAULT” has the meaning specified in Section 901.

“EXCEPTED PROPERTY”,

(A)

at any time prior to compliance by the Company with the requirements of Section
1601(b), the term “Excepted Property” has the meaning specified in the granting
clauses of this Mortgage; provided, however, that on and after such compliance
with Section 1601(b), the term “Excepted Property” shall have the meaning set
forth in clause (B) below, and the definition of “Excepted Property” set forth
in this clause (A) shall automatically cease to be of any further force or
effect;

(B)

at any time after compliance by the Company with the requirements set forth in
Section 1601(b), the term “Excepted Property” shall mean the property described
below in this clause (B); provided, however, that until such compliance with
Section 1601(b), the definition of the term “Excepted Property” set forth in
this clause (B) shall be of no force or effect but shall automatically become
and be in full force and effect upon such compliance with Section 1601(b):

(i)

all cash on hand or in banks or other financial institutions, deposit accounts,
securities accounts, shares of stock, interests in business trusts or general or
limited partnerships or limited liability companies, bonds, notes, mortgages,
other evidences of indebtedness and other securities, security entitlements and
investment property, of whatsoever kind and nature, not hereafter paid or
delivered to, deposited with or held by the Trustee hereunder or required so to
be;

(ii)

all rights, contracts, leases, operating agreements and other agreements of
whatsoever kind and nature; all contract rights, bills, notes and other
instruments and chattel paper (except to the extent that any of the same
constitute securities, security entitlements or investment property, in which
case they are separately excepted from the Lien of this Mortgage under clause
(i) above); all revenues, income and earnings, all accounts, accounts
receivable, rights to payment, payment intangibles and unbilled revenues,
transition property, and all rents, tolls, earnings, issues, product and
profits, revenues, dividends, income, claims, credits, demands and judgments;
all governmental and other licenses, permits, franchises, consents and
allowances; and all patents, patent licenses and other patent rights, patent
applications, trade names, trademarks, copyrights and other intellectual
property; and all claims, credits, choses in action, commercial tort claims and
other intangible property and general intangibles including, but not limited to,
computer software;

(iii)

all automobiles, buses, trucks, truck cranes, tractors, trailers and similar
vehicles and movable equipment; all rolling stock, rail cars and other railroad
equipment; all vessels, boats, barges, and other marine equipment; all
airplanes, helicopters, aircraft engines and other flight equipment; all parts,
accessories and supplies used in connection with any of the foregoing; and all
personal property of such character that the perfection of a security interest
therein or other Lien thereon is not governed by the Uniform Commercial Code as
in effect in the jurisdiction in which such property is located;





8










 




(iv)

all goods, stock in trade, wares, merchandise and inventory held for the purpose
of sale or lease in the ordinary course of business; all materials, supplies,
inventory and other items of personal property which are consumable (otherwise
than by ordinary wear and tear) in their use in the operation of the Mortgaged
Property; all fuel, including nuclear fuel, whether or not any such fuel is in a
form consumable in the operation of the Mortgaged Property, including separate
components of any fuel in the forms in which such components exist at any time
before, during or after the period of the use thereof as fuel; all hand and
other portable tools and equipment; all furniture and furnishings; and computers
and data processing, data storage, data transmission, telecommunications and
other facilities, equipment and apparatus, which, in any case, are used
primarily for administrative or clerical purposes or are otherwise not necessary
for the operation or maintenance of the facilities, machinery, equipment or
fixtures described or referred to in the Granting Clauses of this Mortgage;

(v)

all coal, lignite, ore, gas, oil and other minerals and all timber, and all
rights and interests in any of the foregoing, whether or not such minerals or
timber shall have been mined or extracted or otherwise separated from the land;
and all electric energy and capacity, gas (natural or artificial), steam, water
and other products generated, produced, manufactured, purchased or otherwise
acquired by the Company;

(vi)

all real property, leaseholds, gas rights, wells, gathering, tap or other pipe
lines, or facilities, equipment or apparatus, in any case used or to be used
primarily for the production or gathering of natural gas;

(vii)

all property which is the subject of a lease agreement designating the Company
as lessee and all right, title and interest of the Company in and to such
property and in, to and under such lease agreement, whether or not such lease
agreement is intended as security;

(viii)

all property, real, personal and mixed, which prior to the Second Effective Date
has been released from the Lien of the Mortgage;

(ix)

all property, real, personal and mixed, which subsequent to the Second Effective
Date, has been released from the Lien of this Mortgage, and any improvements,
extensions and additions to such properties and renewals, replacements and
substitutions of or for any parts thereof;

(x)

all leasehold interests, permits, licenses and similar rights, whether now owned
or hereafter acquired by the Company, which are intended to be hereby conveyed,
transferred or assigned and which may not be legally so conveyed, transferred or
assigned, or which cannot be so conveyed, transferred or assigned without the
consent of other parties whose consent is not secured or without subjecting the
Trustee to a liability not otherwise contemplated by the provisions of the
Mortgage or which otherwise may not be hereby lawfully and/or effectively
granted, conveyed, mortgaged, transferred and assigned by the Company;





9










 




(xi)

the last day of the term of each leasehold estate (oral or written, or any
agreement therefor) then owned or thereafter acquired by the Company;    and

(xii)

all property not acquired or constructed by the Company for use in its natural
gas storage, transmission and distribution business;

provided, however, that, at any time on and after the Second Effective Date,
subject to the provisions of Section 1203, (A) if, at any time after the
occurrence of an Event of Default, the Trustee, or any separate trustee or
co-trustee appointed under Section 1014 or any receiver appointed pursuant to
Section 917 or otherwise, shall have entered into possession of all or
substantially all the Mortgaged Property, to the extent permitted by law, all
the Excepted Property described or referred to in the foregoing clauses (iii)
and (v) then owned or held or thereafter acquired by the Company, to the extent
that the same is used in connection with, or otherwise relates or is
attributable to, the Mortgaged Property, shall immediately, and, in the case of
any Excepted Property described or referred to in clause (vii), to the extent
that the same is used in connection with, or otherwise relates or is
attributable to, the Mortgaged Property, become subject to the Lien of this
Mortgage, junior and subordinate to any Liens at that time existing on such
Excepted Property, and the Trustee or such other trustee or receiver may, to the
extent permitted by law or by the terms of any such other Lien (and subject to
the rights of the holders of all such other Liens), at the same time likewise
take possession thereof, (B) whenever all Events of Default shall have been
cured and the possession of all or substantially all of the Mortgaged Property
shall have been restored to the Company, such Excepted Property shall again be
excepted and excluded from the Lien hereof to the extent set forth above; it
being understood that the Company may, however, pursuant to any future amendment
to this Mortgage subject any Excepted Property to the Lien of this Mortgage
whereupon the same shall cease to be Excepted Property, and (C) to the extent
not prohibited by any other provision of the Mortgage, nothing contained in the
release herein provided for shall prevent the Company, prior to any such
entering into possession, from selling, assigning, transferring, pledging or
otherwise disposing of property of the character thereby released from the lien
hereof by this paragraph and in any such case the title, possession or other
rights of the purchaser, assignee or transferee thereof shall be free and clear
of such lien as would otherwise attach under the Mortgage in the event of such
entering into possession.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

 “EXPERT” means a Person which is an engineer, appraiser or other expert and
which, with respect to any certificate to be signed by such Person and delivered
to the Trustee, is qualified to pass upon the matters set forth in such
certificate.  For purposes of this definition, (a) “engineer” means a Person
engaged in the engineering profession or otherwise qualified to pass upon
engineering matters (including, but not limited to, a Person licensed as a
professional engineer, whether or not then engaged in the engineering
profession) and (b) “appraiser” means a Person engaged in the business of
appraising property or otherwise qualified to pass upon the Fair Value or fair
market value of property.





10










 




“EXPERTS’ CERTIFICATE” means a certificate signed by an Authorized Officer, by
an Accountant and by an Expert (which Accountant and Expert (a) shall be
selected either by the Board of Directors or by an Authorized Officer, the
execution of such certificate by such Authorized Officer to be conclusive
evidence of such selection, and (b) except as otherwise required in Sections 401
and 1610, may be an employee or Affiliate of the Company) and delivered to the
Trustee.  The amount stated in any Experts’ Certificate as to the Cost, Fair
Value or fair market value of property shall be conclusive and binding upon the
Company, the Trustee and the Holders of the Securities.

“FAIR VALUE”, with respect to property, means the fair value of such property as
determined in the reasonable judgment of the Expert certifying to such value,
such determination to be based on any one or more factors deemed relevant by
such Expert including, without limitation, (a) the amount which would be likely
to be obtained in an arm’s-length transaction with respect to such property
between an informed and willing buyer and an informed and willing seller, under
no compulsion, respectively, to buy or sell, (b) the amount of investment with
respect to such property which, together with a reasonable return thereon, would
be likely to be recovered through ordinary business operations or otherwise, (c)
the Cost, accumulated depreciation, and replacement cost with respect to such
property and/or (d) any other relevant factors; provided, however, that (x) the
Fair Value of property shall be determined without deduction for any Liens on
such property prior to the Lien of this Mortgage (except as otherwise provided
in Section 1603) and (y) the Fair Value to the Company of Property Additions may
be of less value to a Person which is not the owner or operator of the Mortgaged
Property or any portion thereof than to a Person which is such owner or
operator.  Fair Value may be determined, without physical inspection, by the use
of accounting and engineering records and other data maintained by the Company
or otherwise available to the Expert certifying the same.

“FIRST EFFECTIVE DATE” means the date [__________].  

“GAS UTILITY PROPERTY” means any facilities, machinery, equipment and fixtures
for the storage, transmission and distribution of natural gas, including
____________________, and all other property of the Company, real or personal,
or improvements, extensions, additions, renewals or replacements of the
foregoing, in each case used or useful or to be used in or in connection with
the business of storing, transmission and distribution of natural gas of the
character described in the Granting Clauses of this Mortgage, whether owned by
the Company at the First Effective Date or hereafter acquired (other than
Excepted Property with respect to all of the property described in this
definition).

“GOVERNMENTAL AUTHORITY” means the government of the United States or of any
State or Territory thereof or of the District of Columbia or of any county,
municipality or other political subdivision of any thereof, or any department,
agency, authority or other instrumentality of any of the foregoing.

“GOVERNMENT OBLIGATIONS” means securities which are (a) (i) direct obligations
of the United States where the payment or payments thereunder are supported by
the full faith and credit of the United States or (ii) obligations of a Person
controlled or





11










 




supervised by and acting as an agency or instrumentality of the United States
where the timely payment or payments thereunder are unconditionally guaranteed
as a full faith and credit obligation by the United States or (b) depository
receipts issued by a bank (as defined in Section 3(a)(2) of the Securities Act,
which may include the Trustee or any Authenticating Agent or Paying Agent) as
custodian with respect to any such Government Obligation or a specific payment
of interest on or principal of or other amount with respect to any such
Government Obligation held by such custodian for the account of the holder of a
depository receipt, provided that (except as required by law) such custodian is
not authorized to make any deduction from the amount payable to the holder of
such depository receipt from any amount received by the custodian in respect of
the Government Obligation or the specific payment of interest on or principal of
or other amount with respect to the Government Obligation evidenced by such
depository receipt.

“HOLDER” means a Person in whose name a Security is registered in the Security
Register.

“INDEPENDENT”, when applied to any Accountant or Expert, means such a Person who
(a) is in fact independent, (b) does not have any direct material financial
interest in the Company or in any other obligor upon the Securities or in any
Affiliate of the Company or of such other obligor, (c) is not connected with the
Company or such other obligor as an officer, employee, promoter, underwriter,
trustee, partner, director or any person performing similar functions and (d)
shall be acceptable to the Trustee.

“INDEPENDENT EXPERTS’ CERTIFICATE” means a certificate signed by an Expert who
is Independent and delivered to the Trustee.

“INTEREST” with respect to a Discount Security means interest, if any, borne by
such Security at a Stated Interest Rate rather than interest calculated at any
imputed rate.

“INTEREST PAYMENT DATE”, when used with respect to any Security, means the
Stated Maturity of an installment of interest on such Security.

“INVESTMENT SECURITIES” means any of the following obligations or securities on
which neither the Company, any other obligor on the Securities nor any Affiliate
of either is the obligor: (a) Government Obligations; (b) interest bearing
deposit accounts (which may be represented by certificates of deposit) in any
national or state bank (which may include the Trustee or any Authenticating
Agent or Paying Agent) or savings and loan association whose outstanding
securities (or securities of the bank holding company owning all of the capital
stock of such bank or savings and loan association) are rated by a nationally
recognized rating organization in either of the two highest rating categories
(without regard to modifiers) for short-term securities or in any of the three
highest rating categories (without regard to modifiers) for long-term
securities; (c) bankers’ acceptances drawn on and accepted by any commercial
bank (which may include the Trustee or any Authenticating Agent or Paying Agent)
whose outstanding securities (or securities of the bank holding company owning
all of the capital stock of such commercial bank) are rated by a nationally
recognized rating organization in either of the two highest rating categories
(without regard to modifiers) for short-term securities or in any of the





12










 




three highest rating categories (without regard to modifiers) for long-term
securities; (d) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, any State or Territory of
the United States or the District of Columbia, or any political subdivision of
any of the foregoing, which are rated by a nationally recognized rating
organization in either of the two highest rating categories (without regard to
modifiers) for short-term securities or in any of the three highest rating
categories (without regard to modifiers) for long-term securities; (e) bonds or
other obligations of any agency or instrumentality of the United States; (f)
corporate debt securities which are rated by a nationally recognized rating
organization in either of the two highest rating categories (without regard to
modifiers) for short-term securities or in any of the three highest rating
categories (without regard to modifiers) for long-term securities; (g)
repurchase agreements with respect to any of the foregoing obligations or
securities with any banking or financial institution (which may include the
Trustee or any Authenticating Agent or Paying Agent) whose outstanding
securities (or securities of the bank holding company owning all of the capital
stock of such bank or financial institution) are rated by a nationally
recognized rating organization in either of the two highest rating categories
(without regard to modifiers) for short-term securities or in any of the three
highest rating categories (without regard to modifiers) for long-term
securities; (h) securities issued by any regulated investment company (including
any investment company for which the Trustee or any Authenticating Agent or
Paying Agent is the advisor), as defined in Section 851 of the Internal Revenue
Code of 1986, as amended, or any successor section of such Code or successor
federal statute, provided that the portfolio of such investment company is
limited to obligations or securities of the character and investment quality
contemplated in clauses (a) through (f) above and repurchase agreements which
are fully collateralized by any of such obligations or securities; and (i) any
other obligations or securities which may lawfully be purchased by the Trustee
in its capacity as such.

“LIEN” means any mortgage, deed of trust, pledge, security interest,
encumbrance, easement, lease, reservation, restriction, servitude, charge or
similar right and any other lien of any kind, including, without limitation, any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any defect, irregularity, exception or limitation in record title.

“MATURITY”, when used with respect to any Security, means the date on which the
principal of such Security or an installment of principal becomes due and
payable as provided in such Security or in this Mortgage, whether at the Stated
Maturity, by declaration of acceleration, upon call for redemption or otherwise.

“MORTGAGE” means this instrument as originally executed and as it may from time
to time be supplemented or amended by one or more Mortgages supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument and any such supplemental Mortgage, the provisions
of the Trust Indenture Act that are deemed to be a part of and govern this
Mortgage and any such supplemental Mortgage, respectively.  The term “Mortgage”
shall also include the provisions or terms of particular series of Securities
established in any Officers’ Certificate, Board Resolution or Company Order
delivered pursuant to Sections 201, 301, 303 and 1307.





13










 




“MORTGAGED PROPERTY” has the meaning stated in the habendum to the Granting
Clauses and means, as of any particular time, all property which at such time is
subject to the Lien of this Mortgage.

“NOTICE OF DEFAULT” means a written notice of the kind specified in Section
901(c).

“OFFICERS’ CERTIFICATE” means a certificate signed by any two Authorized
Officers of the Company and delivered to the Trustee.

“OPINION OF COUNSEL” means a written opinion of counsel, who may be counsel for
the Company.

“ORIGINAL INDENTURE” means the Indenture of Mortgage and Deed of Trust, dated as
of July 1, 1989, executed and delivered by the Company to The Bank of New York
Trust Company, N.A. (successor as trustee to the Bank of New York, successor to
Fleet National Bank, formerly known as The Connecticut National Bank), as
Trustee, and any and all Supplemental Indentures thereto dated as of a date
prior to the First Effective Date.

 “OUTSTANDING”, when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Mortgage, except:

(a)

Securities theretofore canceled or delivered to the Security Registrar for
cancellation;

(b)

Securities deemed to have been paid for all purposes of this Mortgage in
accordance with Section 801 (whether or not the Company’s indebtedness in
respect thereof shall be satisfied and discharged for any other purpose); and

(c)

Securities, the principal, premium, if any, and interest, if any, which have
been fully paid pursuant to the third paragraph of Section 306 or in exchange
for or in lieu of which other Securities have been authenticated and delivered
pursuant to this Mortgage, other than any such Securities in respect of which
there shall have been presented to the Trustee proof satisfactory to it and the
Company that such Securities are held by a bona fide purchaser or purchasers in
whose hands such Securities are valid obligations of the Company;

provided, however, that, from and after the First Effective Date but before the
Second Effective Date, in determining whether the Holders of the requisite
principal amount of Securities Outstanding have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Securities owned
by the Company or any other obligor upon the Securities or any Affiliate of the
Company or of such other obligor shall be disregarded and deemed not to be
outstanding, except that, in determining whether the Trustee shall be protected
in relying upon any such request, demand, authorization, direction, notice,
consent or waiver, only Securities which a Responsible Officer of the Trustee
knows to be so owned shall be so disregarded.  Securities so owned which have





14










 




been pledged in good faith may be regarded as Outstanding for such purposes if
the pledgee establishes to the satisfaction of the Trustee the pledgee's right
so to act with respect to such Securities and that the pledgee is not the
Company or any other obligor upon the Securities or any Affiliate of the Company
or of such other obligor;




and provided further, that, from and after the Second Effective Date, in
determining whether or not the Holders of the requisite principal amount of the
Securities Outstanding under this Mortgage, or the Securities Outstanding of any
series or Tranche, have given any request, demand, authorization, direction,
notice, consent or waiver hereunder or whether or not a quorum is present at a
meeting of Holders of Securities,

(x)

Securities owned by the Company or any other obligor upon the Securities or any
Affiliate of the Company or of such other obligor (unless the Company, such
Affiliate or such obligor owns all Securities Outstanding under this Mortgage,
or (except for the purposes of actions to be taken by Holders of more than one
series or more than one Tranche, as the case may be, voting as a class under
Section 1302) all Securities Outstanding of each such series and each such
Tranche, as the case may be, determined without regard to this clause (x)) shall
be disregarded and deemed not to be Outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver or upon any such
determination as to the presence of a quorum, only Securities which the
Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded; provided, however, that Securities so owned which have been pledged
in good faith may be regarded as Outstanding if it is established to the
reasonable satisfaction of the Trustee that the pledgee, and not the Company, or
any such other obligor or Affiliate of either thereof, has the right so to act
with respect to such Securities and that the pledgee is not the Company or any
other obligor upon the Securities or any Affiliate of the Company or of such
other obligor; and provided, further, that in no event shall any Security which
shall have been delivered to evidence or secure, in whole or in part, the
Company’s obligations in respect of other indebtedness be deemed to be owned by
the Company if the principal of such Security is payable, whether at Stated
Maturity or upon mandatory redemption, at the same time as the principal of such
other indebtedness is payable, whether at Stated Maturity or upon mandatory
redemption or acceleration, but only to the extent of such portion of the
principal amount of such Security as does not exceed the principal amount of
such other indebtedness, and

(y)

the principal amount of a Discount Security that shall be deemed to be
Outstanding for such purposes shall be the amount of the principal thereof that
would be due and payable as of the date of such determination upon a declaration
of acceleration of the Maturity thereof pursuant to Section 902; and

(z)

the principal amount of any Security which is denominated in a currency other
than Dollars or in a composite currency that shall be deemed to be Outstanding
for such purposes shall be the amount of Dollars which could have been purchased
by the principal amount (or, in the case of a Discount Security, the Dollar
equivalent on the date determined as set forth below of the amount determined as
provided in (y) above) of such currency or composite currency evidenced by such
Security, in each such case certified to





15










 




the Trustee in an Officers’ Certificate, based (i) on the average of the mean of
the buying and selling spot rates quoted by three banks which are members of the
New York Clearing House Association selected by the Company in effect at 11:00
A.M. (New York time) in The City of New York on the fifth Business Day preceding
any such determination or (ii) if on such fifth Business Day it shall not be
possible or practicable to obtain such quotations from such three banks, on such
other quotations or alternative methods of determination which shall be as
consistent as practicable with the method set forth in (i) above;

and provided, further, that in the case of any Security the principal of which
is payable from time to time without presentment or surrender, the principal
amount of such Security that shall be deemed to be Outstanding at any time for
all purposes of this Mortgage shall be the original principal amount thereof
less the aggregate amount of principal thereof theretofore paid.

“OUTSTANDING”, when used with respect to Secured Debt, means, as of the date of
determination, all Secured Debt authenticated and delivered by the trustee or
other holder of the Prior Lien securing the same or, if there be no such trustee
or other holder, theretofore made and delivered or incurred by the Company,
except:

(a)

Secured Debt theretofore cancelled or delivered to the trustee or other holder
of any such Prior Lien for cancellation;

(b)

Secured Debt which has been fully paid or deemed to have been fully paid;

(c)

Secured Debt held by the Trustee subject to the provisions of Section 1608
hereof;

(d)

Secured Debt held by the trustee or other holder of a Prior Lien upon the same
property as that mortgaged or pledged to secure the Secured Debt so held (under
conditions such that no transfer of ownership or possession of such Secured Debt
by the trustee or other holder of such Prior Lien is permissible otherwise than
to the Trustee to be held subject to the provisions of Section 1608 hereof, or
to the trustee or other holder of some other Prior Lien upon the same property
for cancellation or to be held uncancelled under the terms of such other Prior
Lien under like conditions);

(e)

Secured Debt secured by a Prepaid Lien; and

(f)

lost, stolen or destroyed Secured Debt in lieu of or in substitution for which
other Secured Debt shall have been authenticated and delivered.

“PAYING AGENT” means any Person, including the Company, authorized by the
Company to pay the principal of, and premium, if any, or interest, if any, on
any Securities on behalf of the Company.

“PERIODIC OFFERING” means an offering of Securities of a series from time to
time any or all of the specific terms of which Securities, including without
limitation the rate or rates of interest, if any, thereon, the Stated Maturity
or Maturities thereof and the





16










 




redemption provisions, if any, with respect thereto, are to be determined by the
Company or its agents from time to time subsequent to the initial request for
the authentication and delivery of such Securities by the Trustee, as
contemplated in Section 301 and clause (b) of Section 303.

“PERMITTED LIENS”

(A)

at any time prior to the Second Effective Date, the term “Permitted Liens”
shall, with respect to Mortgaged Property, mean any of the following; provided,
however that on and after the Second Effective Date, the term “Permitted Liens”
shall have the meaning set forth in clause (B) below and the definition of
Permitted Liens set forth in this clause (A) shall automatically cease to be of
any further force or effect:




(i)

as to the property specifically described in Granting Clause First, the
restrictions, exceptions, reservations, conditions, limitations, interests and
other matters which are set forth or referred to in such descriptions;




(ii)

liens for taxes, assessments and other governmental charges not delinquent;




(iii)

liens for taxes, assessments and other governmental charges already delinquent
which are currently being contested in good faith by appropriate proceedings,
provided the Company shall have set aside on its books adequate reserves with
respect thereto;




(iv)

mechanics' and materialmen's liens not filed of record and similar charges not
delinquent, incident to current construction, and mechanics' and materialmen's
liens incident to such construction which are filed of record but which are
being contested in good faith and have not proceeded to judgment and as to which
the Company shall have set aside on its books adequate reserves with respect
thereto;




(v)

liens in respect of judgments or awards with respect to which the Company shall
in good faith currently be prosecuting an appeal or proceedings for review and
with respect to which the Company shall have secured a stay of execution pending
such appeal or proceedings for review, provided the Company shall have set aside
on its books adequate reserves with respect thereto;




(vi)

easements and rights of way granted by the Company that, in the opinion of the
Board of Directors, will not impair the usefulness of such property in the
conduct of the Company's business and will not be prejudicial to the interests
of the Holders; provided, that, if the Company shall be entitled to receive any
money or property as consideration or compensation for such grant, forthwith
upon its receipt by the Company, such money to the extent it exceeds $100,000
shall be deposited with the Trustee (unless otherwise required by a





17










 




Prior Lien) and any such property shall otherwise be subjected to the Lien of
this Mortgage;




(vii)

easements, leases, reservations or other rights of others in any property of the
Company for streets, roads, bridges, pipes, pipe lines, railroads, electric
transmission and distribution lines, telegraph and telephone lines, the removal
of oil, gas, coal or other minerals and other similar purposes, flood rights,
river control and development rights, sewage and drainage rights, restrictions
against pollution and zoning laws and defects and irregularities in the record
evidence of title, provided that such easements, leases, reservations, rights,
restrictions, laws, defects and irregularities do not in the aggregate
materially impair the use of the Mortgaged Property taken as a whole for the
purposes for which it is held by the Company;




(viii)

liens securing indebtedness neither created, assumed nor guaranteed by the
Company nor on account of which it customarily pays interest, existing at the
date of this instrument, or, as to property hereafter acquired, at the time of
acquisition by the Company, upon lands over which easements or rights of way are
acquired by the Company for any of the purposes specified in clause (vii) of
this definition, which liens do not materially impair the use of such easements
or rights of way for the purposes for which they are held by the Company;




(ix)

terminable or short term leases or permits for occupancy, which leases or
permits expressly grant to the Company the right to terminate them at any time
on not more than 90 days' notice and which occupancy does not interfere with the
operation of the business of the Company;




(x)

any lien or privilege vested in any lessor, licensor or permitter for rent to
become due or for other obligations or acts to be performed, the payment of
which rent or the performance of which other obligations or acts is required
under leases, subleases, licenses or permits, so long as the payment of such
rent or the performance of such other obligations or acts is not delinquent;




(xi)

the burdens of any law or governmental regulation or permit requiring the
Company to maintain certain facilities or perform certain acts as a condition of
its occupancy of or interference with any public lands or any river or stream or
navigable waters;




(xii)

any irregularities in or deficiencies of title to any rights-of-way for gas
transmission or distribution mains, pipelines or services, or appurtenances
thereto or other improvements thereon, and to any real estate used or to be used
primarily for the manufacture, storage, transmission or distribution of gas,
including real estate held for right-of-way purposes, provided that in the
Opinion of Counsel, the Company has power under eminent domain, or similar
statutes, to remove such irregularities or deficiencies, or, in the case of





18










 




any such right-of-way, provided that in the Opinion of Counsel, the Company
shall have obtained from the apparent owner of the lands or estates therein
covered by any such right-of-way, a sufficient right, by the terms of the
instrument granting such right-of-way, to the use thereof for the construction,
operation or maintenance of the mains, pipelines, services, appurtenances or
improvements for which the same are used or are to be used;




(xiii)

rights reserved to, or vested in, any municipality or governmental or other
public authority to control or regulate any property of the Company, or to use
such property in any manner, which rights to not materially impair the use of
such property, for the purposes for which it is held by the Company;




(xiv)

any obligations or duties, affecting the property of the Company, to any
municipality or governmental or other public authority with respect to any
franchise, grant, license or permit; and




(xv)

any valid right under any statutory or common law to purchase, or designate a
purchaser of or order the sale of, any property of the Company upon payment of
cash or reasonable compensation therefor or to terminate any franchise, license
or other rights of the Company.




(B)

at any time on and after the Second Effective Date, the term “Permitted Liens”
shall, with respect to the Mortgaged Property, mean any of the following;
provided, however, that the definition of Permitted Liens set forth in this
clause (B) shall be of no force or effect until the Second Effective Date, but
shall automatically become and be in full force and effect on and after the
Second Effective Date:

(i)

Liens existing as of the Second Effective Date;




(ii)

as to property acquired by the Company after the Second Effective Date, Liens
existing or placed thereon at the time of the acquisition thereof (including,
but not limited to, any Prior Lien);




(iii)

Liens for taxes, assessments and other governmental charges or requirements
which are not delinquent or which are being contested in good faith by
appropriate proceedings;




(iv)

mechanics’, workmen’s, repairmen’s, materialmen’s, warehousemen’s, and carriers’
Liens, other Liens incident to construction, Liens or privileges of any
employees of the Company for salary or wages earned, but not yet payable, and
other Liens, including without limitation Liens for worker’s compensation
awards, arising in the ordinary course of business for charges or requirements
which are not delinquent or which are being contested in good faith and by
appropriate proceedings;




(v)

Liens in respect of attachments, judgments or awards arising out of judicial or
administrative proceedings (i) in an amount not exceeding the greater of (A)





19










 




$10,000,000 and (B) 3% of the aggregate principal amount of all Securities and
Secured Debt then Outstanding or (ii) with respect to which the Company shall
(X) in good faith be prosecuting an appeal or other proceeding for review and
with respect to which the Company shall have secured a stay of execution pending
such appeal or other proceeding or (Y) have the right to prosecute an appeal or
other proceeding for review;




(vi)

easements, leases, reservations or other rights of others in, on, over and/or
across, and laws, regulations and restrictions affecting, and defects,
irregularities, exceptions and limitations in title to, the Mortgaged Property
or any part thereof; provided, however, that such easements, leases,
reservations, rights, laws, regulations, restrictions, defects, irregularities,
exceptions and limitations do not in the aggregate materially impair the use by
the Company of the Mortgaged Property considered as a whole for the purposes for
which it is held by the Company;




(vii)

defects, irregularities, exceptions and limitations in title to real property
subject to rights-of-way in favor of the Company or otherwise or used or to be
used by the Company primarily for right-of-way purposes or real property held
under lease, easement, license or similar right; provided, however, that (i) the
Company shall have obtained from the apparent owner or owners of such real
property a sufficient right, by the terms of the instrument granting such
right-of-way, lease, easement, license or similar right, to the use thereof for
the purposes for which the Company acquired the same; or (ii) the Company has
power under eminent domain or similar statutes to remove such defects,
irregularities, exceptions or limitations; or (iii) such defects,
irregularities, exceptions and limitations may be otherwise remedied without
undue effort or expense; and defects, irregularities, exceptions and limitations
in title to reclaimed lands, flood lands, flooding rights and/or water rights;




(viii)

Liens securing indebtedness or other obligations neither created, assumed nor
guaranteed by the Company nor on account of which it customarily pays interest
upon real property or rights in or relating to real property acquired by the
Company for the purpose of the transmission or distribution of electric energy,
gas or water, for the purpose of telephonic, telegraphic, radio, wireless or
other electronic communication or otherwise for the purpose of obtaining
rights-of-way or for any other purposes;




(ix)

leases existing as of the Second Effective Date affecting properties owned by
the Company at said date and renewals and extensions thereof; and leases
affecting such properties entered into after such date or affecting properties
acquired by the Company after such date which, in either case, (i) have
respective terms of not more than 10 years (including extensions or renewals at
the option of the tenant) or (ii) do not materially impair the use by the
Company of such properties for the respective purposes for which they are held
by the Company;





20










 







(x)

Liens vested in lessors, licensors, franchisors or permitters for rent or other
amounts to become due or for other obligations or acts to be performed, the
payment of which rent or the performance of which other obligations or acts is
required under leases, subleases, licenses, franchises or permits, so long as
the payment of such rent or other amounts or the performance of such other
obligations or acts is not delinquent or is being contested in good faith and by
appropriate proceedings;




(xi)

controls, restrictions, obligations, duties and/or other burdens imposed by
federal, state, municipal or other law, or by rules, regulations or orders of
Governmental Authorities, upon the Mortgaged Property or any part thereof or the
operation or use thereof or upon the Company with respect to the Mortgaged
Property or any part thereof or the operation or use thereof or with respect to
any franchise, grant, license, permit or public purpose requirement, or any
rights reserved to or otherwise vested in Governmental Authorities to impose any
such controls, restrictions, obligations, duties and/or other burdens;




(xii)

rights which Governmental Authorities may have by virtue of franchises, grants,
licenses, permits or contracts, or by virtue of law, to take, condemn,
appropriate, occupy, purchase, recapture or designate a purchaser of or order
the sale of the Mortgaged Property or any part thereof, to terminate franchises,
grants, licenses, permits, contracts or other rights or to regulate the property
and business of the Company; and any and all obligations of the Company
correlative to any such rights;




(xiii)

Liens required by law or governmental regulations (i) as a condition to the
transaction of any business or the exercise of any privilege or license, (ii) to
enable the Company to maintain self-insurance or to participate in any funds
established to cover any insurance risks, (iii) in connection with workmen’s
compensation, unemployment insurance, social security, any pension or welfare
benefit plan or (iv) to share in the privileges or benefits required for
companies participating in one or more of the arrangements described in clauses
(ii) and (iii) above;




(xiv)

Liens on the Mortgaged Property or any part thereof which are granted by the
Company to secure duties or public or statutory obligations or to secure, or
serve in lieu of, surety, stay or appeal bonds;




(xv)

rights reserved to or vested in others to take or receive any part of any coal,
ore, gas, oil and other minerals, any timber and/or any electric capacity or
energy, gas, water, steam and any other products, developed, produced,
manufactured, generated, purchased or otherwise acquired by the Company or by
others on property of the Company;








21










 




(xvi)

(a) rights and interests of Persons other than the Company arising out of
contracts, agreements and other instruments to which the Company is a party and
which relate to the common ownership or joint use of property; and (b) all Liens
on the interests of Persons other than the Company in property owned in common
by such Persons and the Company;




(xvii)

any restrictions on assignment and/or requirements of any assignee to qualify as
a permitted assignee and/or public utility or public service corporation;




(xviii)

Liens, if any, which may be deemed to exist with respect to property leased by
the Company pursuant to leases which are treated under generally accepted
accounting principles as capital leases;




(ixx)

any Liens which have been bonded for the full amount in dispute or for the
payment of which other adequate security arrangements have been made;




(xx)

rights and interests granted pursuant to Section 1602(c);




(xxi)

Prepaid Liens;




(xxii)

any Liens, claims, encumbrances, rights, or interests of Persons claiming such
rights, interests, etc. as descendants of American Indians or as Indian Tribes,
whether pursuant to the Non-Intercourse Act of 1834 (25 U.S.C. § 177) or
otherwise; and  




(xxiii)

any Lien of the Trustee granted pursuant to Section 1007.




“PERSON” means any individual, corporation, joint venture, limited liability
company, trust or unincorporated organization or any Governmental Authority.

“PLACE OF PAYMENT”, when used with respect to the Securities of any series, or
Tranche thereof, means the place or places, specified as contemplated by Section
301, at which, subject to Section 702, principal of and premium, if any, and
interest, if any, on the Securities of such series or Tranche are payable.

“PREDECESSOR SECURITY” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 306 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

“PREPAID LIENS” means any Lien securing indebtedness for the payment of which
money in the necessary amount shall have been irrevocably deposited in trust
with the trustee or other holder of such Lien; provided, however, that if such
indebtedness is to be redeemed or otherwise prepaid prior to the stated maturity
thereof, any notice requisite to such redemption or prepayment shall have been
given in accordance with the mortgage





22










 




or other instrument creating such Lien or irrevocable instructions to give such
notice shall have been given to such trustee or other holder.  

“PRIOR LIEN” means any Lien securing Secured Debt.

“PROPERTY ADDITIONS” has the meaning specified in Section 102.

“PURCHASE MONEY LIEN” means, with respect to any property being acquired or
disposed of by the Company or being released from the Lien of this Mortgage, a
Lien on such property which

(a)

is taken or retained by the transferor of such property to secure all or part of
the purchase price thereof;

(b)

is granted to one or more Persons other than the transferor which, by making
advances or incurring an obligation, give value to enable the grantor of such
Lien to acquire rights in or the use of such property;

(c)

is granted to any other Person in connection with the release of such property
from the Lien of this Mortgage on the basis of the deposit with the Trustee or
the trustee or other holder of a Lien prior to the Lien of this Mortgage of
obligations secured by such Lien on such property (as well as any other property
subject thereto);

(d)

is held by a trustee or agent for the benefit of one or more Persons described
in clause (a), (b) and/or (c) above, provided that such Lien may be held, in
addition, for the benefit of one or more other Persons which shall have
theretofore given, or may thereafter give, value to or for the benefit or
account of the grantor of such Lien for one or more other purposes; or

(e)

otherwise constitutes a purchase money mortgage or a purchase money security
interest under applicable law; and, without limiting the generality of the
foregoing, for purposes of this Mortgage, the term Purchase Money Lien shall be
deemed to include any Lien described above whether or not such Lien (x) shall
permit the issuance or other incurrence of additional indebtedness secured by
such Lien on such property, (y) shall permit the subjection to such Lien of
additional property and the issuance or other incurrence of additional
indebtedness on the basis thereof and/or (z) shall have been granted prior to
the acquisition, disposition or release of such property, shall attach to or
otherwise cover property other than the property being acquired, disposed of or
released and/or shall secure obligations issued prior and/or subsequent to the
issuance of the obligations delivered in connection with such acquisition,
disposition or release.

 “REDEMPTION DATE”, when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Mortgage.

“REDEMPTION PRICE”, when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Mortgage, exclusive of
accrued and unpaid interest.





23










 




“REGULAR RECORD DATE” for the interest payable on any Interest Payment Date on
the Securities of any series means the date specified for that purpose as
contemplated by Section 301.

“REQUIRED CURRENCY” has the meaning specified in Section 311.

“RESPONSIBLE OFFICER”, when used with respect to the Trustee, means any officer
within the corporate trust administration group of the Trustee (or any successor
group of the Trustee) with direct responsibility for the administration of this
Mortgage and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.

“SALE AND LEASE BACK TRANSACTION” means any arrangement with any Person
providing for the leasing to the Company of any Mortgaged Property (except for
leases for a term, including any renewal thereof, of not more than forty-eight
(48) months), which Mortgaged Property has been or is to be sold or transferred
by the Company to such Person.  

“SECOND EFFECTIVE DATE” means the earliest date on which the Holders of all
Securities then Outstanding shall have consented (or shall be deemed to have
consented) to the amendment of this Mortgage substantially in the form that the
Mortgage shall have become effective on the First Effective Date with such
changes thereafter as are permitted by the terms hereof; provided, however, that
the Holders of all Securities issued after the First Effective Date shall
automatically be deemed to have so consented.

“SECURED DEBT” means Debt, other than Securities, created, issued, incurred or
assumed by the Company which is secured by a Lien, other than a Permitted Lien
(except for clause (B)(ii) of the definition thereof), upon any Mortgaged
Property of the Company prior to or on a parity with the Lien of this Mortgage.
 

“SECURITIES” means any securities authenticated and delivered under this
Mortgage.

“SECURITIES ACT” means the Securities Act of 1933, as amended.

“SECURITY REGISTER” AND “SECURITY REGISTRAR” have the respective meanings
specified in Section 305.

“SPECIAL RECORD DATE” for the payment of any Defaulted Interest on the
Securities of any series means a date fixed by the Trustee pursuant to Section
307.

“STATED INTEREST RATE” means a rate (whether fixed or variable) at which an
obligation by its terms is stated to bear simple interest.  Any calculation or
other determination to be made under this Mortgage by reference to the Stated
Interest Rate on a Security shall be made without regard to the effective
interest cost to the Company of such Security and without regard to the Stated
Interest Rate on, or the effective cost to the





24










 




Company of, any other indebtedness the Company’s obligations in respect of which
are evidenced or secured in whole or in part by such Security.

“STATED MATURITY”, when used with respect to any Security or any obligation or
any installment of principal thereof or interest thereon, means the date on
which the principal of such obligation or such installment of principal or
interest is stated to be due and payable (without regard to any provisions for
redemption, prepayment, acceleration, purchase or extension).

“SUCCESSOR COMPANY” has the meaning set forth in Section 1201.

“SUPPLEMENTAL MORTGAGE”, “SUPPLEMENTAL INDENTURE” or “MORTGAGE SUPPLEMENTAL
HERETO” means an instrument supplementing or amending this Mortgage executed and
delivered pursuant to Article Thirteen.  

“TRANCHE” means a group of Securities which (a) are of the same series and (b)
have identical terms except as to principal amount, date of issuance, interest
rate, payment terms and/or maturity date.

“TRUSTEE” means the Person named as the “Trustee” in the first paragraph of this
Mortgage until a successor Trustee shall have been appointed by the Company
pursuant to Section 1010 or otherwise have become such with respect to one or
more series of Securities pursuant to the applicable provisions of this
Mortgage, and thereafter “Trustee” shall mean or include each Person who is then
a Trustee hereunder, and if at any time there is more than one such Person,
“Trustee” as used with respect to the Securities of any series shall mean the
Trustee with respect to Securities of that series.

“TRUST INDENTURE ACT” means, as of any time, the Trust Indenture Act of 1939 as
in effect at such time.

“UNITED STATES” means the United States of America, its territories, its
possessions and other areas subject to its jurisdiction.

SECTION 102.

PROPERTY ADDITIONS; COST.

(a)

“PROPERTY ADDITIONS” means, as of any particular time, any item, unit or element
of property which at such time is owned by the Company and is Mortgaged
Property.





25










 




(b)

When the aggregate amount of any Property Additions are calculated for any
purpose under the Mortgage, there shall be deducted from the Cost or Fair Value
to the Company thereof, as the case may be (as of the date so calculated), an
amount equal to all related reserves (estimated, if necessary, as to particular
property) for depreciation, depletion, obsolescence or amortization recorded on
the books of the Company as of the date so calculated in respect of such
Property Additions which have not theretofore been deducted from the Cost or
Fair Value of Property Additions theretofore so calculated.  

(c)

Except as otherwise provided in Section 1603, the term “COST” with respect to
Property Additions shall mean the sum of (i) any cash delivered in payment
therefor or for the acquisition thereof, (ii) an amount equivalent to the fair
market value in cash (as of the date of delivery) of any securities or other
property delivered in payment therefor or for the acquisition thereof, (iii) the
principal amount of any obligations secured by a Prior Lien upon such Property
Additions outstanding at the time of the acquisition thereof, (iv) the principal
amount of any other obligations incurred or assumed in connection with the
payment for such Property Additions or for the acquisition thereof and (v) any
other amounts which, in accordance with generally accepted accounting
principles, are properly charged or chargeable to the plant or other property
accounts of the Company with respect to such Property Additions as part of the
cost of construction or acquisition thereof, including, but not limited to, any
allowance for funds used during construction or any similar or analogous amount;
provided, however, that, notwithstanding any other provision of this Mortgage,

(i)

with respect to Property Additions owned by a successor corporation immediately
prior to the time it shall have become such by consolidation or merger or
acquired by a successor corporation in or as a result of a consolidation or
merger (excluding, in any case, Property Additions owned by the Company
immediately prior to such time), Cost shall mean the amount or amounts at which
such Property Additions are recorded in the plant or other property accounts of
such successor corporation, or the predecessor corporation from which such
Property Additions are acquired, as the case may be, immediately prior to such
consolidation or merger;

(ii)

with respect to Property Additions which shall have been acquired (otherwise
than by construction) by the Company without any consideration consisting of
cash, securities or other property or the incurring or assumption of
indebtedness, no determination of Cost shall be required, and, wherever in this
Mortgage provision is made for Cost or Fair Value, Cost with respect to such
Property Additions shall mean an amount equal to the Fair Value to the Company
thereof or, if greater, the aggregate amount reflected in the Company’s books of
account with respect thereto upon the acquisition thereof; and

(iii)

in no event shall the Cost of Property Additions be required to reflect any
adjustment to the amount or amounts at which such Property Additions are
recorded in plant or other property accounts due to the non-recoverability of
investment or otherwise.





26










 




If any Property Additions are shown by the Experts’ Certificate provided for in
Section 401(b)(ii) to include property which has been used or operated by others
than the Company in a business similar to that in which it has been or is to be
used or operated by the Company, the Cost thereof need not be reduced by any
amount in respect of any goodwill, going concern value, franchises, contracts,
operating agreements and other rights and/or intangible property simultaneously
acquired for which no separate or distinct consideration shall have been paid or
apportioned, and in such case the term Property Additions as defined herein may
include such goodwill, going concern value rights and intangible property.

SECTION 103.

COMPLIANCE CERTIFICATES AND OPINIONS.

Except as otherwise expressly provided in this Mortgage, upon any application or
request by the Company to the Trustee to take any action under any provision of
this Mortgage, the Company shall furnish to the Trustee an Officers’ Certificate
stating that in the opinion of the Authorized Officers executing such Officers’
Certificate all conditions precedent, if any, provided for in this Mortgage
relating to the proposed action (including any covenants compliance with which
constitutes a condition precedent) have been complied with and an Opinion of
Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with, except that in the case of any such
application or request as to which the furnishing of such documents is
specifically required by any provision of this Mortgage relating to such
particular application or request, no additional certificate or opinion need be
furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Mortgage shall include:

(a)

a statement that each Person signing such certificate or opinion has read such
covenant or condition and the definitions herein relating thereto;

(b)

a brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based;

(c)

a statement that, in the opinion of each such Person, such Person has made such
examination or investigation as is necessary to enable such Person to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d)

a statement as to whether, in the opinion of each such Person, such condition or
covenant has been complied with.

SECTION 104.

FORM OF DOCUMENTS DELIVERED TO TRUSTEE.

(a)

Any Officers’ Certificate may be based (without further examination or
investigation), insofar as it relates to or is dependent upon legal matters,
upon an opinion of, or representations by, counsel, and, insofar as it relates
to or is dependent upon matters which are subject to verification by
Accountants, upon a certificate or opinion of,





27










 




or representations by, an Accountant, and insofar as it relates to or is
dependent upon matters which are required in this Mortgage to be covered by a
certificate or opinion of, or representations by, an Expert, upon the
certificate or opinion of, or representations by, an Expert, unless, in any
case, either such officer has actual knowledge that the certificate or opinion
or representations with respect to the matters upon which such Officers’
Certificate may be based as aforesaid are erroneous.

Any Experts’ Certificate may be based (without further examination or
investigation), insofar as it relates to or is dependent upon legal matters,
upon an opinion of, or representations by, counsel, and insofar as it relates to
or is dependent upon factual matters, information with respect to which is in
the possession of the Company and which are not subject to verification by
Experts, upon a certificate or opinion of, or representations by, an officer or
officers of the Company, unless such expert has actual knowledge that the
certificate or opinion or representations with respect to the matters upon which
his certificate or opinion may be based as aforesaid are erroneous.

Any certificate of an Accountant may be based (without further examination or
investigation), insofar as it relates to or is dependent upon legal matters,
upon an opinion of, or representations by, counsel, and in so far as it relates
to or is dependent upon factual matters, information with respect to which is in
the possession of the Company and which are not subject to verification by
Accountants, upon a certificate of, or representations by, an officer or
officers of the Company, unless such Accountant has actual knowledge that the
certificate or opinion or representations with respect to the matters upon which
his certificate or opinion may be based as aforesaid are erroneous.

Any Opinion of Counsel may be based (without further examination or
investigation), insofar as it relates to or is dependent upon factual matters,
information with respect to which is in the possession of the Company, upon a
certificate of, or representations by, an officer or officers of the Company,
and, insofar as it relates to or is dependent upon matters which are subject to
verification by Accountants upon a certificate or opinion of, or representations
by, an Accountant, and, insofar as it relates to or is dependent upon matters
required in this Mortgage to be covered by a certificate or opinion of, or
representations by, an Expert, upon the certificate or opinion of, or
representations by, an Expert, unless such counsel has actual knowledge that the
certificate or opinion or representations with respect to the matters upon which
his opinion may be based as aforesaid are erroneous.  In addition, any Opinion
of Counsel may be based (without further examination or investigation), insofar
as it relates to or is dependent upon matters covered in an Opinion of Counsel
rendered by other counsel, upon such other Opinion of Counsel, unless such
counsel has actual knowledge that the Opinion of Counsel rendered by such other
counsel with respect to the matters upon which his Opinion of Counsel may be
based as aforesaid are erroneous.  Further, any Opinion of Counsel with respect
to the status of title to or the sufficiency of descriptions of property, and/or
the existence of Liens thereon, and/or the recording or filing of documents,
and/or any similar matters, may be based (without further examination or
investigation) upon (i) title insurance policies or commitments and reports,
abstracts of title, lien search certificates and other similar documents or (ii)
certificates of, or representations by, officers, employees, agents and/or other
representatives of the Company or (iii) any combination of the documents
referred to





28










 




in (i) and (ii), unless, in any case, such counsel has actual knowledge that the
document or documents with respect to the matters upon which his opinion may be
based as aforesaid are erroneous.  If, in order to render any Opinion of Counsel
provided for herein, the signer thereof shall deem it necessary that additional
facts or matters be stated in any Officers’ Certificate, certificate of an
Accountant or Experts’ Certificate provided for herein, then such certificate
may state all such additional facts or matters as the signer of such Opinion of
Counsel may request.

(b)

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.  Where (i) any Person is
required to make, give or execute two or more applications, requests, consents,
certificates, statements, opinions or other instruments under this Mortgage, or
(ii) two or more Persons are each required to make, give or execute any such
application, request, consent, certificate, statement, opinion or other
instrument, any such applications, requests, consents, certificates, statements,
opinions or other instruments may, but need not, be consolidated and form one
instrument.

(c)

Whenever, subsequent to the receipt by the Trustee of any Board Resolution,
Officers’ Certificate, Experts’ Certificate, Opinion of Counsel or other
document or instrument, a clerical, typographical or other inadvertent or
unintentional error or omission shall be discovered therein, a new document or
instrument may be substituted therefor in corrected form with the same force and
effect as if originally filed in the corrected form and, irrespective of the
date or dates of the actual execution and/or delivery thereof, such substitute
document or instrument shall be deemed to have been executed and/or delivered as
of the date or dates required with respect to the document or instrument for
which it is substituted.  Anything in this Mortgage to the contrary
notwithstanding, if any such corrective document or instrument indicates that
action has been taken by or at the request of the Company which could not have
been taken had the original document or instrument not contained such error or
omission, the action so taken shall not be invalidated or otherwise rendered
ineffective but shall be and remain in full force and effect, except to the
extent that such action was a result of willful misconduct or bad faith.
 Without limiting the generality of the foregoing, any Securities issued under
the authority of such defective document or instrument shall nevertheless be the
valid obligations of the Company entitled to the benefits of this Mortgage
equally and ratably with all other Outstanding Securities, except as aforesaid.

SECTION 105.

ACTS OF HOLDERS.

(a)

Any request, demand, authorization, direction, notice, consent, election, waiver
or other action provided by this Mortgage to be made, given or taken by Holders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Holders in person or by an agent duly appointed in
writing or, alternatively, may be embodied in and evidenced by the record of
Holders voting in favor





29










 




thereof, either in person or by proxies duly appointed in writing, at any
meeting of Holders duly called and held in accordance with the provisions of
Article Fourteen, or a combination of such instruments and any such record.
 Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Company.  Such
instrument or instruments and any such record (and the action embodied therein
and evidenced thereby) are herein sometimes referred to as the “Act” of the
Holders signing such instrument or instruments and so voting at any such
meeting.  Proof of execution of any such instrument or of a writing appointing
any such agent, or of the holding by any Person of a Security, shall be
sufficient for any purpose of this Mortgage and (subject to Section 1001)
conclusive in favor of the Trustee and the Company, if made in the manner
provided in this Section.  The record of any meeting of Holders shall be proved
in the manner provided in Section 1406.

(b)

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof or may be proved in any
other manner which the Trustee and the Company deem sufficient.  Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority.

(c)

The ownership, principal amount (except as otherwise contemplated in clause (y)
of the first proviso to the definition of Outstanding) and serial numbers of
Securities held by any Person, and the date of holding the same, shall be proved
by the Security Register.

(d)

Any request, demand, authorization, direction, notice, consent, election, waiver
or other Act of a Holder shall bind every future Holder of the same Security and
the Holder of every Security issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof in respect of anything done, omitted or
suffered to be done by the Trustee or the Company in reliance thereon, whether
or not notation of such action is made upon such Security.

(e)

Until such time as written instruments shall have been delivered to the Trustee
with respect to the requisite percentage of principal amount of Securities for
the action contemplated by such instruments, any such instrument executed and
delivered by or on behalf of a Holder may be revoked with respect to any or all
of such Securities by written notice by such Holder or any subsequent Holder,
proven in the manner in which such instrument was proven.

(f)

Securities of any series, or any Tranche thereof, authenticated and delivered
after any Act of Holders may, and shall if required by the Trustee, bear a
notation in form approved by the Trustee as to any action taken by such Act of
Holders.  If the Company shall so determine, new Securities of any series, or
any Tranche thereof, so modified as to conform, in the opinion of the Trustee
and the Company, to such action may





30










 




be prepared and executed by the Company and authenticated and delivered by the
Trustee in exchange for Outstanding Securities of such series or Tranche.

(g)

If the Company shall solicit from Holders any request, demand, authorization,
direction, notice, consent, waiver or other Act, the Company may, at its option,
fix in advance a record date for the determination of Holders entitled to give
such request, demand, authorization, direction, notice, consent, waiver or other
Act, but the Company shall have no obligation to do so.  If such a record date
is fixed, such request, demand, authorization, direction, notice, consent,
waiver or other Act may be given before or after such record date, but only the
Holders of record at the close of business on the record date shall be deemed to
be Holders for the purposes of determining whether Holders of the requisite
proportion of the Outstanding Securities have authorized or agreed or consented
to such request, demand, authorization, direction, notice, consent, waiver or
other Act, and for that purpose the Outstanding Securities shall be computed as
of the record date.

SECTION 106.

NOTICES, ETC. TO TRUSTEE OR COMPANY.

Except as otherwise provided herein, any request, demand, authorization,
direction, notice, consent, election, waiver or Act of Holders or other document
provided or permitted by this Mortgage to be made upon, given or furnished to,
or filed with, the Trustee by any Holder or by the Company, or the Company by
the Trustee or by any Holder, shall be sufficient for every purpose hereunder
(unless otherwise expressly provided herein) if in writing and delivered
personally to an officer or other responsible employee of the addressee, or
transmitted by facsimile transmission or other direct written electronic means
to such telephone number or other electronic communications address set forth
for such party below or such other address as the parties hereto shall from time
to time designate, or delivered by registered or certified mail or reputable
overnight courier, charges prepaid, to the applicable address set forth for such
party below or to such other address as either party hereto may from time to
time designate:

If to the Trustee, to:

The Bank of New York Mellon Trust Company, N.A.

Attention:  

Telephone:

Telecopy:




If to the Company, to:




Yankee Gas Services Company

107 Selden Street

Berlin, Connecticut  06037




Attention:

 [_________]

Telephone:

(860) [_________]

Telecopy:

(860) [_________]








31










 




Any communication contemplated herein shall be deemed to have been made, given,
furnished and filed if personally delivered, on the date of delivery, if
transmitted by facsimile transmission or other direct written electronic means,
on the date of transmission if transmitted during normal business hours and
otherwise on the next Business Day, and if transmitted by registered or
certified mail or reputable overnight courier, on the date of receipt.

SECTION 107.

NOTICE TO HOLDERS OF SECURITIES; WAIVER.

Except as otherwise expressly provided herein, where this Mortgage provides for
notice to Holders of any event, such notice shall be sufficiently given, and
shall be deemed given, to Holders if in writing and mailed, first-class postage
prepaid, to each Holder affected by such event, at the address of such Holder as
it appears in the Security Register, not later than the latest date, and not
earlier than the earliest date, if any, prescribed for the giving of such
Notice.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to Holders by mail,
then such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.  In any case
where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to Holders.

Any notice required by this Mortgage may be waived in writing by the Person
entitled to receive such notice, either before or after the event otherwise to
be specified therein, and such waiver shall be the equivalent of such notice.
 Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

SECTION 108.

CONFLICT WITH TRUST INDENTURE ACT.

If any provision of this Mortgage limits, qualifies or conflicts with another
provision hereof which is required or deemed to be included in this Mortgage by,
or is otherwise governed by, any provision of the Trust Indenture Act, such
other provision shall control; and if any provision hereof otherwise conflicts
with the Trust Indenture Act, the Trust Indenture Act shall control unless
otherwise provided as contemplated by Section 301 with respect to any series of
Securities.

SECTION 109.

EFFECT OF HEADINGS AND TABLE OF CONTENTS.

The Article and Section headings in this Mortgage and the Table of Contents are
for convenience only and shall not affect the construction hereof.

SECTION 110.

SUCCESSORS AND ASSIGNS.

All covenants and agreements in this Mortgage by the Company and Trustee shall
bind their respective successors and assigns, whether so expressed or not.





32










 




SECTION 111.

SEPARABILITY CLAUSE.

In case any provision in this Mortgage or the Securities shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

SECTION 112.

BENEFITS OF MORTGAGE.

Nothing in this Mortgage or the Securities, express or implied, shall give to
any Person, other than the parties hereto, their successors hereunder and the
Holders of any Outstanding Securities, any benefit or any legal or equitable
right, remedy or claim under this Mortgage.

SECTION 113.

GOVERNING LAW.

This Mortgage and the Securities shall be governed by and construed in
accordance with the law of the State of Connecticut, except to the extent that
the Trust Indenture Act shall be applicable and except to the extent that the
laws of any other state where the Company then owns Mortgaged Property shall
govern the Mortgage Lien and related provisions of the Mortgage with respect to
property in such state; provided however that the rights and obligations of the
Trustee shall be governed by the laws of the state in which the Corporate Trust
Office is located.  

SECTION 114.

LEGAL HOLIDAYS.

In any case where any Interest Payment Date, Redemption Date or Stated Maturity
of any Security shall not be a Business Day at any Place of Payment, then
(notwithstanding any other provision of this Mortgage or of the Securities other
than a provision in Securities of any series, or any Tranche thereof, or in the
Mortgage supplemental hereto, Board Resolution or Officers’ Certificate which
establishes the terms of the Securities of such series or Tranche, which
specifically states that such provision shall apply in lieu of this Section)
payment of interest or principal and premium, if any, need not be made at such
Place of Payment on such date, but may be made on the next succeeding Business
Day at such Place of Payment with the same force and effect as if made on the
Interest Payment Date, Redemption Date, or Stated Maturity, and, if such payment
is made or duly provided for on such Business Day, no interest shall accrue on
the amount so payable for the period from and after such Interest Payment Date,
Redemption Date or Stated Maturity, as the case may be, to such Business Day.

SECTION 115.

INVESTMENT OF CASH HELD BY TRUSTEE.

Any cash held by the Trustee or any Paying Agent under any provision of this
Mortgage shall, except as otherwise provided in Section 1606 or in Article
Eight, at the request of the Company evidenced by Company Order, be invested or
reinvested in Investment Securities designated by the Company (such Company
Order to contain a representation to the effect that the securities designated
therein constitute Investment Securities), any interest on such Investment
Securities shall be promptly paid over to the Company as received free and clear
of any Lien.  Such Investment Securities shall be held





33










 




subject to the same provisions hereof as the cash used to purchase the same, but
upon a like request of the Company shall be sold, in whole or in designated
part, and the proceeds of such sale shall be held subject to the same provisions
hereof as the cash used to purchase the Investment Securities so sold.  If such
sale shall produce a net sum less than the cost of the Investment Securities so
sold, the Company shall pay to the Trustee or any such Paying Agent, as the case
may be, such amount in cash as, together with the net proceeds from such sale,
shall equal the cost of the Investment Securities so sold, and if such sale
shall produce a net sum greater than the cost of the Investment Securities so
sold, the Trustee or any such Paying Agent, as the case may be, shall promptly
pay over to the Company an amount in cash equal to such excess, free and clear
of any Lien.  In no event shall the Trustee be liable for any loss incurred in
connection with the sale of any Investment Security pursuant to this Section.

Notwithstanding the foregoing, if an Event of Default shall have occurred and be
continuing, interest on Investment Securities and any gain upon the sale thereof
shall be held as part of the Mortgaged Property until such Event of Default
shall have been cured or waived, whereupon such interest and gain shall be
promptly paid over to the Company free and clear of any Lien.

SECTION 116.

DEFINITIONS AND REFERENCES IN SUPPLEMENTAL INDENTURES.




To the extent that any Supplemental Indenture dated as of a date prior to the
First Effective Date refers to sections contained in the Original Indenture or
to terms defined in the Original Indenture, any such reference to sections or
defined terms shall be deemed to be a reference to the appropriate corresponding
section or defined term in this Mortgage.




ARTICLE TWO

SECURITY FORMS

SECTION 201.

FORMS GENERALLY.

The definitive Securities of each series shall be in substantially the form or
forms thereof established in the Mortgage supplemental hereto establishing such
series or in a Board Resolution establishing such series, or in an Officers’
Certificate pursuant to such a Supplemental Mortgage or Board Resolution, in
each case with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Mortgage, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules of any
securities exchange or as may, consistently herewith, be determined by the
officers executing such Securities, as evidenced by their execution thereof.  If
the form or forms of Securities of any series are established in a Board
Resolution or in an Officers’ Certificate pursuant to a Supplemental Mortgage or
a Board Resolution, such Board Resolution and Officers’ Certificate, if any,
shall be delivered to the Trustee at or prior to the delivery of





34










 




the Company Order contemplated by Section 303 for the authentication and
delivery of such Securities.

Unless otherwise specified as contemplated by Section 301, the Securities of
each series shall be issuable in registered form without coupons.  The
definitive Securities shall be produced in such manner as shall be determined by
the officers executing such Securities, as evidenced by their execution thereof.

SECTION 202.

FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION.

The Trustee’s certificate of authentication shall be in substantially the form
set forth below:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Mortgage.

The Bank of New York Mellon Trust Company, N.A.,
as Trustee
By: _____________________________
Authorized Signatory







ARTICLE THREE

THE SECURITIES

SECTION 301.

AMOUNT UNLIMITED; ISSUABLE IN SERIES.

The aggregate principal amount of Securities which may be authenticated and
delivered under this Mortgage is unlimited.

The Securities may be issued in one or more series.  Subject to the last
paragraph of this Section, prior to the authentication and delivery of
Securities of any series there shall be established by specification in a
supplemental Mortgage or in a Board Resolution or in an Officers’ Certificate
pursuant to a supplemental Mortgage or a Board Resolution:

(a)

the title of the Securities of such series (which shall distinguish the
Securities of such series from Securities of all other series);

(b)

any limit upon the aggregate principal amount of the Securities of such series
which may be authenticated and delivered under this Mortgage (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of such series pursuant to Section
304, 305, 306, 506 or 1306 and except for any Securities which, pursuant to
Section 303, are deemed never to have been authenticated and delivered
hereunder);





35










 




(c)

the Person or Persons (without specific identification) to whom any interest on
Securities of such series, or any Tranche thereof, shall be payable, if other
than the Person in whose name that Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest;

(d)

the date or dates on which the principal of the Securities of such series or any
Tranche thereof, is payable or any formulary or other method or other means by
which such date or dates shall be determined, by reference to an index or other
fact or event ascertainable outside of this Mortgage or otherwise (without
regard to any provisions for redemption, prepayment, acceleration, purchase or
extension); and the right, if any, to extend the Maturity of the Securities of
such series, or any Tranche thereof, and the duration of any such extension;

(e)

the rate or rates at which the Securities of such series, or any Tranche
thereof, shall bear interest, if any (including the rate or rates at which
overdue principal shall bear interest after Maturity if different from the rate
or rates at which such Securities shall bear interest prior to Maturity, and, if
applicable, the rate or rates at which overdue premium or interest shall bear
interest, if any), or any formulary or other method or other means by which such
rate or rates shall be determined by reference to an index or other fact or
event ascertainable outside of this Mortgage or otherwise, the date or dates
from which such interest shall accrue; the Interest Payment Dates and the
Regular Record Dates, if any, for the interest payable on such Securities on any
Interest Payment Date; and the basis of computation of interest, if other than
as provided in Section 310; and the right, if any, to extend the interest
payment periods and the duration of any such extension;

(f)

the place or places at which and/or methods (if other than as provided elsewhere
in this Mortgage) by which (i) the principal of and premium, if any, and
interest, if any, on Securities of such series, or any Tranche thereof, shall be
payable, (ii) registration of transfer of Securities of such series, or any
Tranche thereof, may be effected, (iii) exchanges of Securities of such series,
or any Tranche thereof, may be effected and (iv) notices and demands to or upon
the Company in respect of the Securities of such series, or any Tranche thereof,
and this Mortgage may be served; the Security Registrar and any Paying Agent or
Agents for such series or Tranche; and, if such is the case, that the principal
of such Securities shall be payable without the presentment or surrender
thereof;

(g)

the period or periods within which, or the date or dates on which, the price or
prices at which and the terms and conditions upon which the Securities of such
series, or any Tranche thereof, may be redeemed, in whole or in part, at the
option of the Company and any restrictions on such redemptions; including but
not limited to a restriction on a partial redemption by the Company of the
Securities of any series, or any Tranche thereof, resulting in delisting of such
Securities from any national exchange;

(h)

the obligation or obligations, if any, of the Company to redeem or purchase or
repay the Securities of such series, or any Tranche thereof, pursuant to any
sinking fund or other mandatory redemption provisions or at the option of a
Holder thereof and the period or periods within which or the date or dates on
which, the price or prices at





36










 




which and the terms and conditions upon which such Securities shall be redeemed
or purchased or repaid, in whole or in part, pursuant to such obligation and
applicable exceptions to the requirements of Section 504 in the case of
mandatory redemption or redemption or repayment at the option of the Holder;

(i)

the denominations in which Securities of such series, or any Tranche thereof,
shall be issuable if other than denominations of $1,000 and any integral
multiple thereof;

(j)

if the principal of or premium, if any, or interest, if any, on the Securities
of such series, or any Tranche thereof, are to be payable, at the election of
the Company or a Holder thereof, in a coin or currency other than that in which
the Securities are stated to be payable, the period or periods within which, and
the terms and conditions upon which, such election may be made and the manner in
which the amount of such coin or currency payable is to be determined;

(k)

the currency or currencies, including composite currencies, in which payment of
the principal of and premium, if any, and interest, if any, on the Securities of
such series, or any Tranche thereof, shall be payable (if other than Dollars)
and the manner in which the equivalent of the principal amount thereof in
Dollars is to be determined for any purpose, including for the purpose of
determining the principal amount deemed to be Outstanding at any time;

(l)

if the principal of or premium, if any, or interest, if any, on the Securities
of such series, or any Tranche thereof, are to be payable, or are to be payable
at the election of the Company or a Holder thereof, in securities or other
property, the type and amount of such securities or other property, or the
formulary or other method or other means by which such amount shall be
determined, and the period or periods within which, and the terms and conditions
upon which, any such election may be made;

(m)

if the amount payable in respect of principal of or premium, if any, or
interest, if any, on the Securities of such series, or any Tranche thereof, may
be determined with reference to an index or other fact or event ascertainable
outside this Mortgage, the manner in which such amounts shall be determined to
the extent not established pursuant to clause (e) of this paragraph;

(n)

if other than the entire principal amount thereof, the portion of the principal
amount of Securities of such series, or any Tranche thereof, which shall be
payable upon declaration of acceleration of the Maturity thereof pursuant to
Section 902;

(o)

any Events of Default, in addition to those specified in Section 901, or any
exceptions to those specified in Section 901, with respect to the Securities of
such series, and any covenants of the Company for the benefit of the Holders of
the Securities of such series, or any Tranche thereof, in addition to those set
forth in Article Seven, or any exceptions to those set forth in Article Seven;





37










 




(p)

the terms, if any, pursuant to which the Securities of such series, or any
Tranche thereof, may be converted into or exchanged for shares of capital stock
or other securities of the Company or any other Person;

(q)

the obligations or instruments, if any, which shall be considered to be Eligible
Obligations in respect of the Securities of such series, or any Tranche thereof,
denominated in a currency other than Dollars or in a composite currency, whether
Eligible Obligations include Investment Securities with respect to Securities of
such series, and any provisions for satisfaction and discharge of Securities of
any series, in addition to those set forth in Article Eight, or any exceptions
to those set forth in Article Eight;

(r)

if the Securities of such series, or any Tranche thereof, are to be issued in
global form, (i) any limitations on the rights of the Holder or Holders of such
Securities to transfer or exchange the same or to obtain the registration of
transfer thereof, (ii) any limitations on the rights of the Holder or Holders
thereof to obtain certificates therefor in definitive form in lieu of global
form and (iii) any other matters incidental to such Securities;

(s)

if the Securities of such series, or any Tranche thereof, are to be issuable as
bearer securities, any and all matters incidental thereto which are not
specifically addressed in a supplemental Mortgage as contemplated by clause (g)
of Section 1301;

(t)

to the extent not established pursuant to clause (r) of this paragraph, any
limitations on the rights of the Holders of the Securities of such Series, or
any Tranche thereof, to transfer or exchange such Securities or to obtain the
registration of transfer thereof; and if a service charge will be made for the
registration of transfer or exchange of Securities of such series, or any
Tranche thereof, the amount or terms thereof;

(u)

any exceptions to Section 115, or variation in the definition of Business Day,
with respect to the Securities of such series, or any Tranche thereof; and

(v)

any other terms of the Securities of such series, or any Tranche thereof, that
the Company may elect to specify.

With respect to Securities of a series subject to a Periodic Offering, the
Mortgage supplemental hereto or the Board Resolution which establishes such
series, or the Officers’ Certificate pursuant to such supplemental Mortgage or
Board Resolution, as the case may be, may provide general terms or parameters
for Securities of such series and provide either that the specific terms of
Securities of such series, or any Tranche thereof, shall be specified in a
Company Order or that such terms shall be determined by the Company or its
agents in accordance with procedures specified in a Company Order as
contemplated in clause (b) of Section 303.

Unless otherwise provided with respect to a series of Securities as contemplated
in clause (b) of this Section 301, the aggregate principal amount of a series of
Securities may





38










 




be increased and additional Securities of such series may be issued up to the
maximum aggregate principal amount authorized with respect to such series as
increased.

SECTION 302.

DENOMINATIONS.

Unless otherwise provided as contemplated by Section 301 with respect to any
series of Securities, or any Tranche thereof, the Securities of each series
shall be issuable in denominations of $1,000 and any integral multiple thereof.

SECTION 303.

EXECUTION, AUTHENTICATION, DELIVERY AND DATING.

Unless otherwise provided as contemplated by Section 301 with respect to any
series of Securities or any Tranche thereof, the Securities shall be executed on
behalf of the Company by an Authorized Officer, and may have the corporate seal
of the Company affixed thereto or reproduced thereon attested by any other
Authorized Officer or by the Secretary or an Assistant Secretary of the Company.
 The signature of any or all of these officers on the Securities may be manual
or facsimile.

Securities bearing the manual or facsimile signatures of individuals who were at
the time of execution Authorized Officers or the Secretary or an Assistant
Secretary of the Company shall bind the Company, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Securities or did not hold such offices at
the date of such Securities.

The Trustee shall authenticate and deliver Securities of a series for original
issue, at one time or from time to time in accordance with the Company Order
referred to below, upon receipt by the Trustee of:

(a)

the instrument or instruments establishing the form or forms and terms of the
Securities of such series, as provided in Sections 201 and 301;

(b)

a Company Order requesting the authentication and delivery of such Securities
and, to the extent that the terms of such Securities shall not have been
established in an Mortgage supplemental hereto or in a Board Resolution, or in
an Officers’ Certificate pursuant to a supplemental Mortgage or Board
Resolution, all as contemplated by Section 301, either (i) establishing such
terms or (ii) in the case of Securities of a series subject to a Periodic
Offering, specifying procedures, acceptable to the Trustee, by which such terms
are to be established (which procedures may provide, to the extent acceptable to
the Trustee, for authentication and delivery pursuant to oral or electronic
instructions from the Company or any agent or agents thereof, which oral
instructions are to be promptly confirmed electronically or in writing), in
either case in accordance with the instrument or instruments establishing the
terms of the Securities of such series delivered pursuant to clause (a) above;

(c)

any opinions, certificates, documents and instruments required by Article Four;





39










 




(d)

Securities of such series, each executed on behalf of the Company by an
Authorized Officer of the Company;

(e)

an Officers’ Certificate (i) which shall comply with the requirements of Section
104 of this Mortgage and (ii) which states that no Event of Default under this
Mortgage has occurred or is occurring;

(f)

an Opinion of Counsel which shall comply with the requirements of Section 104 of
this Mortgage and that states that:

(i)

the form or forms of such Securities have been duly authorized by the Company
and have been established in conformity with the provisions of this Mortgage;

(ii)

the terms of such Securities have been duly authorized by the Company and have
been established in conformity with the provisions of this Mortgage; and

(iii)

when such Securities shall have been authenticated and delivered by the Trustee
and issued and delivered by the Company in the manner and subject to any
conditions specified in such Opinion of Counsel, such Securities will have been
duly issued under this Mortgage, and will constitute valid and legally binding
obligations of the Company, entitled to the benefits provided by this Mortgage,
and enforceable in accordance with their terms, subject, as to enforcement, to
state environmental “super lien” laws and laws relating to or affecting
generally the enforcement of mortgagees’ and other creditors’ rights, including,
without limitation, bankruptcy, insolvency, reorganization, receivership,
moratorium and other laws affecting the rights and remedies of creditors and
mortgagees generally, general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and an implied
covenant of good faith, fair dealing and reasonableness.

provided, however, that, with respect to Securities of a series subject to a
Periodic Offering, the Trustee shall be entitled to receive such Opinion of
Counsel only once at or prior to the time of the first authentication and
delivery of Securities of such series and that in lieu of the opinions described
in clauses (ii) and (iii) above such Opinion of Counsel may, alternatively,
state, respectively,

(x)

that, when the terms of such Securities shall have been established pursuant to
a Company Order or Orders, or pursuant to such procedures as may be specified
from time to time by a Company Order or Orders, all as contemplated by and in
accordance with the instrument or instruments delivered pursuant to clause (a)
above, such terms will have been duly authorized by the Company and will have
been established in conformity with the provisions of this Mortgage; and

(y)

that such Securities, when (1) executed by the Company, (2) authenticated and
delivered by the Trustee in accordance with this Mortgage, (3) issued and
delivered by the Company and (4) paid for, all as contemplated by and in
accordance with the aforesaid





40










 




Company Order or Orders, as the case may be, will have been duly issued under
this Mortgage and will constitute valid and legally binding obligations of the
Company, entitled to the benefits provided by the Mortgage, and enforceable in
accordance with their terms, subject, as to enforcement, to laws relating to or
affecting generally the enforcement of mortgagees’ and other creditors’ rights,
including, without limitation, bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting the rights and remedies of
creditors and mortgagees generally, general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and an implied covenant of good faith, fair dealing and reasonableness.

With respect to Securities of a series subject to a Periodic Offering, the
Trustee may conclusively rely, as to the authorization by the Company of any of
such Securities, the forms and terms thereof and the legality, validity, binding
effect and enforceability thereof, and compliance of the authentication and
delivery thereof with the terms and conditions of this Mortgage, upon the
Opinion of Counsel and other documents delivered pursuant to Sections 201 and
301 and this Section, as applicable, at or prior to the time of the first
authentication of Securities of such series, unless and until such opinion or
other documents have been superseded or revoked or expire by their terms.  In
connection with the authentication and delivery of Securities of a series,
pursuant to a Periodic Offering, the Trustee shall be entitled to assume that
the Company’s instructions to authenticate and deliver such Securities do not
violate any applicable law or any applicable rule, regulation or order of any
Governmental Authority having jurisdiction over the Company.

If the forms or terms of the Securities of any series have been established by
or pursuant to a Board Resolution or an Officers’ Certificate as permitted by
Sections 201 or 301, the Trustee shall not be required to authenticate such
Securities if the issuance of such Securities pursuant to this Mortgage will
materially and adversely affect the Trustee’s own rights, duties or immunities
under the Securities and this Mortgage or otherwise in a manner which is not
reasonably acceptable to the Trustee.

Except as otherwise specified as contemplated by Section 301 with respect to any
series of Securities, or any Tranche thereof, each Security shall be dated the
date of its authentication.

Except as otherwise specified as contemplated by Section 301 with respect to any
series of Securities, or any Tranche thereof, no Security shall be entitled to
any benefit under this Mortgage or be valid or obligatory for any purpose unless
there appears on such Security a certificate of authentication substantially in
the form provided for herein executed by the Trustee or its agent by manual
signature of an authorized officer thereof, and such certificate upon any
Security shall be conclusive evidence, and the only evidence, that such Security
has been duly authenticated and delivered hereunder and is entitled to the
benefits of this Mortgage.  Notwithstanding the foregoing, if any Security shall
have been authenticated and delivered hereunder to the Company, or any Person
acting on its behalf, but shall never have been issued and sold by the Company,
and the Company shall deliver such Security to the Trustee for cancellation as
provided in Section 309 together with a written statement (which need not comply
with Section 104 and need not be accompanied by an Opinion of Counsel) stating
that such Security has never been issued





41










 




and sold by the Company, for all purposes of this Mortgage such Security shall
be deemed never to have been authenticated and delivered hereunder and shall
never be entitled to the benefits hereof.

SECTION 304.

TEMPORARY SECURITIES.

Pending the preparation of definitive Securities of any series, or any Tranche
thereof, the Company may execute, and upon Company Order the Trustee shall
authenticate and deliver, temporary Securities which are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Securities in lieu of which they
are issued, with such appropriate insertions, omissions, substitutions and other
variations as any officer executing such Securities may determine, as evidenced
by such officer’s execution of such Securities; provided, however, that
temporary Securities need not recite specific redemption, sinking fund,
conversion or exchange provisions.

Unless otherwise specified as contemplated by Section 301 with respect to the
Securities of any series, or any Tranche thereof, after the preparation of
definitive Securities of such series or Tranche, the temporary Securities of
such series or Tranche shall be exchangeable, without charge to the Holder
thereof, for definitive Securities of such series or Tranche upon surrender of
such temporary Securities at the office or agency of the Company maintained
pursuant to Section 702 in a Place of Payment for such Securities.  Upon such
surrender of temporary Securities for such exchange, the Company shall, except
as aforesaid, execute and the Trustee shall authenticate and deliver in exchange
therefor definitive Securities of the same series and Tranche of authorized
denominations and of like tenor and aggregate principal amount.

Until exchanged in full as hereinabove provided, temporary Securities shall in
all respects be entitled to the same benefits under this Mortgage as definitive
Securities of the same series and Tranche and of like tenor authenticated and
delivered hereunder.

SECTION 305.

REGISTRATION, REGISTRATION OF TRANSFER AND EXCHANGE.

The Company shall cause to be kept in each office designated pursuant to Section
702, with respect to the Securities of each series, a register (all registers
kept in accordance with this Section being collectively referred to as the
“Security Register”) in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration of Securities of such
series, or any Tranche thereof, and the registration of transfer thereof.  The
Company shall designate one Person to maintain the Security Register for the
Securities of each series on a consolidated basis, and such Person is referred
to herein, with respect to such series, as the “Security Registrar.”  Anything
herein to the contrary notwithstanding, the Company may designate one or more of
its offices as an office in which a register with respect to the Securities of
one or more series shall be maintained, and the Company may designate itself the
Security Registrar with respect to one or more of such series.  The Security
Register shall be open for inspection by the Trustee and the Company at all
reasonable times.





42










 




Except as otherwise specified as contemplated by Section 301 with respect to the
Securities of any series, or any Tranche thereof, upon surrender for
registration of transfer of any Security of such series or Tranche at the office
or agency of the Company maintained pursuant to Section 702 in a Place of
Payment for such series or Tranche, the Company shall execute, and the Trustee
shall authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Securities of the same series and Tranche, of
authorized denominations and of like tenor and aggregate principal amount.

Except as otherwise specified as contemplated by Section 301 with respect to the
Securities of any series, or any Tranche thereof, any Security of such series or
Tranche may be exchanged at the option of the Holder for one or more new
Securities of the same series and Tranche, of authorized denominations and of
like tenor and aggregate principal amount, upon surrender of the Securities to
be exchanged at any such office or agency.  Whenever any Securities are so
surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and deliver, the Securities, which the Holder making the exchange
is entitled to receive.

All Securities delivered upon any registration of transfer or exchange of
Securities shall be valid obligations of the Company, evidencing the same
obligation, and entitled to the same benefits under this Mortgage, as the
Securities surrendered upon such registration of transfer or exchange.

Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company, the Trustee or the Security
Registrar) be duly endorsed or shall be accompanied by a written instrument of
transfer in form satisfactory to the Company, the Trustee or the Security
Registrar, as the case may be, duly executed by the Holder thereof or his
attorney duly authorized in writing.

Unless otherwise specified as contemplated by Section 301, with respect to
Securities of any series, or any Tranche thereof, no service charge shall be
made for any registration of transfer or exchange of Securities, but the Company
may require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Securities, other than exchanges pursuant to Section 304, 506 or
1306 not involving any transfer.

The Company shall not be required to execute or to provide for the registration
of transfer of or the exchange of (a) Securities of any series, or any Tranche
thereof, during a period of 15 days immediately preceding the date notice is to
be given identifying the serial numbers of the Securities of such series or
Tranche called for redemption or (b) any Security so selected for redemption in
whole or in part, except the unredeemed portion of any Security being redeemed
in part.

SECTION 306.

MUTILATED, DESTROYED, LOST AND STOLEN SECURITIES.

If any mutilated Security is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Security of the





43










 




same series and Tranche, and of like tenor and principal amount, bearing a
number not contemporaneously outstanding.

If there shall be delivered to the Company and the Trustee (a) evidence to their
satisfaction of the ownership of and the destruction, loss or theft of any
Security and (b) such security or indemnity as may be reasonably required by
them to save each of them and any agent of any of them harmless, then, in the
absence of notice to the Company or the Trustee that such Security has been
acquired by a bona fide purchaser, the Company shall execute and the Trustee
shall authenticate and deliver, in lieu of any such destroyed, lost or stolen
Security, a new Security of the same series and Tranche, and of like tenor and
principal amount, bearing a number not contemporaneously outstanding.

Notwithstanding the foregoing, in case any such mutilated, destroyed, lost or
stolen Security has become or is about to become due and payable, the Company in
its discretion may, instead of issuing a new Security, pay such Security.

Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other reasonable expenses
(including the fees and expenses of the Trustee) in connection therewith.

Every new Security of any series issued pursuant to this Section in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone other than the Holder
of such new Security, and any such new Security shall be entitled to all the
benefits of this Mortgage equally and proportionately with any and all other
Securities of such series duly issued hereunder.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

SECTION 307.

PAYMENT OF INTEREST; INTEREST RIGHTS PRESERVED.

Unless otherwise specified as contemplated by Section 301 with respect to the
Securities of any series, or any Tranche thereof, interest on any Security which
is payable, and is punctually paid or duly provided for, on any Interest Payment
Date shall be paid to the Person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest.

Any interest on any Security of any series which is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (herein
called “Defaulted Interest”) shall forthwith cease to be payable to the Holder
on the related Regular Record Date by virtue of having been such Holder, and
such Defaulted Interest may be paid by the Company, at its election, as provided
in clause (a) or (b) below:





44










 




(a)

The Company may elect to make payment of any Defaulted Interest to the Persons
in whose names the Securities of such series (or their respective Predecessor
Securities) are registered at the close of business on a date (a “Special Record
Date”) for the payment of such Defaulted Interest, which shall be fixed in the
following manner.  The Company shall notify the Trustee in writing of the amount
of Defaulted Interest proposed to be paid on each Security of such series and
the date of the proposed payment, and at the same time the Company shall deposit
with the Trustee an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements
satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as in this clause provided.
 Thereupon the Trustee shall fix a Special Record Date for the payment of such
Defaulted Interest which shall be not more than 15 days and not less than 10
days prior to the date of the proposed payment and not less than 10 days after
the receipt by the Trustee of the notice of the proposed payment.  The Trustee
shall promptly notify the Company of such Special Record Date and, in the name
and at the expense of the Company shall promptly cause notice of the proposed
payment of such Defaulted Interest and the Special Record Date therefor to be
mailed, first-class postage prepaid, to each Holder of Securities of such series
at the address of such Holder as it appears in the Security Register, not less
than 10 days prior to such Special Record Date.  Notice of the proposed payment
of such Defaulted Interest and the Special Record Date therefor having been so
mailed, such Defaulted Interest shall be paid to the Persons in whose names the
Securities of such series (or their respective Predecessor Securities) are
registered at the close of business on such Special Record Date.  No interest,
other than said Defaulted Interest, shall be payable to such holders with
respect to any such amounts so deposited by the Company with the Trustee.  

(b)

The Company may make payment of any Defaulted Interest on the Securities of any
series in any other lawful manner not inconsistent with the requirements of any
securities exchange on which such Securities may be listed, and upon such notice
as may be required by such exchange, if, after notice given by the Company to
the Trustee of the proposed payment pursuant to this clause, such manner of
payment shall be deemed practicable by the Trustee.

Subject to the foregoing provisions of this Section and Section 305, each
Security delivered under this Mortgage upon registration of transfer of or in
exchange for or in lieu of any other Security shall carry the rights to interest
accrued and unpaid, and to accrue, which were carried by such other Security.

SECTION 308.

PERSONS DEEMED OWNERS.

Prior to due presentment of a Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name such Security is registered as the absolute owner of such
Security for the purpose of receiving payment of principal of and premium, if
any, and (subject to Sections 305 and 307) interest, if any, on such Security
and for all other purposes whatsoever, whether or not such Security be overdue,
and none of the Company, the Trustee or any agent of the Company or the Trustee
shall be affected by notice to the contrary.





45










 




SECTION 309.

CANCELLATION.

All Securities surrendered for payment, redemption, registration of transfer or
exchange or for credit against any sinking fund payment shall, if surrendered to
any Person other than the Security Registrar, be delivered to the Security
Registrar and, if not theretofore canceled, shall be promptly canceled by the
Security Registrar.  The Company may at any time deliver to the Security
Registrar for cancellation any Securities previously authenticated and delivered
hereunder which the Company may have acquired in any manner whatsoever or which
the Company shall not have issued and sold, and all Securities so delivered
shall be promptly canceled by the Security Registrar.  No Securities shall be
authenticated in lieu of or in exchange for any Securities canceled as provided
in this Section, except as expressly permitted by this Mortgage.  All canceled
Securities held by the Security Registrar shall be disposed of in accordance
with the customary practices of the Security Registrar at the time in effect,
and the Security Registrar shall not be required to destroy any such
certificates.  The Security Registrar shall promptly deliver a certificate of
disposition to the Trustee and the Company unless, by a Company Order, similarly
delivered, the Company shall direct that canceled Securities be returned to it.
 The Security Registrar shall promptly deliver evidence of any cancellation of a
Security in accordance with this Section 309 to the Trustee and the Company.

SECTION 310.

COMPUTATION OF INTEREST.

Except as otherwise specified as contemplated by Section 301 for Securities of
any series, or Tranche thereof, interest on the Securities of each series shall
be computed on the basis of a 360-day year consisting of 12 30-day months, and
with respect to any period less than a full month, on the basis of the actual
number of days elapsed during such period.  For example, the interest for a
period running from the 15th day of one month to the 15th day of the next month
would be calculated on the basis of one 30-day month.

SECTION 311.

PAYMENT TO BE IN PROPER CURRENCY.

In the case of any Security denominated in any currency other than Dollars or in
a composite currency (the “Required Currency”), except as otherwise specified
with respect to such Security as contemplated by Section 301, the obligation of
the Company to make any payment of the principal thereof, or the premium or
interest thereon, shall not be discharged or satisfied by any tender by the
Company, or recovery by the Trustee, in any currency other than the Required
Currency, except to the extent that such tender or recovery shall result in the
Trustee timely holding the full amount of the Required Currency then due and
payable.  If any such tender or recovery is in a currency other than the
Required Currency, the Trustee may take such actions as it considers appropriate
to exchange such currency for the Required Currency.  The costs and risks of any
such exchange, including without limitation the risks of delay and exchange rate
fluctuation, shall be borne by the Company, the Company shall remain fully
liable for any shortfall or delinquency in the full amount of Required Currency
then due and payable, and in no circumstances shall the Trustee be liable
therefor except in the case of its negligence or willful misconduct.





46










 




SECTION 312.

EXTENSION OF INTEREST PAYMENT.

The Company shall have the right at any time, to extend interest payment periods
on all the Securities of any series hereunder, if so specified as contemplated
by Section 301 with respect to such Securities and upon such terms as may be
specified as contemplated by Section 301 with respect to such Securities.

SECTION 313.

CUSIP NUMBERS.

The Company in issuing the Securities may use “CUSIP” or “ISIN” or other similar
numbers (if then generally in use), and, if so, the Company, the Trustee or the
Security Registrar may use “CUSIP” or “ISIN” or such other numbers in notices or
redemption as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Securities or as contained in any notice of a redemption and that
reliance may be placed only the other identification numbers printed on the
Securities, in which case none of the Company or, as the case may be, the
Trustee or the Security Registrar, or any agent of any of them, shall have any
liability in respect of any CUSIP or “ISIN” or other number used on any such
notice, and any such redemption shall not be affected by any defect in or
omission of such numbers.

ARTICLE FOUR

ISSUANCE OF SECURITIES

SECTION 401.

ISSUANCE OF SECURITIES.

(a)

Securities of any one or more series may be authenticated and delivered in any
aggregate principal amount so long as, after immediately giving effect thereto,
to the concurrent redemption or payment of Securities or Secured Debt and any
other transactions contemplated therewith, the aggregate principal amount of all
Securities and Secured Debt, in each case then Outstanding, will not exceed 75%
of the sum of (i) the then Cost or Fair Value, whichever is less, of all
Property Additions (after making any deductions pursuant to Section 102(b)) and
(ii) all Available Cash then held by, or deposited with, the Trustee.

(b)

Securities of any series shall be authenticated and delivered by the Trustee
upon receipt by the Trustee of:

(i)

the documents with respect to the Securities of such series specified in Section
303;

(ii)

an Experts’ Certificate dated as of a date not more than 90 days prior to the
first day of the month in which the Company Order referring to it is delivered
to the Trustee,

(A)

setting forth the aggregate amount of Property Additions then owned by the
Company, such amount to be computed by reference to the





47










 




Company’s financial statements, on a Dollar basis, and stating the Cost of such
Property Additions;

(B)

stating that all such property reflected in clause (A) above constitutes
Property Additions;

(C)

stating that such Property Additions are desirable for use in the conduct of the
business, or one of the businesses, of the Company;

(D)

stating what part, if any, of such Property Additions includes property which
had not been included in a previous Experts’ Certificate and which within six
months prior to the date of acquisition thereof by the Company had been used or
operated by others than the Company in a business similar to that in which it
has been or is to be used or operated by the Company and stating whether or not,
in the judgment of the signers, the Fair Value of such Property Additions to the
Company, as of the date of such certificate, is more than $25,000 and more than
1% of the aggregate principal amount of Securities then Outstanding;

(E)

stating, in the judgment of the signers, the Fair Value to the Company, as of
the date of such certificate, of such Property Additions, except any thereof
with respect to the Fair Value to the Company of which a statement is to be made
in an Independent Experts’ Certificate pursuant to clause (iii) below;

(F)

stating the lower of the Cost or the Fair Value to the Company of such Property
Additions;

(G)

stating the aggregate principal amount of Securities and the aggregate principal
amount of Secured Debt, in each case to be Outstanding immediately prior to the
issuance of the Securities to be then authenticated and delivered;

(H)

stating the principal amount of Securities to be then authenticated and
delivered;

(I)

stating that, immediately after giving effect to the issuance of the Securities
to be then authenticated and delivered, to the concurrent redemption or payment
of Securities or Secured Debt and any other transactions contemplated therewith,
the aggregate principal amount of all Securities and Secured Debt, in each case
then Outstanding, will not exceed 75% of the sum of (i) the amount set forth in
clause (F) above, and (ii) all Available Cash;

(iii)

in case any Property Additions are shown by the Experts’ Certificate provided
for in clause (ii) above to include property which had not been included in a
previous Experts’ Certificate and which, within six months prior to the date of
acquisition thereof by the Company, had been used or operated by others than the
Company in a business similar to that in which it has been or is to be used or
operated by the Company and such certificate does not show the Fair Value
thereof to the Company, as of the date of such certificate, to be less than
$25,000 or less than 1% of the aggregate principal amount of Securities then
Outstanding, an Independent Experts’ Certificate





48










 




stating, in the judgment of the signer, the Fair Value to the Company, as of the
date of such Independent Experts’ Certificate, of (X) such Property Additions
which have been so used or operated and (at the option of the Company) as to any
other Property Additions included in the Experts’ Certificate provided for in
clause (ii) above and (Y) in case such Independent Experts’ Certificate is being
delivered in connection with the authentication and delivery of Securities, any
property so used or operated which has been subjected to the Lien of this
Mortgage since the commencement of the then current calendar year and as to
which an Independent Experts’ Certificate has not previously been furnished to
the Trustee;

(iv)

in case any Property Additions are shown by the Experts’ Certificate provided
for in clause (ii) above to have not been included in a previous Experts’
Certificate and to have been acquired, made or constructed in whole or in part
through the delivery of securities or other property, an Experts’ Certificate
stating, in the judgment of the signers, the fair market value in cash of such
securities or other property at the time of delivery thereof in payment for or
for the acquisition of such Property Additions;

(v)

an Opinion of Counsel to the effect that:

(A)

this Mortgage constitutes, or, upon the delivery of, and/or the filing and/or
recording in the proper places and manner of, the instruments of conveyance,
assignment or transfer, if any, specified in said opinion, will constitute, a
direct first mortgage lien, subject only to Permitted Liens, environmental
“super lien” laws and specified Prior Liens, upon the interest of the Company in
the Property Additions; provided, however, that on and after the Second
Effective Date, said opinion may also contain an exception for all Prior Liens;
and

(B)

the Company has corporate authority to operate such Property Additions; and

(vi)

copies of the instruments of conveyance, assignment and transfer, if any,
specified in the Opinion of Counsel provided for in clause (v) above.





49










 




ARTICLE FIVE

REDEMPTION OF SECURITIES

SECTION 501.

APPLICABILITY OF ARTICLE.

Securities of any series, or any Tranche thereof, which are redeemable before
their Stated Maturity shall be redeemable in accordance with their terms and
(except as otherwise specified as contemplated by Section 301 for Securities of
such series or Tranche) in accordance with this Article.

SECTION 502.

ELECTION TO REDEEM; NOTICE TO TRUSTEE.

The election of the Company to redeem any Securities shall be evidenced by a
Board Resolution or an Officers’ Certificate.  The Company shall, at least 40
days prior to the Redemption Date fixed by the Company (unless a shorter notice
shall be satisfactory to the Trustee), notify the Trustee in writing of such
Redemption Date and of the principal amount of such Securities to be redeemed.
 In the case of any redemption of Securities (a) prior to the expiration of any
restriction on such redemption provided in the terms of such Securities or
elsewhere in this Mortgage or (b) pursuant to an election of the Company which
is subject to a condition specified in the terms of such Securities, the Company
shall furnish the Trustee with an Officers’ Certificate evidencing compliance
with such restriction or condition.

SECTION 503.

SELECTION OF SECURITIES TO BE REDEEMED.

If less than all the Securities of any series, or any Tranche thereof, are to be
redeemed, the particular Securities to be redeemed shall be selected by the
Trustee from the Outstanding Securities of such series or Tranche not previously
called for redemption, by such method as shall be provided for such particular
series or Tranche, or in the absence of any such provision, by such method of
random selection as the Trustee shall deem fair and appropriate and which may,
in any case, provide for the selection for redemption of portions (equal to any
authorized denomination for Securities of such series or Tranche) of the
principal amount of Securities of such series or Tranche of a denomination
larger than the minimum authorized denomination for Securities of such series or
Tranche; provided, however, that if, as indicated in an Officers’ Certificate,
the Company shall have offered to purchase all or any principal amount of the
Securities then Outstanding of any series, or any Tranche thereof, and less than
all of such Securities as to which such offer was made shall have been tendered
to the Company for such purchase, the Trustee, if so directed by Company Order,
shall select for redemption all or any principal amount of such Securities which
have not been so tendered.

The Trustee shall promptly notify the Company and the Security Registrar in
writing of the Securities selected for redemption and, in the case of any
Securities selected to be redeemed in part, the principal amount thereof to be
redeemed.





50










 




For all purposes of this Mortgage, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed.

SECTION 504.

NOTICE OF REDEMPTION.

Except as otherwise specified as contemplated by Section 301 for Securities of
any series, notice of redemption shall be given in the manner provided in
Section 107 to the Holders of the Securities to be redeemed not less than 30
days prior to the Redemption Date.

Except as otherwise specified as contemplated by Section 301 for Securities of
any series, all notices of redemption shall state:

(a)

the Redemption Date,

(b)

the Redemption Price (if known),

(c)

if less than all the Securities of any series or Tranche are to be redeemed, the
identification of the particular Securities to be redeemed and the portion of
the principal amount of any Security to be redeemed in part,

(d)

that on the Redemption Date the Redemption Price, together with accrued
interest, if any, to the Redemption Date, will become due and payable upon each
such Security to be redeemed and, if applicable, that interest thereon will
cease to accrue on and after said date,

(e)

the place or places where such Securities are to be surrendered for payment of
the Redemption Price and accrued interest, if any, unless it shall have been
specified as contemplated by Section 301 with respect to such Securities that
such surrender shall not be required,

(f)

that the redemption is for a sinking or other fund, if such is the case,

(g)

the CUSIP, ISIN or other similar numbers, if any, assigned to such Securities;
provided, however, that such notice may state that no representation is made as
to the correctness of CUSIP or ISIN numbers, in which case none of the Company,
the Trustee or any agent of the Company or the Trustee shall have any liability
in respect of the use of any CUSIP or ISIN number or numbers on such notices,
and the redemption of such Securities shall not be affected by any defect in or
omission of such numbers, and

(h)

such other matters as the Company shall deem desirable or appropriate.

Unless otherwise specified with respect to any Securities in accordance with
Section 301, with respect to any notice of redemption of Securities at the
election of the Company, unless, upon the giving of such notice, such Securities
shall be deemed to have





51










 




been paid in accordance with Section 801, such notice may state that such
redemption shall be conditional upon the receipt by the Paying Agent or Agents
for such Securities, on or prior to the date fixed for such redemption, of money
sufficient to pay the principal of and premium, if any, and interest, if any, on
such Securities and that if such money shall not have been so received such
notice shall be of no force or effect and the Company shall not be required to
redeem such Securities.  In the event that such notice of redemption contains
such a condition and such money is not so received, the redemption shall not be
made and within a reasonable time thereafter notice shall be given, in the
manner in which the notice of redemption was given, that such money was not so
received and such redemption was not required to be made.  A failure by the
Company to provide such moneys or make provision for the payment thereof shall
not constitute an Event of Default under this Mortgage and the Paying Agent or
Agents for the Securities otherwise to have been redeemed shall promptly return
to the Holders thereof any of such Securities which had been surrendered for
payment upon such redemption.

Notice of redemption of Securities to be redeemed at the election of the
Company, and any notice of non-satisfaction of a condition for redemption as
aforesaid, shall be given by the Company or, at the Company’s request, by the
Security Registrar in the name and at the expense of the Company.  Notice of any
mandatory redemption of Securities shall be given by the Security Registrar in
the name and at the expense of the Company.

SECTION 505.

SECURITIES PAYABLE ON REDEMPTION DATE.

Notice of redemption having been given as aforesaid, and the conditions, if any,
set forth in such notice having been satisfied, the Securities or portions
thereof so to be redeemed shall, on the Redemption Date, become due and payable
at the Redemption Price therein specified, and from and after such date (unless,
in the case of an unconditional notice of redemption, the Company shall default
in the payment of the Redemption Price and accrued interest, if any) such
Securities or portions thereof, if interest-bearing, shall cease to bear
interest.  Upon surrender of any such Security for redemption in accordance with
such notice, such Security or portion thereof shall be paid by the Company at
the Redemption Price, together with accrued interest, if any, to the Redemption
Date; provided, however, that no such surrender shall be a condition to such
payment if so specified as contemplated by Section 301 with respect to such
Security; and provided, further, that except as otherwise specified as
contemplated by Section 301 with respect to such Security, any installment of
interest on any Security the Stated Maturity of which installment is on or prior
to the Redemption Date shall be payable to the Holder of such Security, or one
or more Predecessor Securities, registered as such at the close of business on
the related Regular Record Date according to the terms of such Security and
subject to the provisions of Sections 305 and 307.

SECTION 506.

SECURITIES REDEEMED IN PART.

Upon the surrender of any Security which is to be redeemed only in part at a
Place of Payment therefor (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or his attorney
duly authorized in writing), the





52










 




Company shall execute, and the Trustee shall authenticate and deliver to the
Holder of such Security, without service charge, a new Security or Securities of
the same series and Tranche, of any authorized denomination requested by such
Holder and of like tenor and in aggregate principal amount equal to and in
exchange for the unredeemed portion of the principal of the Security so
surrendered.

ARTICLE SIX

SINKING FUNDS

SECTION 601.

APPLICABILITY OF ARTICLE.

The provisions of this Article shall be applicable to any sinking fund for the
retirement of the Securities of any series, or any Tranche thereof, except as
otherwise specified as contemplated by Section 301 for Securities of such series
or Tranche.

The minimum amount of any sinking fund payment provided for by the terms of
Securities of any series, or any Tranche thereof, is herein referred to as a
“mandatory sinking fund payment”, and any payment in excess of such minimum
amount provided for by the terms of Securities of any series, or any Tranche
thereof, is herein referred to as an “optional sinking fund payment”.  If
provided for by the terms of Securities of any series, or any Tranche thereof,
the cash amount of any sinking fund payment may be subject to reduction as
provided in Section 602.  Each sinking fund payment shall be applied to the
redemption of Securities of the series or Tranche in respect of which it was
made as provided for by the terms of such Securities.

SECTION 602.

SATISFACTION OF SINKING FUND PAYMENTS WITH SECURITIES.

The Company (a) may deliver to the Trustee Outstanding Securities (other than
any previously called for redemption) of a series or Tranche in respect of which
a mandatory sinking fund payment is to be made and (b) may apply as a credit
Securities of such series or Tranche which have been redeemed either at the
election of the Company pursuant to the terms of such Securities, at the
election of the Holder thereof if applicable, or through the application of
permitted optional sinking fund payments pursuant to the terms of such
Securities, in each case in satisfaction of all or any part of such mandatory
sinking fund payment with respect to the Securities of such series; provided,
however, that no Securities shall be applied in satisfaction of a mandatory
sinking fund payment if such Securities shall have been previously so applied.
 Securities so applied shall be received and credited for such purpose by the
Trustee at the Redemption Price specified in such Securities for redemption
through operation of the sinking fund and the amount of such mandatory sinking
fund payment shall be reduced accordingly.





53










 




SECTION 603.

REDEMPTION OF SECURITIES FOR SINKING FUND.

Not less than 40 days, or such shorter period as the Trustee shall agree to,
prior to each sinking fund payment date for the Securities of any series, or any
Tranche thereof, the Company shall deliver to the Trustee an Officers’
Certificate specifying:

(a)

the amount of the next succeeding mandatory sinking fund payment for such series
or Tranche;

(b)

the amount, if any, of the optional sinking fund payment to be made together
with such mandatory sinking fund payment;

(c)

the aggregate sinking fund payment; and

(d)

the portion, if any, of such aggregate sinking fund payment which is to be
satisfied by the payment of cash;

(e)

the portion, if any, of such aggregate sinking fund payment which is to be
satisfied by delivering and crediting Securities of such series or Tranche
pursuant to Section 602 and stating the basis for such credit and that such
Securities have not previously been so credited, and the Company shall also
deliver to the Trustee any Securities to be so delivered.

If the Company shall not deliver such Officers’ Certificate and, to the extent
applicable, all such Securities, the next succeeding sinking fund payment for
such series or Tranche shall be made entirely in cash in the amount of the
mandatory sinking fund payment.  Not less than 30 days before each such sinking
fund payment date the Trustee shall select the Securities to be redeemed upon
such sinking fund payment date in the manner specified in Section 503 and cause
notice of the redemption thereof to be given in the name of and at the expense
of the Company in the manner provided in Section 504.  Such notice having been
duly given, the redemption of such Securities shall be made upon the terms and
in the manner stated in Sections 505 and 506.

ARTICLE SEVEN

REPRESENTATIONS AND COVENANTS

SECTION 701.

PAYMENT OF SECURITIES; LAWFUL POSSESSION.

(a)

The Company shall pay the principal of and premium, if any, and interest, if
any, on the Securities of each series in accordance with the terms of such
Securities and this Mortgage.

(b)

The Company is lawfully possessed of the Mortgaged Property and has sufficient
right and authority to mortgage and pledge the Mortgaged Property, as provided
in and by this Mortgage.





54










 




SECTION 702.

MAINTENANCE OF OFFICE OR AGENCY.

The Company shall maintain in each Place of Payment for the Securities of each
series, or any Tranche thereof, an office or agency where payment of such
Securities shall be made, where the registration of transfer or exchange of such
Securities may be effected and where notices and demands to or upon the Company
in respect of such Securities and this Mortgage may be served.  The Company
shall give prompt written notice to the Trustee of the location, and any change
in the location, of each such office or agency and prompt notice to the Holders
of any such change in the manner specified in Section 107.  If at any time the
Company shall fail to maintain any such required office or agency or shall fail
to furnish the Trustee with the address thereof, then payment of such Securities
shall be made, registration of transfer or exchange thereof may be effected and
notices and demands in respect of such Securities and this Mortgage may be
served at the Corporate Trust Office of the Trustee, and the Company hereby
appoints the Trustee as its agent for all such purposes in any such event.

The Company may also from time to time designate one or more other offices or
agencies with respect to the Securities of one or more series, or any Tranche
thereof, for any or all of the foregoing purposes and may from time to time
rescind such designations; provided, however, that, unless otherwise specified
as contemplated by Section 301 with respect to the Securities of such series or
Tranche, no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency for such purposes in
each Place of Payment for such Securities in accordance with the requirements
set forth above.  The Company shall give prompt written notice to the Trustee,
and prompt notice to the Holders in the manner specified in Section 107, of any
such designation or rescission and of any change in the location of any such
other office or agency.

Anything herein to the contrary notwithstanding, any office or agency required
by this Section may be maintained at an office of the Company or an Affiliate of
the Company, in which event the Company or such Affiliate shall perform all
functions to be performed at such office or agency.

SECTION 703.

MONEY FOR SECURITIES PAYMENTS TO BE HELD IN TRUST.

If the Company shall at any time act as its own Paying Agent with respect to the
Securities of any series, or any Tranche thereof, it shall, on or before each
due date of the principal of and premium, if any, and interest, if any, on any
of such Securities, segregate and hold in trust for the benefit of the Persons
entitled thereto a sum sufficient to pay the principal and premium or interest
so becoming due until such sums shall be paid to such Persons or otherwise
disposed of as herein provided.  The Company shall promptly notify the Trustee
of any failure by the Company (or any other obligor on such Securities) to make
any payment of principal of or premium, if any, or interest, if any, on such
Securities.





55










 




Whenever the Company shall have one or more Paying Agents for the Securities of
any series, or any Tranche thereof, it shall, on or before each due date of the
principal of and premium, if any, and interest, if any, on such Securities,
deposit with such Paying Agents sums sufficient (without duplication) to pay the
principal and premium or interest so becoming due, such sums to be held in trust
for the benefit of the Persons entitled to such principal, premium or interest,
and (unless such Paying Agent is the Trustee) the Company shall promptly notify
the Trustee of any failure by it so to act.

The Company shall cause each Paying Agent for the Securities of any series, or
any Tranche thereof, other than the Company or the Trustee, to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee that, subject to the provisions of this Section, such Paying Agent
shall:

(a)

hold all sums held by it for the payment of the principal of and premium, if
any, or interest, if any, on such Securities in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided;

(b)

give the Trustee notice of any failure by the Company (or any other obligor upon
such Securities) to make any payment of principal of or premium, if any, or
interest, if any, on such Securities; and

(c)

at any time during the continuance of any such failure, upon the written request
of the Trustee, forthwith pay to the Trustee all sums so held in trust by such
Paying Agent and furnish to the Trustee such information as it possesses
regarding the names and addresses of the Persons entitled to such sums.

The Company may at any time pay, or by Company Order direct any Paying Agent to
pay, to the Trustee all sums held in trust by the Company or such Paying Agent,
such sums to be held by the Trustee upon the same trusts as those upon which
such sums were held by the Company or such Paying Agent and, if so stated in a
Company Order delivered to the Trustee, in accordance with the provisions of
Article Eight; and, upon such payment by any Paying Agent to the Trustee, such
Paying Agent shall be released from all further liability with respect to such
money.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of and premium, if any, or
interest, if any, on any Security and remaining unclaimed for two years after
such principal and premium, if any, or interest, if any, has become due and
payable shall to the extent permitted by law be paid to the Company on Company
Request, or, if then held by the Company, shall be discharged from such trust;
and, upon such payment or discharge, the Holder of such Security shall, as an
unsecured general creditor and not as the Holder of an Outstanding Security,
look only to the Company for payment of the amount so due and payable and
remaining unpaid unless the applicable law provides otherwise, and all liability
of the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Company as trustee thereof, shall thereupon cease; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such payment to the





56










 




Company, may at the expense of the Company cause to be mailed, on one occasion
only, notice to such Holder that such money remains unclaimed and that, after a
date specified therein, which shall not be less than 30 days from the date of
such mailing, any unclaimed balance of such money then remaining will be paid to
the Company.

SECTION 704.

CORPORATE EXISTENCE.

Subject to the rights of the Company under Article Twelve, the Company shall do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence as a corporation.

SECTION 705.

ANNUAL OFFICERS’ CERTIFICATE AS TO COMPLIANCE.

Not later than June 1 in each year, commencing the first calendar year after the
occurrence of the First Effective Date, the Company shall deliver to the Trustee
an Officers’ Certificate which need not comply with the requirements of Section
103, executed by the principal executive officer, the principal financial
officer or the principal accounting officer of the Company and by any other
Authorized Officer, as to (i) such officers’ knowledge of the Company’s
compliance with all conditions and covenants under this Mortgage, such
compliance to be determined without regard to any period of grace or requirement
of notice under this Mortgage, and making any other statements as may be
required by the Trust Indenture Act; and (ii) stating the aggregate principal
amount of Secured Debt outstanding as of March 31 in such year.

SECTION 706.

WAIVER OF CERTAIN COVENANTS.

The Company may omit in any particular instance to comply with any term,
provision or condition set forth in (a) Section 702 or any additional covenant
or restriction specified with respect to the Securities of any series, or any
Tranche thereof, as contemplated by Section 301, if before the time for such
compliance the Holders of a majority in aggregate principal amount of the
Outstanding Securities of all series and Tranches with respect to which
compliance with Section 702 or such additional covenant or restriction is to be
omitted, considered as one class, shall, by Act of such Holders, either waive
such compliance in such instance or generally waive compliance with such term,
provision or condition and (b) Section 704 or Article Twelve if before the time
for such compliance the Holders of a majority in principal amount of Securities
Outstanding under this Mortgage, considered as one class, shall, by Act of such
Holders, either waive such compliance in such instance or generally waive
compliance with such term, provision or condition; but, in the case of (a) or
(b), no such waiver shall extend to or affect such term, provision or condition
except to the extent so expressly waived, and, until such waiver shall become
effective, the obligations of the Company and the duties of the Trustee in
respect of any such term, provision or condition shall remain in full force and
effect.





57










 




SECTION 707.

ISSUANCE OF SECURED DEBT

This Section 707 shall be of no force or effect until the Second Effective Date,
but shall automatically become and be in full force and effect on and after the
Second Effective Date.

The Company shall not issue any Secured Debt unless, after giving effect
thereto, to the concurrent redemption or payment of Securities or Secured Debt
and any other transactions contemplated thereby, (a) the Company would be
permitted by the provisions of Section 401(a) to have authenticated and
delivered at least $1.00 of additional Securities, and (b) the aggregate
principal amount of Secured Debt then outstanding would not exceed 3% of the sum
of (i) the then Cost or Fair Value, whichever is less, of all Property Additions
(after making any deductions pursuant to Section 102(b)) and (ii) all Available
Cash then held by, or deposited with, the Trustee, provided, however, that the
foregoing restriction shall not in any way prevent or limit the Company from
assuming indebtedness secured by Liens existing on property acquired by the
Company after the Second Effective Date or placed thereon at the time of such
acquisition thereof.  Any such assumed indebtedness secured by a Lien prior to
or on a parity with the Lien of this Mortgage shall, for all other purposes of
this Mortgage, constitute Secured Debt.

SECTION 708.

SALE AND LEASEBACK

Nothing in this Mortgage is intended to prevent the Company from entering into
any Sale and Leaseback Transaction so long as the Company otherwise complies
with the requirements of this Mortgage.

ARTICLE EIGHT

SATISFACTION AND DISCHARGE

SECTION 801.

SATISFACTION AND DISCHARGE OF SECURITIES.

Subsection (a) of this Section 801 shall be in full force and effect on and
after the First Effective Date and shall automatically cease to be of any
further force or effect on and after the Second Effective Date.  

(a)

The Company may provide for the payment or redemption of outstanding Securities
of any series issued prior to [January 1, 2008] and interest thereon by
depositing with the Trustee either (i) moneys in the necessary amount or (ii)
Government Obligations, the principal of and the interest on which when due, and
without any regard to reinvestment thereof, will, in the opinion of an
independent accountant or other independent financial expert delivered to the
Trustee, provide moneys which, together with the moneys, if any, deposited with
or held by the Trustee, shall be sufficient to pay when due the principal of,
premium (if any) and interest due and to become due on such Securities or
portions thereof on the Redemption Date or Stated Maturity thereof, as the case
may be.  When such sufficient moneys and/or obligations shall have been set
apart by or deposited with the Trustee, with irrevocable direction so to apply
the same (with or





58










 




without any additional right given to the Holders to surrender their Securities
or obtain therefrom payment therefor prior to the Redemption Date) such
Securities and interest thereon shall for all purposes under this Mortgage,
including discharge of the covenants of the Company with respect to the
Securities of such series, be deemed to have been paid (except as to any
surviving rights of conversion, transfer or exchange of Securities herein or
therein provided for); provided that in case of redemption the notice requisite
to the validity of such redemption shall have been given or arrangements shall
have been made ensuring to the satisfaction of the Trustee that the same will be
given; and provided further that the Trustee need not accept such deposit unless
it is accompanied by an Opinion of Counsel stating that (a) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (b) since the date of this Mortgage there has been a change in
applicable federal income tax law, in either case to the effect that, and based
thereon such Opinion of Counsel shall confirm that, the Holders of such
Securities or the right of payment of interest thereon (as the case may be) will
not recognize income, gain or loss for federal income tax purposes as a result
of such deposit and/or the ensuing discharge of this Mortgage and will be
subject to federal income tax on the same amount and in the same manner and at
the same times, as would have been the case if such deposit, and/or discharge
had not occurred. Upon such deposit, the obligation of the Company to duly and
punctually pay or cause to be paid the principal of (and premium, if any) and
interest on such Securities shall cease, terminate and be completely discharged
and the Holders thereof shall thereafter be entitled to receive payment solely
from the funds deposited with the Trustee as set forth above.

(b)

Any Security or Securities (provided, however, that prior to the Second
Effective Date this subsection shall be applicable only to Securities issued
after [January 1, 2008]), or any portion of the principal amount thereof, shall
be deemed to have been paid and no longer Outstanding for all purposes of this
Mortgage, and the entire indebtedness of the Company in respect thereof shall be
deemed to have been satisfied and discharged, if there shall have been
irrevocably deposited with the Trustee or any Paying Agent (other than the
Company), in trust:

(i)

money in an amount which shall be sufficient, or

(ii)

in the case of a deposit made prior to the Maturity of such Securities or
portions thereof, Eligible Obligations, which shall not contain provisions
permitting the redemption or other prepayment thereof at the option of the
issuer thereof, the principal of and the interest on which when due, without any
regard to reinvestment thereof, will provide moneys which, together with the
money, if any, deposited with or held by the Trustee or such Paying Agent, shall
be sufficient, or

(iii)

a combination of (i) or (ii) which shall be sufficient to pay when due the
principal of and premium, if any, and interest, if any, due and to become due on
such Securities or portions thereof on or prior to Maturity;

provided, however, that in the case of the provision for payment or redemption
of less than all the Securities of any series or Tranche, such Securities or
portions thereof shall have





59










 




been selected by the Trustee as provided herein and, in the case of a
redemption, the notice requisite to the validity of such redemption shall have
been given or irrevocable authority shall have been given by the Company to the
Trustee to give such notice, under arrangements satisfactory to the Trustee; and
provided, further, that the Company shall have delivered to the Trustee and such
Paying Agent:




(X)

if such deposit shall have been made prior to the Maturity of such Securities, a
Company Order stating that the money and Eligible Obligations deposited in
accordance with this Section shall be held in trust, as provided in Section 803;

(Y)

if Eligible Obligations shall have been deposited, an Opinion of Counsel to the
effect that such obligations constitute Eligible Obligations and do not contain
provisions permitting the redemption or other prepayment thereof at the option
of the issuer thereof, and a report of an independent public accountant of
nationally recognized standing, selected by the Company, to the effect that the
other requirements set forth in clause (ii) and (iii) above have been satisfied;
and

(Z)

if such deposit shall have been made prior to the Maturity of such Securities,
an Officers’ Certificate stating the Company’s intention that, upon delivery of
such Officers’ Certificate, its indebtedness in respect of such Securities or
portions thereof will have been satisfied and discharged as contemplated in this
Section.

Upon the deposit of money or Eligible Obligations, or both, in accordance with
this Section, together with the documents required by clauses (X), (Y) and (Z)
above, the Trustee shall, upon receipt of a Company Request, acknowledge in
writing that the Security or Securities or portions thereof with respect to
which such deposit was made are deemed to have been paid for all purposes of
this Mortgage and that the entire indebtedness of the Company in respect thereof
has been satisfied and discharged as contemplated in this Section.  In the event
that all of the conditions set forth in the preceding paragraph shall have been
satisfied in respect of any Securities or portions thereof except that, for any
reason, the Officers’ Certificate specified in clause (Z) shall not have been
delivered, such Securities or portions thereof shall nevertheless be deemed to
have been paid for all purposes of this Mortgage, and the Holders of such
Securities or portions thereof shall nevertheless be no longer entitled to the
benefits provided by this Mortgage or of any of the covenants of the Company
under Article Seven (except the covenants contained in Sections 702 and 703) or
any other covenants made in respect of such Securities or portions thereof as
contemplated by Section 301 or Section 1301(b), but the indebtedness of the
Company in respect of such Securities or portions thereof shall not be deemed to
have been satisfied and discharged prior to Maturity for any other purpose and
the Holders of such Securities or portions thereof shall continue to be entitled
to look to the Company for payment of the indebtedness represented thereby; and,
upon Company Request, the Trustee shall acknowledge in writing that such
Securities or portions thereof are deemed to have been paid for all purposes of
this Mortgage.

(c)

If payment at Stated Maturity of less than all of the Securities of any series,
or any Tranche thereof, is to be provided for in the manner and with the effect
provided in this Section, the Trustee shall select such Securities, or portions
of principal amount





60










 




thereof, in the manner specified by Section 503 for selection for redemption of
less than all the Securities of a series or Tranche.

In the event that Securities which shall be deemed to have been paid for
purposes of this Mortgage, and, if such is the case, in respect of which the
Company’s indebtedness shall have been satisfied and discharged, all as provided
in this Section, do not mature and are not to be redeemed within the 60-day
period commencing with the date of the deposit of moneys or Eligible
Obligations, as aforesaid, the Company shall, as promptly as practicable, give a
notice, in the same manner as a notice of redemption with respect to such
Securities, to the Holders of such Securities to the effect that such deposit
has been made and the effect thereof.

Notwithstanding that any Securities shall be deemed to have been paid for
purposes of this Mortgage, as aforesaid, the obligations of the Company and the
Trustee in respect of such Securities under Sections 304, 305, 306, 504, 702,
703, 1007 and 1015 and this Article shall survive.

The Company shall pay, and shall indemnify the Trustee or any Paying Agent with
which Eligible Obligations shall have been deposited as provided in this Section
against, any tax, fee or other charge imposed on or assessed against such
Eligible Obligations or the principal or interest received in respect of such
Eligible Obligations, including, but not limited to, any such tax payable by any
entity deemed, for tax purposes, to have been created as a result of such
deposit.

Anything herein to the contrary notwithstanding, (a) if, at any time after a
Security would be deemed to have been paid for purposes of this Mortgage, and,
if such is the case, the Company’s indebtedness in respect thereof would be
deemed to have been satisfied and discharged, pursuant to this Section (without
regard to the provisions of this paragraph), the Trustee or any Paying Agent, as
the case may be, (i) shall be required to return the money or Eligible
Obligations, or combination thereof, deposited with it as aforesaid to the
Company or its representative under any applicable Federal or State bankruptcy,
insolvency or other similar law, or (ii) is unable to apply any money in
accordance with this Article with respect to any Securities by reason of any
order or judgment of any court or governmental authority enjoining, restraining
or otherwise prohibiting such application, such Security shall thereupon be
deemed retroactively not to have been paid and any satisfaction and discharge of
the Company’s indebtedness in respect thereof shall retroactively be deemed not
to have been effected, and such Security shall be deemed to remain Outstanding
and (b) any satisfaction and discharge of the Company’s indebtedness in respect
of any Security shall be subject to the provisions of the last paragraph of
Section 703.

SECTION 802.

SATISFACTION AND DISCHARGE OF MORTGAGE.

Subsection (a) of this Section 802 shall be in full force and effect on and
after the First Effective Date and shall automatically cease to be of any
further force or effect on and after the Second Effective Date.  Subsection (b)
of this Section 802 shall be of no force





61










 




or effect until the Second Effective Date, but shall automatically become and be
in full force and effect on and after the Second Effective Date.

(a)

Whenever the following conditions shall exist, namely:




(i)

all Securities theretofore authenticated and delivered have been cancelled by
the Trustee or delivered to the Trustee for cancellation, excluding, however:




(1)

Securities for the payment of which money has theretofore been deposited in
trust with the Trustee or a Paying Agent (other than the Company) or segregated
and held in trust by the Company and thereafter repaid to the Company or
discharged from such trust as provided in Section 703;




(2)

Securities alleged to have been destroyed, lost or stolen which have been
replaced or paid as provided in Section 306, except for any such Security which,
prior to the satisfaction and discharge of this Mortgage, has been presented to
the Trustee with a claim of ownership and enforceability by the Holder thereof
and where enforceability has not been determined adversely against such Holder
by a court of competent jurisdiction, and




(3)

Securities, the payment or redemption of which has been provided for in
accordance with the provisions of Section 801;




(ii)

the Company has paid or caused to be paid all other sums payable hereunder by
the Company; and




(iii)

the Company has delivered to the Trustee an Officers' Certificate and an Opinion
of Counsel, each of which shall state that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Mortgage have
been complied with;




then, upon Company Request authorized by a Board Resolution, this Mortgage and
the lien, rights and interests created hereby shall cease, determine and become
null and void (except as to any surviving rights of conversion, transfer or
exchange of Securities herein or therein provided for) and the Trustee and each
co-trustee and separate trustee, if any, then acting as such hereunder shall, at
the expense of the Company, execute and deliver a termination statement and such
instruments of satisfaction and discharge as may be necessary and pay, assign,
transfer and deliver to the Company or upon Company Order all cash, securities
and other personal property then held by it hereunder as a part of the Mortgaged
Property.




In the absence of a Company Request authorized by a Board Resolution as
aforesaid, the payment of all Outstanding Securities shall not render this
Mortgage inoperative or prevent the Company from issuing Securities from time to
time thereafter as herein provided.








62










 




Notwithstanding the satisfaction and discharge of this Mortgage the obligations
of the Company to the Trustee under Sections 304, 305, 306, 504, 702, 703, 1007
and 1015 shall survive.




(b)

This Mortgage shall upon Company Request cease to be of further effect (except
as hereinafter expressly provided), and the Trustee, at the expense of the
Company, shall execute such instruments as the Company shall reasonably request
to evidence and acknowledge the satisfaction and discharge of this Mortgage,
when:

(i)

no Securities remain Outstanding hereunder; and

(ii)

the Company has paid or caused to be paid all other sums payable hereunder by
the Company;

provided, however, that if, in accordance with the last paragraph of Section
801, any Security, previously deemed to have been paid for purposes of this
Mortgage, shall be deemed retroactively not to have been so paid, this Mortgage
shall thereupon be deemed retroactively not to have been satisfied and
discharged, as aforesaid, and to remain in full force and effect, and the
Company shall execute and deliver such instruments as the Trustee shall
reasonably request to evidence and acknowledge the same.

Notwithstanding the satisfaction and discharge of this Mortgage as aforesaid,
the obligations of the Company and the Trustee under Sections 304, 305, 306,
504, 702, 703, 1007 and 1015 and this Article shall survive.

Upon satisfaction and discharge of this Mortgage as provided in this Section,
the Trustee shall assign, transfer and turn over to the Company, subject to the
lien provided by Section 1007, any and all money, securities and other property
then held by the Trustee for the benefit of the Holders of the Securities (other
than money and Eligible Obligations held by the Trustee pursuant to Section 803)
and shall execute and deliver to the Company such instruments as, in the
judgment of the Company, shall be necessary, desirable or appropriate to effect
or evidence the satisfaction and discharge of this Mortgage.

SECTION 803.

APPLICATION OF TRUST MONEY.

Neither the Eligible Obligations nor the money deposited pursuant to Section
801, nor the principal or interest payments on any such Eligible Obligations,
shall be withdrawn or used for any purpose other than, and shall be held in
trust for, the payment of the principal of and premium, if any, and interest, if
any, on the Securities or portions of principal amount thereof in respect of
which such deposit was made, all subject, however, to the provisions of Section
703; provided, however, that so long as there shall not have occurred and be
continuing an Event of Default, any cash received from such principal or
interest payments on such Eligible Obligations, if not then needed for such
purpose, shall, to the extent practicable and upon Company Request and delivery
to the Trustee of the documents referred to in clause (y) in the first paragraph
of Section 801, be invested in Eligible Obligations of the type described in
clause (b) in the first paragraph of Section 801 maturing at such times and in
such amounts as shall be sufficient, together with any other





63










 




moneys and the proceeds of any other Eligible Obligations then held by the
Trustee, to pay when due the principal of and premium, if any, and interest, if
any, due and to become due on such Securities or portions thereof on and prior
to the Maturity thereof, and interest earned from such reinvestment shall be
paid over to the Company as received, free and clear of any trust, lien or
pledge under this Mortgage (except the lien provided by Section 1007); and
provided, further, that, so long as there shall not have occurred and be
continuing an Event of Default, any moneys held in accordance with this Section
on the Maturity of all such Securities in excess of the amount required to pay
the principal of and premium, if any, and interest, if any, then due on such
Securities shall be paid over to the Company free and clear of any trust, lien
or pledge under this Mortgage (except the lien provided by Section 1007); and
provided, further, that if an Event of Default shall have occurred and be
continuing, moneys to be paid over to the Company pursuant to this Section shall
be held until such Event of Default shall have been waived or cured.

ARTICLE NINE

EVENTS OF DEFAULT; REMEDIES

SECTION 901.

EVENTS OF DEFAULT.

“Event of Default”, wherever used herein with respect to Securities, means any
one of the following events:

(a)

Failure to pay any interest on any Security when it becomes due and payable and
continuance of such default for a period of thirty (30) days; provided, however,
that no such default shall constitute an “Event of Default” if the Company has
made a valid extension of the interest payment period with respect to the
Securities of such series, of which such Security is a part, if so provided as
contemplated by Section 301; or

(b)

Failure to pay the principal of or premium, if any, on any Security when it
becomes due and payable; provided, however, that no such default shall
constitute an “Event of Default” if the Company has made a valid extension of
the Maturity of the Securities of the series, of which such Security is a part,
if so provided as contemplated by Section 301; or

(c)

Failure to perform or breach of, any covenant or warranty of the Company in this
Mortgage (other than a covenant or warranty a default in the performance of
which or breach of which is elsewhere in this Section specifically addressed)
and continuance of such default or breach for a period of thirty (30) days after
there has been given, by registered or certified mail, to the Company by the
Trustee, or to the Company and the Trustee by the Holders of at least 33% in
aggregate principal amount of the Outstanding Securities, a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder, unless the Trustee, or the
Trustee and the Holders of a principal amount of Securities not less than the
principal amount of Securities the Holders of which gave such notice, as the
case may be, shall agree in writing to an extension of such period prior to its
expiration; provided, however, that the Trustee, or the Trustee and the Holders
of such principal amount of





64










 




Securities, as the case may be, shall be deemed to have agreed to an extension
of such period if corrective action is initiated by the Company within such
period and is being diligently pursued; or

(d)

The entry by a court having jurisdiction in the premises of (1) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization or
other similar law or (2) a decree or order adjudging the Company a bankrupt or
insolvent, or approving as properly filed a petition by one or more Persons
other than the Company seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under any applicable Federal or
State bankruptcy, insolvency or similar law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
for the Company or for any substantial part of its property, or ordering the
winding up or liquidation of its affairs, and any such decree or order for
relief or any such other decree or order shall have remained unstayed and in
effect for a period of 90 consecutive days; or

(e)

The commencement by the Company of a voluntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in a case or proceeding under any applicable
Federal or State bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
the Company, or the filing by the Company of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or State
bankruptcy, insolvency, reorganization or similar law, or the consent by the
Company to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or similar official of the Company or of any substantial part of its property,
or the making by the Company of an assignment for the benefit of creditors, or
the admission by the Company in writing of its inability to pay its debts
generally as they become due, or the authorization of such action by the Board
of Directors of the Company; or

(f)

any other Event of Default with respect to Securities of such series as shall
have been specified in the terms thereof as contemplated by Section 301(o).

SECTION 902.

ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT.

If an Event of Default shall have occurred and be continuing, then in every such
case the Trustee or the Holders of not less than a majority in principal amount
of the Outstanding Securities may declare the principal amount (or, if any of
the Securities of such series are Discount Securities, such portion of the
principal amount of such Securities as may be specified in the terms thereof as
contemplated by Section 301) of all of the Securities to be due and payable
immediately, by a notice in writing to the Company (and to the Trustee if given
by Holders), and upon receipt by the Company of notice of such





65










 




declaration such principal amount (or specified amount) together with premium,
if any, and accrued and unpaid interest shall become immediately due and
payable.

(a)

At any time prior to the Second Effective Date and after such a declaration of
acceleration of the maturity of the Securities then Outstanding shall have been
made, but before any sale of any of the Mortgaged Property has been made and
before a judgment or decree for payment of the money due shall have been
obtained by the Trustee as provided in this Article, the Holders of not less
than a majority in principal amount of the Outstanding Securities may, by
written notice to the Company and the Trustee, rescind and annul such
declaration and its consequences if




(i)

the Company has deposited with the Trustee a sum sufficient to pay




(A)

all overdue installments of interest on all Securities,




(B)

the principal of (and premium, if any, on) any Securities which have become due
otherwise than by such declaration of acceleration and interest thereon at the
rate or rates prescribed therefor in such Securities,




(C)

interest upon overdue installments of interest at the rate or rates prescribed
therefor in the Securities, and




(D)

all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel;




and




(ii)

all Events of Default, other than the non-payment of the principal of Securities
which have become due solely by such declaration of acceleration, have been
cured or have been waived as provided in Section 913.  No such rescission and
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.




(b)

At any time on and after the Second Effective Date and after such a declaration
of acceleration of the maturity of the Securities then Outstanding shall have
been made, but before any sale of any of the Mortgaged Property has been made
and before a judgment or decree for payment of the money due shall have been
obtained by the Trustee as provided in this Article, the Event or Events of
Default giving rise to such declaration of acceleration shall, without further
act, be deemed to have been cured, and such declaration and its consequences
shall, without further act, be deemed to have been rescinded and annulled, if

(i)

the Company shall have paid or deposited with the Trustee a sum sufficient to
pay





66










 




(A)

all overdue interest, if any, on all Securities then Outstanding;

(B)

the principal of and premium, if any, on any Securities then Outstanding which
have become due otherwise than by such declaration of acceleration and interest
thereon at the rate or rates prescribed therefor in such Securities;

(C)

to the extent that payment of such interest is lawful, interest upon overdue
interest at the rate or rates prescribed therefor in such Securities;

(D)

all amounts due to the Trustee under Section 1007;

and

(ii)

all Events of Default, other than the non-payment of the principal of Securities
of such series which shall have become due solely by such declaration of
acceleration, shall have been cured or waived as provided in Section 913.

No such rescission shall affect any subsequent Event of Default or impair any
right consequent thereon.

SECTION 903.

COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE.

If an Event of Default described in clause (a) or (b) of Section 901 shall have
occurred, the Company shall, upon demand of the Trustee, pay to it, for the
benefit of the Holders of the Securities with respect to which such Event of
Default shall have occurred, the whole amount then due and payable on such
Securities for principal and premium, if any, and interest, if any, and, to the
extent permitted by law, interest on premium, if any, and on any overdue
principal and interest, at the rate or rates prescribed therefor in such
Securities, and, in addition thereto, such further amount as shall be sufficient
to cover any amounts due to the Trustee under Section 1007.

If the Company shall fail to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon such Securities and collect the
moneys adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon such Securities, wherever
situated.

If an Event of Default shall have occurred and be continuing, the Trustee may in
its discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities by such appropriate judicial proceedings as the Trustee
shall deem most effectual to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Mortgage or in aid
of the exercise of any power granted herein, or to enforce any other proper
remedy.





67










 




SECTION 904.

TRUSTEE MAY FILE PROOFS OF CLAIM.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor upon the
Securities or the property of the Company or of such other obligor or their
creditors, the Trustee (irrespective of whether the principal of the Securities
shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Trustee shall have made any demand on
the Company for the payment of overdue principal or interest) shall be entitled
and empowered, by intervention in such proceeding or otherwise,

(a)

to file and prove a claim for the whole amount of principal, premium, if any,
and interest, if any, owing and unpaid in respect of the Securities and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee (including any claim for amounts due to the Trustee
under Section 1007 and any claims of the Trustee as holder of Secured Debt) and
of the Holders allowed in such judicial proceeding, and

(b)

to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amounts due it under Section 1007.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

SECTION 905.

TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF SECURITIES.

All rights of action and claims under this Mortgage or the Securities may be
prosecuted and enforced by the Trustee, without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders in respect of which such judgment has been recovered.





68










 




SECTION 906.

APPLICATION OF MONEY COLLECTED.

Any money collected by the Trustee pursuant to this Article shall be applied in
the following order, to the extent permitted by law, at the date or dates fixed
by the Trustee and, in case of the distribution of such money on account of
principal or premium, if any, or interest, if any, upon presentation of the
Securities in respect of which or for the benefit of which such money shall have
been collected and the notation thereon of the payment if only partially paid
and upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee under Section 1007;

SECOND: To the payment of the amounts then due and unpaid upon the Securities
for principal of and premium, if any, and interest, if any, in respect of which
or for the benefit of which such money has been collected, ratably, without
preference or priority of any kind, according to the amounts due and payable on
such Securities for principal, premium, if any, and interest, if any,
respectively; and

THIRD: To the payment of the remainder, if any, to the Company or to whomsoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.

SECTION 907.

LIMITATION ON SUITS.

No Holder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Mortgage, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:

(a)

such Holder shall have previously given written notice to the Trustee of a
continuing Event of Default;

(b)

the Holders of a majority in aggregate principal amount of the Outstanding
Securities shall have made written request to the Trustee to institute
proceedings in respect of such Event of Default in its own name as Trustee
hereunder;

(c)

such Holder or Holders shall have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request;

(d)

the Trustee for 60 days after its receipt of such notice, request and offer of
indemnity shall have failed to institute any such proceeding; and

(e)

no direction inconsistent with such written request shall have been given to the
Trustee during such 60-day period by the Holders of a majority in aggregate
principal amount of the Outstanding Securities;

it being understood and intended that no one or more of the Holders of any
Securities shall have any right in any manner whatever by virtue of, or by
availing of, any provision of this Mortgage to affect, disturb or prejudice the
rights of any other Holders or to obtain or to





69










 




seek to obtain priority or preference over any other Holders or to enforce any
right under this Mortgage, except in the manner herein provided and for the
equal and ratable benefit of all Holders.

SECTION 908.

UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE PRINCIPAL, PREMIUM AND INTEREST.

Notwithstanding any other provision in this Mortgage, the Holder of any Security
shall have the right, which is absolute and unconditional, to receive payment of
the principal of and premium, if any, and (subject to Section 307) interest, if
any, on such Security on the Stated Maturity or Maturities expressed in such
Security (or, in the case of redemption, subject to Section 504, on the
Redemption Date) and to institute suit for the enforcement of any such payment,
and such rights shall not be impaired without the consent of such Holder.

SECTION 909.

RESTORATION OF RIGHTS AND REMEDIES.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Mortgage and such proceeding shall have been discontinued
or abandoned for any reason, or shall have been determined adversely to the
Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and such Holder shall
be restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Trustee and such Holder shall continue
as though no such proceeding had been instituted.

SECTION 910.

RIGHTS AND REMEDIES CUMULATIVE.

Except as otherwise provided in the last paragraph of Section 306, no right or
remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

SECTION 911.

DELAY OR OMISSION NOT WAIVER.

No delay or omission of the Trustee or of any Holder to exercise any right or
remedy accruing upon any Event of Default shall impair any such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
 Every right and remedy given by this Article or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders, as the case may be.





70










 




SECTION 912.

CONTROL BY HOLDERS OF SECURITIES.

If an Event of Default shall have occurred and be continuing, the Holders of a
majority in principal amount of the Outstanding Securities shall have the right
to direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred on the
Trustee, with respect to such Securities; provided, however, that

(a)

such direction shall not be in conflict with any rule of law or with this
Mortgage, and could not involve the Trustee in personal liability in
circumstances where indemnity would not, in the Trustee’s sole discretion, be
adequate, and

(b)

the Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

SECTION 913.

WAIVER OF PAST DEFAULTS.

Subsection (a) of this Section 913 shall be in full force and effect on and
after the First Effective Date and shall automatically cease to be of any
further force or effect on and after the Second Effective Date.  Subsection (b)
of this Section 913 shall be of no force or effect until the Second Effective
Date, but shall automatically become and be in full force and effect on and
after the Second Effective Date.

(a)

Before any sale of any of the Mortgaged Property has been made under this
Article or any judgment or decree for payment of money due has been obtained by
the Trustee as provided in this Article, at any time prior to the Second
Effective Date, the Holders of not less than a majority in principal amount of
the Securities Outstanding may, by Act of such Holders delivered to the Trustee
and the Company, on behalf of the Holders of all the Securities waive any past
default hereunder and its consequences, except a default




(i)

in the payment of the principal of (or premium, if any) or interest on any
Security, or

(ii)

in respect of a covenant or provision hereof which under Article Thirteen cannot
be modified or amended without the consent of the Holder of each Outstanding
Security affected.




Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Mortgage; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.




(b) At any time from and after the Second Effective Date, the Holders of not
less than a majority in principal amount of the Outstanding Securities may on
behalf of the Holders of all the Securities waive any past default hereunder and
its consequences, except a default:








71










 




(i)

in the payment of the principal of or premium, if any, or interest, if any, on
any Outstanding Security, or

(ii)

in respect of a covenant or provision hereof which under Section 1302 cannot be
modified or amended without the consent of the Holder of each Outstanding
Security of any series or Tranche affected.

Upon any such waiver, such default shall cease to exist, and any and all Events
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Mortgage; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.

SECTION 914.

UNDERTAKING FOR COSTS.

The Company and the Trustee agree, and each Holder by his acceptance thereof
shall be deemed to have agreed, that any court may in its discretion require, in
any suit for the enforcement of any right or remedy under this Mortgage, or in
any suit against the Trustee for any action taken, suffered or omitted by it as
Trustee, the filing by any party litigant in such suit of an undertaking to pay
the costs of such suit, and that such court may in its discretion assess
reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defenses made by such party litigant but the provisions of this
Section shall not apply to any suit instituted by the Company, to any suit
instituted by the Trustee, to any suit instituted by any Holder, or group of
Holders, holding in the aggregate more than 10% in aggregate principal amount of
the Securities then Outstanding, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or premium, if any, or interest,
if any, on any Security on or after the Stated Maturity or Maturities expressed
in such Security (or in the case of redemption, on or after the Redemption
Date).

SECTION 915.

WAIVER OF USURY, STAY OR EXTENSION LAWS.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any usury, stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Mortgage; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

SECTION 916.

DEFAULTS UNDER PRIOR LIENS.

In addition to every other right and remedy provided herein, the Trustee may
(but shall not be obligated to) exercise any right or remedy available to the
Trustee in its capacity as owner and holder of any Secured Debt which arises as
a result of a default or matured event of default under any Prior Lien, whether
or not an Event of Default shall then have occurred and be continuing.





72










 




SECTION 917.

RECEIVER AND OTHER REMEDIES.

If an Event of Default shall have occurred and, during the continuance thereof,
the Trustee shall have commenced judicial proceedings to enforce any right under
this Mortgage, the Trustee shall, to the extent permitted by law, be entitled,
as against the Company, to the appointment of a receiver of the Mortgaged
Property and subject to the rights, if any, of others to receive collections
from former, present or future customers of the rents, issues, profits, revenues
and other income thereof, and whether or not any receiver is appointed, the
Trustee shall be entitled to retain possession and control of, and to collect
and receive the income from cash, securities and other personal property held by
the Trustee hereunder and to all other remedies available to mortgagees and
secured parties under the Uniform Commercial Code or any other applicable law.

ARTICLE TEN

THE TRUSTEE

SECTION 1001.

CERTAIN DUTIES AND RESPONSIBILITIES.

(a)

The Trustee shall have and be subject to all the duties and responsibilities
specified with respect to a Mortgage trustee in the Trust Indenture Act and no
implied covenants or obligations shall be read into this Mortgage against the
Trustee.  For purposes of Sections 315(a) and 315(c) of the Trust Indenture Act,
the term “default” is hereby defined as an Event of Default which has occurred
and is continuing.

(b)

No provision of this Mortgage shall require the Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

(c)

Notwithstanding anything contained in this Mortgage to the contrary, the duties
and responsibilities of the Trustee under this Mortgage shall be subject to the
protections, exculpations and limitations on liability afforded to a Mortgage
trustee under the provisions of the Trust Indenture Act.  For the purposes of
Sections 315(b) and 315(d)(2) of the Trust Indenture Act, the term “responsible
officer” is hereby defined as a Responsible Officer.  

(d)

Whether or not therein expressly so provided, every provision of this Mortgage
relating to the conduct or affecting the liability of or affording protection to
the Trustee shall be subject to the provisions of this Section.





73










 




SECTION 1002.

NOTICE OF DEFAULTS.

The Trustee shall give notice of any default hereunder known to the Trustee in
the manner and to the extent required to do so by the Trust Indenture Act,
unless such default shall have been cured or waived; provided, however, that in
the case of any default of the character specified in Section 901(c), no such
notice to Holders shall be given until at least 60 days after the occurrence
thereof.  For the purpose of this Section, the term “default” means any event
which is, or after notice or lapse of time, or both, would become, an Event of
Default.

SECTION 1003.

CERTAIN RIGHTS OF TRUSTEE.

Subject to the provisions of Section 1001 and to the applicable provisions of
the Trust Indenture Act:

(a)

the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

(b)

any request or direction of the Company mentioned herein shall be sufficiently
evidenced by a Company Request or Company Order, or as otherwise expressly
provided herein, and any resolution of the Board of Directors may be
sufficiently evidenced by a Board Resolution;

(c)

whenever in the administration of this Mortgage the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate;

(d)

the Trustee may consult with counsel and the written advice of such counsel or
any Opinion of Counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon;

(e)

the Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Mortgage at the request or direction of any Holder pursuant
to this Mortgage, unless such Holder shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which might be incurred by it in compliance with such request or direction;

(f)

the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the





74










 




Trustee shall determine to make such further inquiry or investigation, it shall
(subject to applicable legal requirements) be entitled to examine, during normal
business hours, the books, records and premises of the Company, personally or by
agent or attorney;

(g)

the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

(h)

the Trustee shall not be charged with knowledge of any default (as defined in
Section 1002) or Event of Default unless either (1) a Responsible Officer of the
Trustee shall have actual knowledge of such default or Event of Default or (2)
written notice of such default or Event of Default shall have been given to the
Trustee by the Company or any other obligor on such Securities, or by any Holder
of such Securities.  

(i)

the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder; and

(j)

the Trustee shall not be liable for any action taken, suffered or omitted to be
taken by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Mortgage.

SECTION 1004.

NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES.

The recitals contained herein and in the Securities (except the Trustee’s
certificates of authentication) shall be taken as the statements of the Company,
and neither the Trustee nor any Authenticating Agent assumes responsibility for
their correctness.  The Trustee makes no representations as to the value or
condition of the Mortgaged Property, the title of the Company to the Mortgaged
Property, the security afforded by the Lien of this Mortgage, the validity or
genuineness of any securities deposited with the Trustee hereunder, or the
validity or sufficiency of this Mortgage or of the Securities.  Neither the
Trustee nor any Authenticating Agent shall be accountable for the use or
application by the Company of Securities or the proceeds thereof or any money
paid to the Company hereunder.

SECTION 1005.

MAY HOLD SECURITIES.

Each of the Trustee, any Authenticating Agent, any Paying Agent, any Security
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities and, subject to Sections
1008 and 1013, may otherwise deal with the Company with the same rights it would
have if it were not the Trustee, Authenticating Agent, Paying Agent, Security
Registrar or such other agent.





75










 




SECTION 1006.

MONEY HELD IN TRUST.

Money held by the Trustee in trust hereunder need not be segregated from other
funds, except to the extent required by law.  The Trustee shall be under no
liability for interest on or investment of any money received by it hereunder
except as expressly provided herein or otherwise agreed with, and for the sole
benefit of, the Company.

SECTION 1007.

COMPENSATION AND REIMBURSEMENT.

The Company shall

(a)

pay to the Trustee from time to time reasonable compensation for all services
rendered by it hereunder (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);

(b)

except as otherwise expressly provided herein, reimburse the Trustee upon its
request for all reasonable expenses, disbursements and advances reasonably
incurred or made by the Trustee in accordance with any provision of this
Mortgage (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except to the extent that any such
expense, disbursement or advance may be attributable to the Trustee’s
negligence, willful misconduct or bad faith; and

(c)

indemnify the Trustee for, and hold it harmless from and against, any loss,
liability or expense reasonably incurred by it arising out of or in connection
with the acceptance or administration of the trust or trusts hereunder or the
performance of its duties hereunder, including the reasonable costs and expenses
of defending itself against any claim or liability in connection with the
exercise or performance of any of its powers or duties hereunder except to the
extent any such loss, liability or expense may be attributable to its
negligence, willful misconduct or bad faith.

As security for the performance of the obligations of the Company under this
Section, the Trustee shall have a lien prior to the Securities upon the
Mortgaged Property and all property and funds held or collected by the Trustee
as such, other than property and funds held in trust under Section 803 (except
moneys payable to the Company as provided in Section 803).

In addition and without prejudice to the rights provided to the Trustee under
any of the provisions of this Mortgage, when the Trustee incurs expenses or
renders services in connection with an Event of Default specified in Section
901(d) or Section 901(e), the expenses (including the reasonable charges and
expenses of its counsel) and the compensation for the services are intended to
constitute expenses of administration under any applicable Federal and State
bankruptcy, insolvency or other similar law.

The Company’s obligations under this Section 1007 and the Lien referred to in
this Section 1007 shall survive the resignation or removal of the Trustee, the
discharge of the Company’s obligations under Article Eight of this Mortgage
and/or the termination of this Mortgage.





76










 




“TRUSTEE” for purposes of this Section 1007 shall include any predecessor
Trustee; provided, however, that the negligence, willful misconduct or bad faith
of any Trustee hereunder shall not affect the rights of any other Trustee
hereunder.

SECTION 1008.

DISQUALIFICATION; CONFLICTING INTERESTS.

If the Trustee shall have or acquire any conflicting interest within the meaning
of the Trust Indenture Act, it shall either eliminate such conflicting interest
or resign to the extent, in the manner and with the effect, and subject to the
conditions, provided in the Trust Indenture Act and this Mortgage.  For purposes
of Section 310(b)(1) of the Trust Indenture Act and to the extent permitted
thereby, the Trustee, in its capacity as trustee in respect of the Securities of
any series, shall not be deemed to have a conflicting interest arising from its
capacity as trustee in respect of the Securities of any other series issued
under this Mortgage.  Nothing herein shall prevent the Company or the Trustee
from filing with the Commission an application of the type referred to in clause
(ii) of paragraph (1) or in the second to last paragraph of Section 310(b) of
the Trust Indenture Act.

SECTION 1009.

CORPORATE TRUSTEE REQUIRED; ELIGIBILITY.

There shall at all times be a Trustee hereunder which shall be

(a)

a corporation organized and doing business under the laws of the United States
of America, any State thereof or the District of Columbia, authorized under such
laws to exercise corporate trust powers, having a combined capital and surplus
of at least $50,000,000 and subject to supervision or examination by Federal,
State or District of Columbia authority, or

(b)

if and to the extent permitted by the Commission by rule, regulation or order
upon application, a corporation or other Person organized and doing business
under the laws of a foreign government, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
$50,000,000 or the Dollar equivalent of the applicable foreign currency and
subject to supervision or examination by authority of such foreign government or
a political subdivision thereof substantially equivalent to supervision or
examination applicable to United States institutional trustees, and, in either
case, qualified and eligible under this Article and the Trust Indenture Act.  If
such corporation publishes reports of condition at least annually, pursuant to
law or to the requirements of such supervising or examining authority, then for
the purposes of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section and
the Trust Indenture Act, it shall resign immediately in the manner and with the
effect hereinafter specified in this Article.





77










 




SECTION 1010.

RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.

(a)

No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee in accordance with the applicable
requirements of Section 1011.

(b)

The Trustee may resign at any time by giving written notice thereof to the
Company.  If the instrument of acceptance by a successor Trustee required by
Section 1011 shall not have been delivered to the Trustee within 30 days after
the giving of such notice of resignation, the resigning Trustee may petition any
court of competent jurisdiction for the appointment of a successor Trustee.

(c)

The Trustee may be removed at any time by Act of the Holders of a majority in
principal amount of the Outstanding Securities delivered to the Trustee and the
Company.

(d)

If at any time:

(i)

the Trustee shall fail to comply with Section 1008 after written request
therefor by the Company or by any Holder who has been a bona fide Holder for at
least 6 months, or

(ii)

the Trustee shall cease to be eligible under Section 1009 or Section 310(a) of
the Trust Indenture Act and shall fail to resign after written request therefor
by the Company or by any such Holder, or

(iii)

the Trustee shall become incapable of acting or shall be adjudged a bankrupt or
insolvent or a receiver of the Trustee or of its property shall be appointed or
any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case, (x) the Company by Board Resolutions may remove the
Trustee with respect to all Securities or (y) subject to Section 914, any Holder
who has been a bona fide Holder for at least six months may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee with respect to all Securities and
the appointment of a successor Trustee or Trustees.

(e)

If the Trustee shall resign, be removed or become incapable of acting, or if a
vacancy shall occur in the office of Trustee for any cause (other than as
contemplated by clause (y) in subsection (d) of this Section), the Company, by
Board Resolutions, shall promptly appoint a successor Trustee or Trustees and
shall comply with the applicable requirements of Section 1011.  If, within one
year after such resignation, removal or incapability, or the occurrence of such
vacancy, a successor Trustee shall be appointed by Act of the Holders of a
majority in principal amount of the Outstanding Securities delivered to the
Company and the retiring Trustee, the successor Trustee so appointed shall,
forthwith upon its acceptance of such appointment in accordance with the





78










 




applicable requirements of Section 1011, become the successor Trustee and to
that extent supersede the successor Trustee appointed by the Company.  If no
successor Trustee shall have been so appointed by the Company or the Holders and
accepted appointment in the manner required by Section 1011, any Holder who has
been a bona fide Holder of a Security of such series for at least 6 months may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee.

(f)

So long as no event which is, or after notice or lapse of time, or both, would
become, an Event of Default shall have occurred and be continuing, and except
with respect to a Trustee appointed by Act of the Holders of a majority in
principal amount of the Outstanding Securities pursuant to subsection (e) of
this Section, if the Company shall have delivered to the Trustee (i) Board
Resolutions appointing a successor Trustee, effective as of a date specified
therein, and (ii) an instrument of acceptance of such appointment, effective as
of such date, by such successor Trustee in accordance with Section 1011, the
Trustee shall be deemed to have resigned as contemplated in subsection (b) of
this Section, the successor Trustee shall be deemed to have been appointed by
the Company pursuant to subsection (e) of this Section and such appointment
shall be deemed to have been accepted as contemplated in Section 1011, all as of
such date, and all other provisions of this Section and Section 1011 shall be
applicable to such resignation, appointment and acceptance except to the extent
inconsistent with this subsection (f).

(g)

The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee to all Holders of Securities
in the manner provided in Section 107.  Each notice shall include the name of
the successor Trustee and the address of its Corporate Trust Office.

SECTION 1011.

ACCEPTANCE OF APPOINTMENT BY SUCCESSOR.

(a)

In case of the appointment hereunder of a successor Trustee, every such
successor Trustee so appointed shall execute, acknowledge and deliver to the
Company and to the retiring Trustee an instrument accepting such appointment,
and thereupon the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee; but, on the request of the Company or the successor
Trustee, such retiring Trustee shall, upon payment of all sums owed to it,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder, subject nevertheless to its Lien provided for
in Section 1007.

(b)

Upon request of any such successor Trustee, the Company shall execute any
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts referred to in subsection
(a) of this Section.





79










 




(c)

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

SECTION 1012.

MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS.

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.  In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Securities so authenticated with the same
effect as if such successor Trustee had itself authenticated such Securities.

SECTION 1013.

PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.

If the Trustee shall be or become a creditor of the Company or any other obligor
upon the Securities (other than by reason of a relationship described in Section
311(b) of the Trust Indenture Act), the Trustee shall be subject to any and all
applicable provisions of the Trust Indenture Act regarding the collection of
claims against the Company or such other obligor.  For purposes of Section
311(b) of the Trust Indenture Act (a) the term “cash transaction” shall have the
meaning provided in Rule 11b-4 under the Trust Indenture Act, and (b) the term
“self-liquidating paper” shall have the meaning provided in Rule 11b-6 under the
Trust Indenture Act.





80










 




SECTION 1014.

CO-TRUSTEE AND SEPARATE TRUSTEES.

At any time or times, for the purpose of meeting the legal requirements of any
applicable jurisdiction, the Company and the Trustee shall have power to
appoint, and, upon the written request of the Trustee or of the Holders of at
least 33% in principal amount of the Securities then Outstanding, the Company
shall for such purpose join with the Trustee in the execution and delivery of
all instruments and agreements necessary or proper to appoint, one or more
Persons approved by the Trustee either to act as co-trustee, jointly with the
Trustee, or to act as separate trustee, in either case with such powers as may
be provided in the instrument of appointment, and to vest in such Person or
Persons, in the capacity aforesaid, any property, title, right or power deemed
necessary or desirable, subject to the other provisions of this Section.  If the
Company does not join in such appointment within 15 days after the receipt by it
of a request so to do, or if an Event of Default shall have occurred and be
continuing, the Trustee alone shall have power to make such appointment.

Should any written instrument or instruments from the Company be required by any
co-trustee or separate trustee to more fully confirm to such co-trustee or
separate trustee such property, title, right or power, any and all such
instruments shall, on request, be executed, acknowledged and delivered by the
Company.

Every co-trustee or separate trustee shall, to the extent permitted by law, but
to such extent only, be appointed subject to the following conditions:

(a)

the Securities shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely, by the Trustee;

(b)

the rights, powers, duties and obligations hereby conferred or imposed upon the
Trustee in respect of any property covered by such appointment shall be
conferred or imposed upon and exercised or performed either by the Trustee or by
the Trustee and such co-trustee or separate trustee jointly, as shall be
provided in the instrument appointing such co-trustee or separate trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such co-trustee or separate
trustee.

(c)

the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Company, may accept the resignation of or remove any
co-trustee or separate trustee appointed under this Section, and, if an Event of
Default shall have occurred and be continuing, the Trustee shall have power to
accept the resignation of, or remove, any such co-trustee or separate trustee
without the concurrence of the Company.  Upon the written request of the
Trustee, the Company shall join with the Trustee in the execution and delivery
of all instruments and agreements necessary or





81










 




proper to effectuate such resignation or removal.  A successor to any co-trustee
or separate trustee so resigned or removed may be appointed in the manner
provided in this Section;

(d)

no co-trustee or separate trustee hereunder shall be personally liable by reason
of any act or omission of the Trustee, or any other such trustee hereunder, and
the Trustee shall not be personally liable by reason of any act or omission of
any such co-trustee or separate trustee; and

(e)

any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each such co-trustee and separate trustee.

SECTION 1015.

APPOINTMENT OF AUTHENTICATING AGENT.

The Trustee may appoint an Authenticating Agent or Agents with respect to the
Securities of one or more series, or any Tranche thereof, which shall be
authorized to act on behalf of the Trustee to authenticate Securities of such
series or Tranche issued upon original issuance, exchange, registration of
transfer or partial redemption thereof or pursuant to Section 506, and
Securities so authenticated shall be entitled to the benefits of this Mortgage
and shall be valid and obligatory for all purposes as if authenticated by the
Trustee hereunder.  Wherever reference is made in this Mortgage to the
authentication and delivery of Securities by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent
and a certificate of authentication executed on behalf of the Trustee by an
Authenticating Agent.  Each Authenticating Agent shall be acceptable to the
Company and shall at all times be a corporation organized and doing business
under the laws of the United States of America, any State or territory thereof
or the District of Columbia or the Commonwealth of Puerto Rico, authorized under
such laws to act as Authenticating Agent, having a combined capital and surplus
of not less than $50,000,000 and subject to supervision or examination by
Federal or State authority.  If such Authenticating Agent publishes reports of
condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published.  If at any time an Authenticating Agent shall cease to
be eligible in accordance with the provisions of this Section, such
Authenticating Agent shall resign immediately in the manner and with the effect
specified in this Section.

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of an Authenticating Agent, shall continue to be an Authenticating
Agent, provided such corporation shall be otherwise eligible under this Section,
without the execution or filing of any paper or any further act on the part of
the Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and the Company.  The Trustee may at any time terminate the
agency of an





82










 




Authenticating Agent by giving written notice thereof to such Authenticating
Agent and the Company.  Upon receiving such a notice of resignation or upon such
a termination, or in case at any time such Authenticating Agent shall cease to
be eligible in accordance with the provisions of this Section, the Trustee may
appoint a successor Authenticating Agent which shall be acceptable to the
Company.  Any successor Authenticating Agent upon acceptance of its appointment
hereunder shall become vested with all the rights, powers and duties of its
predecessor hereunder, with like effect as if originally named as an
Authenticating Agent.  No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section.

The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section.

The provisions of Sections 308, 1004 and 1005 shall be applicable to each
Authenticating Agent.

If an appointment with respect to the Securities of one or more series, or any
Tranche thereof, shall be made pursuant to this Section, the Securities of such
series or Tranche may have endorsed thereon, in addition to the Trustee’s
certificate of authentication, an alternate certificate of authentication
substantially in the following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Mortgage.

The Bank of New York Mellon Trust Company, N.A., Trustee,




By______________________

Authorized Officer




If all of the Securities of a series may not be originally issued at one time,
and if the Trustee does not have an office capable of authenticating Securities
upon original issuance located in a Place of Payment where the Company wishes to
have Securities of such series authenticated upon original issuance, the
Trustee, if so requested by the Company in writing (which writing need not
comply with Section 103 and need not be accompanied by an Opinion of Counsel),
shall appoint, in accordance with this Section and in accordance with such
procedures as shall be acceptable to the Trustee, an Authenticating Agent having
an office in a Place of Payment designated by the Company with respect to such
series of Securities.

ARTICLE ELEVEN

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

SECTION 1101.

LISTS OF HOLDERS.

Semiannually, not later than June 1 and December 1 in each year, commencing with
the first calendar year after the occurrence of the First Effective Date, and at
such





83










 




other times as the Trustee may request in writing, the Company shall furnish or
cause to be furnished to the Trustee information as to the names and addresses
of the Holders, and the Trustee shall preserve such information and similar
information received by it in any other capacity and afford to the Holders
access to information so preserved by it, all to such extent, if any, and in
such manner as shall be required by the Trust Indenture Act; provided, however,
that no such list need be furnished so long as the Trustee shall be the Security
Registrar.

SECTION 1102.

REPORTS BY TRUSTEE AND COMPANY.

Not later than November 1 in each year, commencing with the first calendar year
after the occurrence of the First Effective Date, the Trustee shall transmit to
the Holders, the Commission and each securities exchange upon which any
Securities are listed, a report, dated as of the next preceding September 15,
with respect to any events and other matters described in Section 313(a) of the
Trust Indenture Act, in such manner and to the extent required by the Trust
Indenture Act.  The Trustee shall transmit to the Holders, the Commission and
each securities exchange upon which any Securities are listed, and the Company
shall file with the Trustee (within 30 days after filing with the Commission in
the case of reports which pursuant to the Trust Indenture Act must be filed with
the Commission and furnished to the Trustee) and transmit to the Holders, such
other information, reports and other documents, if any, at such times and in
such manner, as shall be required by the Trust Indenture Act.  The Company shall
notify the Trustee of the listing of any Securities on any securities exchange.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only, and the Trustee’s receipt of such shall not
constitute notice or constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

The Company shall file with the Trustee (within 30 days after filing with the
Commission in the case of reports that pursuant to the Trust Indenture Act must
be filed with the Commission and furnished to the Trustee) and transmit to the
Holders, such other information, reports and other documents, if any, at such
times and in such manner, as shall be required by the Trust Indenture Act.

ARTICLE TWELVE

CONSOLIDATION, MERGER, CONVEYANCE, OR OTHER TRANSFER

SECTION 1201.

COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS.

The Company shall not consolidate with or merge into any other corporation, or
convey or otherwise transfer, or lease, as, or substantially as, an entirety the
Company’s Gas Utility Property to any Person, unless:





84










 




(a)

the corporation formed by such consolidation or into which the Company is merged
or the Person which acquires by conveyance or other transfer, or which leases,
as or substantially as an entirety such Gas Utility Property shall be a
corporation organized and existing under the laws of the United States, any
State or Territory thereof or the District of Columbia (such corporation being
hereinafter sometimes called the “Successor Company”) and shall execute and
deliver to the Trustee a Mortgage supplemental hereto, in form recordable and
reasonably satisfactory to the Trustee, which:

(i)

in the case of a consolidation, merger, conveyance or other transfer, or in the
case of a lease if the term thereof extends beyond the last Stated Maturity of
the Securities then Outstanding, contains an express assumption by the Successor
Company of the due and punctual payment of the principal of and premium, if any,
and interest, if any, on all the Securities then Outstanding and the performance
and observance of every covenant and condition of this Mortgage to be performed
or observed by the Company, and

(ii)

in the case of a consolidation, merger, conveyance or other transfer, contains a
grant, conveyance, transfer and mortgage by the Successor Company, of the same
tenor of the Granting Clauses herein,

(A)

confirming the Lien of this Mortgage on the Mortgaged Property (as constituted
immediately prior to the time such transaction became effective) and subjecting
to the Lien of this Mortgage all property, real, personal and mixed, thereafter
acquired by the Successor Company which shall constitute an improvement,
extension or addition to the Mortgaged Property (as so constituted) or a
renewal, replacement or substitution of or for any part or parts thereof, and,

(B)

at the election of the Successor Company, subjecting to the Lien of this
Mortgage such property, real, personal or mixed, in addition to the property
described in subclause (A) above, then owned or thereafter acquired by the
Successor Company as the Successor Company shall, in its sole discretion,
specify or describe therein,

and the Lien confirmed or created by such grant, conveyance, transfer and
mortgage shall have force, effect and standing similar to those which the Lien
of this Mortgage would have had if the Company had not been a party to such
consolidation, merger, conveyance or other transfer and had itself, after the
time such transaction became effective, purchased, constructed or otherwise
acquired the property subject to such grant, conveyance, transfer and mortgage;

(b)

in the case of a lease, such lease shall be made expressly subject to
termination at any time during the continuance of an Event of Default, by (i)
the Company or the Trustee and (ii) the purchaser of the property so leased at
any sale thereof hereunder, whether such sale be made under the power of sale
hereby conferred or pursuant to judicial proceedings;





85










 




(c)

the Company shall have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel each of which shall state that such consolidation, merger,
conveyance or other transfer or lease, and such supplemental Mortgage, comply
with this Article and that all conditions precedent herein provided for relating
to such transaction have been complied with; and

(d)

immediately after giving effect to such transaction (and treating any Debt that
becomes an obligation of the Successor Company as a result of such transaction
as having been incurred by the Successor Company at the time of such
transaction), no Event of Default shall have occurred and be continuing.

As used in this Article and in Section 1610(d), the terms “improvement”,
“extension” and “addition” shall be limited to (a) with respect to real property
subject to the Lien of this Mortgage, any item of personal property which has
been so affixed or attached to such real property as to be regarded a part of
such real property under applicable law and (b) with respect to personal
property subject to the Lien of this Mortgage, any improvement, extension or
addition to such personal property which (i) is made to maintain, renew, repair
or improve the function of such personal property and (ii) is physically
installed in or affixed to such personal property.

SECTION 1202.

SUCCESSOR COMPANY SUBSTITUTED.

Upon any consolidation or merger or any conveyance or other transfer of, as or
substantially as an entirety the Company’s Gas Utility Property in accordance
with Section 1201, the Successor Company shall succeed to, and be substituted
for, and may exercise every power and right of, the Company under this Mortgage
with the same effect as if such Successor Company had been named as the
“Company” herein.  Without limiting the generality of the foregoing:

(a)

all property of the Successor Company then subject to the Lien of this Mortgage,
of the character described in Section 102, shall constitute Property Additions;

(b)

the Successor Company may execute and deliver to the Trustee, and thereupon the
Trustee shall, subject to the provisions of Article Four, authenticate and
deliver, Securities meeting the requirements of Article Four; and

(c)

the Successor Company may, subject to the applicable provisions of this
Mortgage, use Property Additions for any other purpose under the Mortgage.

All Securities so executed by the Successor Company, and authenticated and
delivered by the Trustee, shall in all respects be entitled to the benefit of
the Lien of this Mortgage equally and ratably with all Securities executed,
authenticated and delivered prior to the time such consolidation, merger,
conveyance or other transfer became effective.





86










 




SECTION 1203.

EXTENT OF LIEN HEREOF ON PROPERTY OF SUCCESSOR COMPANY.

Unless, in the case of a consolidation, merger, conveyance or other transfer
contemplated by Section 1201, the Mortgage supplemental hereto contemplated in
Section 1201 or in Article Thirteen expressly provides otherwise, neither this
Mortgage nor such supplemental Mortgage shall become or be, or be required to
become or be, a Lien upon any of the properties:

(a)

owned by the Successor Company or any other party to such transaction (other
than the Company) immediately prior to the time of effectiveness of such
transaction or

(b)

acquired by the Successor Company at or after the time of effectiveness of such
transaction, except, in either case, properties acquired from the Company in or
as a result of such transaction and improvements, extensions or additions to
such properties and renewals, replacements or substitutions of or for any part
or parts thereof.

SECTION 1204.

RELEASE OF COMPANY UPON CONVEYANCE OR OTHER TRANSFER.

In the case of a conveyance or other transfer to any Person or Persons as
contemplated in Section 1201, upon the satisfaction of all the conditions
specified in Section 1201 the Company (such term being used in this Section
without giving effect to such transaction) shall be released and discharged from
all obligations and covenants under this Mortgage and on and under all
Securities then Outstanding (unless the Company shall have delivered to the
Trustee an instrument in which it shall waive such release and discharge) and,
upon request by the Company, the Trustee shall acknowledge in writing that the
Company has been so released and discharged.

SECTION 1205.

MERGER INTO COMPANY; EXTENT OF LIEN HEREOF.

(a)

Nothing in this Mortgage shall be deemed to prevent or restrict any
consolidation or merger after the consummation of which the Company would be the
surviving or resulting corporation or any conveyance or other transfer, or
lease, of any part of the Company’s Gas Utility Property which does not
constitute the entirety or substantially the entirety of its Gas Utility
Property.

(b)

Unless, in the case of a consolidation or merger described in subsection (a) of
this Section, an Mortgage supplemental hereto shall otherwise provide, this
Mortgage shall not become or be, or be required to become or be, a Lien upon any
of the properties acquired by the Company in or as a result of such transaction
or any improvements, extensions or additions to such properties or any renewals,
replacements or substitutions of or for any part or parts thereof.





87










 




SECTION 1206.

TRANSFER OF LESS THAN SUBSTANTIALLY ALL.

This Article is not intended to limit the Company’s conveyances, transfers or
leases of less than the entirety or substantially the entirety of its Gas
Utility Property.




ARTICLE THIRTE

SUPPLEMENTAL MORTGAGES

SECTION 1301.

SUPPLEMENTAL MORTGAGES WITHOUT CONSENT OF HOLDERS.

Without the consent of any Holders, the Company and the Trustee, at any time and
from time to time, may enter into one or more Mortgages supplemental hereto, in
form satisfactory to the Trustee, for any of the following purposes:

(a)

to evidence the succession of another Person to the Company and the assumption
by any such successor of the covenants of the Company herein and in the
Securities all as provided in Article Twelve; or

(b)

to add one or more covenants of the Company or other provisions for the benefit
of the Holders of all or any series of Securities, or any Tranche, thereof or to
surrender any right or power herein conferred upon the Company (and if such
covenants are to be for the benefit of less than all series of Securities,
stating that such covenants are expressly being included solely for the benefit
of such series); or

(c)

to add any additional Events of Default with respect to all or any series of
Securities Outstanding hereunder (and if such additional Events of Default are
to be for the benefit of less than all series of Securities, stating that such
additional Events of Default are expressly being included solely for the benefit
of such series); or

(d)

to change or eliminate any provision of this Mortgage or to add any new
provision to this Mortgage; provided, however, that if such change, elimination
or addition shall adversely affect the interests of the Holders of Securities of
any series or Tranche Outstanding on the date of such supplemental Mortgage in
any material respect, such change, elimination or addition shall become
effective with respect to such series or Tranche only pursuant to the provisions
of Section 1302 hereof or when no Security of such series or Tranche remains
Outstanding; or

(e)

to provide additional collateral security for the Securities of any series; or

(f)

to establish the form or terms of Securities of any series or Tranche as
contemplated by Sections 201 and 301; or





88










 




(g)

to provide for the authentication and delivery of bearer Securities and coupons
appertaining thereto representing interest, if any, thereon and for the
procedures for the registration, exchange and replacement thereof and for the
giving of notice to, and the solicitation of the vote or consent of, the holders
thereof, and for any and all other matters incidental thereto; or

(h)

to evidence and provide for the acceptance of appointment hereunder by a
separate or successor Trustee with respect to the Securities of one or more
series and to add to or change any of the provisions of this Mortgage as shall
be necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Section
1011(b); or

(i)

to provide for the procedures required to permit the Company to utilize, at its
option, a non-certificated system of registration for all, or any series or
Tranche of, the Securities; or

(j)

to change any place or places where (1) the principal of and premium, if any,
and interest, if any, on all or any series of Securities, or any Tranche
thereof, shall be payable, provided however that, prior to the Second Effective
Date, no such Mortgage supplemental hereto shall change such place or places
without the consent of the Holder of each Outstanding Security affected thereby,
(2) all or any series of Securities, or any Tranche thereof, may be surrendered
for registration of transfer, (3) all or any series of Securities, or any
Tranche thereof, may be surrendered for exchange and (4) notices and demands to
or upon the Company in respect of all or any series of Securities, or any
Tranche thereof, and this Mortgage may be served;

(k)

to amend and restate this Mortgage, as originally executed and delivered and as
it may have been subsequently amended, in its entirety, but with such additions,
deletions and other changes as shall not adversely affect the interests of the
Holders of the Securities in any material respect; or

(l)

to cure any ambiguity, to correct or supplement any provision herein which may
be defective or inconsistent with any other provision herein, or to make any
other changes to the provisions hereof or to add other provisions with respect
to matters or questions arising under this Mortgage, provided that such other
changes or additions shall not materially adversely affect the interests of the
Holders of Securities of any series or Tranche in any material respect.

Without limiting the generality of the foregoing, if the Trust Indenture Act as
in effect at the First Effective Date or at any time thereafter shall be amended
and

(x)

if any such amendment shall require one or more changes to any provisions hereof
or the inclusion herein of any additional provisions, or shall by operation of
law be deemed to effect such changes or incorporate such provisions by reference
or otherwise, this Mortgage shall be deemed to have been amended so as to
conform to such amendment to the Trust Indenture Act, and the Company and the
Trustee may, without the





89










 




consent of any Holders, enter into an Mortgage supplemental hereto to evidence
such amendment hereof; or

(y)

if any such amendment shall permit one or more changes to, or the elimination
of, any provisions hereof which, at the First Effective Date or at any time
thereafter, are required by the Trust Indenture Act to be contained herein or
are contained herein to reflect any provision of the Trust Indenture Act as in
effect at such date, this Mortgage shall be deemed to have been amended to
effect such changes or elimination, and the Company and the Trustee may, without
the consent of any Holders, enter into an Mortgage supplemental hereto to this
Mortgage to effect such changes or elimination or evidence such amendment.

SECTION 1302.

SUPPLEMENTAL MORTGAGES WITH CONSENT OF HOLDERS.

Subsection (a) of this Section 1302 shall be in full force and effect on and
after the First Effective Date and shall automatically cease to be of any
further force or effect on and after the Second Effective Date.  Subsection (b)
of this Section 1302 shall be of no force or effect until the Second Effective
Date, but shall automatically become and be in full force and effect on and
after the Second Effective Date.

(a) With the consent of the Holders of not less than a majority in principal
amount of the Securities of all series then Outstanding affected by such
supplemental indenture, by Act of such Holders delivered to the Company and the
Trustee, the Company, when authorized by a Board Resolution, and the Trustee may
enter into an indenture or indentures supplemental hereto for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Mortgage or of modifying in any manner the rights of the
Holders of the Securities under this Mortgage; provided, however, that no such
supplemental indenture shall, without the consent of the Holder of each
Outstanding Security affected thereby




(i)

change the Stated Maturity of the principal of, or any installment of interest
on, any Security, or reduce the principal amount thereof or the interest thereon
or any premium payable upon the redemption thereof, or change any Place of
Payment where, or the coin or currency in which, any Security, or the interest
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment on or after the Stated Maturity thereof (or, in the case of
redemption, on or after the Redemption Date); or




(ii) reduce the percentage in principal amount of the Outstanding Securities,
the consent of whose Holders is required for any such supplemental indenture, or
the consent of whose Holders is required for any waiver provided for in this
Mortgage of compliance with certain provisions of this Mortgage or certain
defaults hereunder and their consequences; or




(iii) modify or alter the provisions of the last proviso to the definition of
the term "Outstanding;” or








90










 




(iv) modify any of the provisions of this Section or Section 913, except to
increase any percentage provided thereby or to provide that certain other
provisions of this Mortgage cannot be modified or waived without the consent of
the Holder of each Security affected thereby; or




(v) modify, in the case of Securities of any series convertible into other
securities, any of the provisions of this Mortgage in such manner as to affect
the conversion rights of the Holders of such Securities; or




(vi) permit the creation of any lien ranking prior to or on a parity with the
lien of this Mortgage with respect to any of the Mortgaged Property or terminate
the lien of this Mortgage on any property at any time subject hereto or deprive
the Holder of any Security of the security afforded by the lien of this
Mortgage; or




(vii) modify, in the case of Securities of any series for which a mandatory
sinking fund is provided, any of the provisions of this Mortgage in such manner
as to affect the rights of the Holders of such Securities to the benefits of
such sinking fund.




The Trustee may in its discretion determine whether or not any Securities would
be affected by any supplemental indenture and any such determination shall be
conclusive upon the Holder of all Securities, whether theretofore or thereafter
authenticated and delivered hereunder.  The Trustee shall not be liable for any
such determination made in good faith.




It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act shall approve the substance thereof.




(b) On and after the Second Effective Date, subject to the provisions of Section
1301, with the consent of the Holders of not less than a majority in aggregate
principal amount of the Securities of all series then Outstanding under this
Mortgage, considered as one class, by Act of said Holders delivered to the
Company and the Trustee, the Company, when authorized by a Board Resolution, and
the Trustee may enter into a Mortgage or Mortgages supplemental hereto for the
purpose of adding any provisions to, or changing in any manner or eliminating
any of the provisions of, this Mortgage or modifying in any manner the rights of
the Holders of Securities of any series under this Mortgage; provided, however,
that if there shall be Securities of more than one series Outstanding hereunder
and if a proposed Mortgage supplemental hereto shall directly affect the rights
of the Holders of Securities of one or more, but less than all, of such series,
then the consent only of the Holders of not less than a majority in aggregate
principal amount of the Outstanding Securities of all series so directly
affected, considered as one class, shall be required; and provided, further,
that if the Securities of any series shall have been issued in more than one
Tranche and if the proposed supplemental Mortgage shall directly affect the
rights of the Holders of Securities of one or more, but less than all, of such
Tranches, then the consent only of the Holders of not less than a majority in
aggregate principal amount of the Outstanding Securities of all Tranches so
directly affected, considered as one class, shall





91










 




be required; and provided, further, that no such supplemental Mortgage shall,
without the consent of the Holder of each Outstanding Security of each series or
Tranche so directly affected,




(i)

change the Stated Maturity of the principal of, or any installment of principal
of or interest on, any Security (other than pursuant to the terms thereof), or
reduce the principal amount thereof or the rate of interest thereon (or the
amount of any installment of interest thereon) or change the method of
calculating such rate or reduce any premium payable upon the redemption thereof,
or reduce the amount of the principal of a Discount Security that would be due
and payable upon a declaration of acceleration of the Maturity thereof pursuant
to Section 902, or change the coin or currency (or other property), in which any
Security or any premium or the interest thereon is payable, or impair the right
to institute suit for the enforcement of any such payment on or after the Stated
Maturity thereof (or, in the case of redemption, on or after the Redemption
Date);

(ii)

except as contemplated by Section 1601(b) or Section 1612, deprive such Holder
of the benefit of the security of the Lien of this Mortgage; provided that, such
consent of the Holders of each Outstanding Security of each series or Tranche so
directly affected shall not be required with respect to any Mortgage
supplemental hereto that releases one or more properties from the lien of the
Mortgage if the lesser of the aggregate Cost or aggregate Fair Value of all
properties to be released and theretofore released without the consent of the
Holders pursuant to this Section 1302(b) is not greater than 10% of the lesser
of the aggregate Cost or aggregate Fair Value of the Mortgaged Property as of
the end of the calendar year in which the Second Effective Date occurs.  Prior
to executing any such supplemental indenture, there shall be delivered to the
Trustee (x) an Officers’ Certificate stating that, to the knowledge of the
signers, no Event of Default has occurred and is continuing and (y) an Experts’
Certificate stating, in the judgment of the signers, the aggregate Fair Value of
the property to be released and theretofore released without the consent of the
Holders pursuant to this Section 1302(b) since the Second Effective Date is not
greater than 10% of the aggregate Fair Value of the Mortgaged Property as of the
end of the calendar year in which the Second Effective Date occurs;

(iii)

reduce the percentage in principal amount of the Outstanding Securities of any
series or any Tranche thereof, the consent of the Holders of which is required
for any such supplemental Mortgage, or the consent of the Holders of which is
required for any waiver of compliance with any provision of this Mortgage or of
any default hereunder and its consequences, or reduce the requirements of
Section 1404 for quorum or voting; or

(iv)

modify any of the provisions of this Section, Section 706 or Section 913 with
respect to the Securities of any series, or any Tranche thereof, except to
increase the percentages in principal amount referred to in this Section or such
other Sections or to provide that other provisions of this Mortgage cannot be
modified or waived without the consent of the Holder of each Outstanding
Security affected thereby; provided, however, that this clause shall not be
deemed to require the consent of any Holder with respect to changes in the
references to “the Trustee” and concomitant changes in this Section, or the





92










 




deletion of this proviso, in accordance with the requirements of Sections
1011(b), 1014 and 1301(h).

A supplemental Mortgage which (x) changes or eliminates any covenant or other
provision of this Mortgage which has expressly been included solely for the
benefit of the Holders of, or which is to remain in effect only so long as there
shall be Outstanding, Securities of one or more particular series, or one or
more Tranches thereof, or (y) modifies the rights of the Holders of Securities
of such series or Tranches with respect to such covenant or other provision,
shall be deemed not to affect the rights under this Mortgage of the Holders of
Securities of any other series or Tranche.

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental Mortgage, but it shall be
sufficient if such Act shall approve the substance thereof.

Anything in this Mortgage to the contrary notwithstanding, if the Officers’
Certificate, supplemental Mortgage or Board Resolution, as the case may be,
establishing the Securities of any series or Tranche shall provide that the
Company may make certain specified additions, changes or eliminations to or from
the Mortgage which shall be specified in such Officers’ Certificate,
supplemental Mortgage or Board Resolution establishing such series or Tranche,
(a) the Holders of Securities of such series or Tranche shall be deemed to have
consented to a supplemental Mortgage containing such additions, changes or
eliminations to or from the Mortgage which shall be specified in such Officers’
Certificate, supplemental Mortgage or Board Resolution establishing such series
or Tranche, (b) no Act of such Holders shall be required to evidence such
consent and (c) such consent may be counted in the determination of whether or
not the Holders of the requisite principal amount of Securities shall have
consented to such supplemental Mortgage.

SECTION 1303.

EXECUTION OF SUPPLEMENTAL MORTGAGES.

In executing, or accepting the additional trusts created by, any supplemental
Mortgage permitted by this Article or the modifications thereby of the trusts
created by this Mortgage, the Trustee shall be entitled to receive, and (subject
to Section 1001) shall be fully protected in relying upon, an Opinion of Counsel
and an Officers’ Certificate stating that the execution of such supplemental
Mortgage is authorized or permitted by this Mortgage and containing the
statements required by Section 103.  The Trustee may, but shall not be obligated
to, enter into any such supplemental Mortgage which adversely affects the
Trustee’s own rights, duties, immunities or liabilities under this Mortgage or
otherwise.

SECTION 1304.

EFFECT OF SUPPLEMENTAL MORTGAGES.

Upon the execution of any supplemental Mortgage under this Article this Mortgage
shall be modified in accordance therewith, and such supplemental Mortgage shall
form a part of this Mortgage for all purposes; and every Holder of Securities
theretofore or thereafter authenticated and delivered hereunder shall be bound
thereby.  Any





93










 




supplemental Mortgage permitted by this Article may restate this Mortgage in its
entirety, and, upon the execution and delivery thereof, any such restatement
shall supersede this Mortgage as theretofore in effect for all purposes.

SECTION 1305.

CONFORMITY WITH TRUST INDENTURE ACT.

Every supplemental Mortgage executed pursuant to this Article shall conform to
the requirements of the Trust Indenture Act as then in effect.

SECTION 1306.

REFERENCE IN SECURITIES TO SUPPLEMENTAL MORTGAGES.

Securities of any series, or any Tranche thereof, authenticated and delivered
after the execution of any supplemental Mortgage pursuant to this Article may,
and shall if required by the Trustee, bear a notation in form approved by the
Trustee as to any matter provided for in such supplemental Mortgage.  If the
Company shall so determine, new Securities of any series, or any Tranche
thereof, so modified as to conform, in the opinion of the Trustee and the
Company, to any such supplemental Mortgage may be prepared and executed by the
Company, and authenticated and delivered by the Trustee in exchange for
Outstanding Securities of such series or Tranche.

SECTION 1307.

MODIFICATION WITHOUT SUPPLEMENTAL MORTGAGE.

To the extent, if any, that the terms of any particular series of Securities
shall have been established in or pursuant to a Board Resolution or an Officers’
Certificate pursuant to a supplemental Mortgage or Board Resolution as
contemplated by Section 301, and not in an Mortgage supplemental hereto,
additions to, changes in or the elimination of any of such terms may be effected
by means of a supplemental Board Resolution or Officers’ Certificate pursuant to
a Board Resolution or a supplemental Mortgage and complying with the
requirements of Section 104, as the case may be, delivered to, and accepted by,
the Trustee in writing; provided, however, that such supplemental Board
Resolution or Officers’ Certificate shall not be accepted by the Trustee or
otherwise be effective unless all conditions set forth in this Mortgage which
would be required to be satisfied if such additions, changes or elimination were
contained in a supplemental Mortgage shall have been appropriately satisfied.
 Upon the written acceptance thereof by the Trustee, any such supplemental Board
Resolution or Officers’ Certificate shall be deemed to be effective and
constitute part of the Mortgage and a supplemental Mortgage hereunder, including
for purposes of Section 1614.  Such acceptance shall be conveyed by a written
instrument signed by a Responsible Officer of the Trustee.





94










 




ARTICLE FOURTEÞÞÞ

MEETINGS OF HOLDERS; ACTION WITHOUT MEETING

SECTION 1401.

PURPOSES FOR WHICH MEETINGS MAY BE CALLED.

A meeting of Holders of Securities of one or more, or all, series, or any
Tranche or Tranches thereof, may be called at any time and from time to time
pursuant to this Article to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Mortgage to be made, given or taken by Holders of Securities of such series
or Tranches.

SECTION 1402.

CALL, NOTICE AND PLACE OF MEETINGS.

(a)

The Trustee may at any time call a meeting of Holders of Securities of one or
more, or all, series, or any Tranche or Tranches thereof, for any purpose
specified in Section 1401, to be held at such time and at such place as the
Trustee shall determine with the approval of the Company.  Notice of every such
meeting, setting forth the time and the place of such meeting and in general
terms the action proposed to be taken at such meeting, shall be given, in the
manner provided in Section 107, not less than 21 nor more than 180 days prior to
the date fixed for the meeting.

(b)

If the Trustee shall have been requested to call a meeting of the Holders of
Securities of one or more, or all, series, or any Tranche or Tranches thereof,
by the Company or by the Holders of 33% in aggregate principal amount of all of
such series and Tranches, considered as one class, for any purpose specified in
Section 1302, by written request setting forth in reasonable detail the action
proposed to be taken at the meeting, and the Trustee shall not have given the
notice of such meeting within 21 days after receipt of such request or shall not
thereafter proceed to cause the meeting to be held as provided herein, then the
Company or the Holders of Securities of such series and Tranches in the amount
above specified, as the case may be, may determine the time and the place in the
city in which the Corporate Trust Office is located, or in such other place as
shall be determined or approved by the Company, for such meeting and may call
such meeting for such purposes by giving notice thereof as provided in
subsection (a) of this Section.

(c)

Any meeting of Holders of Securities of one or more, or all, series, or any
Tranche or Tranches thereof, shall be valid without notice if the Holders of all
Outstanding Securities of such series or Tranches are present in person or by
proxy and if representatives of the Company and the Trustee are present, or if
notice is waived in writing before or after the meeting by the Holders of all
Outstanding Securities of such series, or any Tranche or Tranches thereof or by
such of them as are not present at the meeting in person or by proxy, and by the
Company and the Trustee.





95










 




SECTION 1403.

PERSONS ENTITLED TO VOTE AT MEETINGS.

To be entitled to vote at any meeting of Holders of Securities of one or more,
or all, series, or any Tranche or Tranches thereof, a Person shall be (a) a
Holder of one or more Outstanding Securities of such series or Tranches, or (b)
a Person appointed by an instrument in writing as proxy for a Holder or Holders
of one or more Outstanding Securities of such series or Tranches by such Holder
or Holders.  The only Persons who shall be entitled to attend any meeting of
Holders of Securities of any series or Tranche shall be the Persons entitled to
vote at such meeting and their counsel, any representatives of the Trustee and
its counsel and any representatives of the Company and its counsel.

SECTION 1404.

QUORUM; ACTION.

The Persons entitled to vote a majority in aggregate principal amount of the
Outstanding Securities of the series and Tranches with respect to which a
meeting shall have been called as hereinbefore provided, considered as one
class, shall constitute a quorum for a meeting of Holders of Securities of such
series and Tranches; provided, however, that if any action is to be taken at
such meeting which this Mortgage expressly provides may be taken by the Holders
of a specified percentage, which is less than a majority, in principal amount of
the Outstanding Securities of such series and Tranches, considered as one class,
the Persons entitled to vote such specified percentage in principal amount of
the Outstanding Securities of such series and Tranches, considered as one class,
shall constitute a quorum.  In the absence of a quorum within one hour of the
time appointed for any such meeting, the meeting shall, if convened at the
request of Holders of Securities of such series and Tranches, be dissolved.  In
any other case the meeting may be adjourned for such period as may be determined
by the chairman of the meeting prior to the adjournment of such meeting.  In the
absence of a quorum at any such adjourned meeting, such adjourned meeting may be
further adjourned for such period as may be determined by the chairman of the
meeting prior to the adjournment of such adjourned meeting.  Except as provided
by Section 1405(e), notice of the reconvening of any meeting adjourned for more
than 30 days shall be given as provided in Section 1402(a) not less than ten
days prior to the date on which the meeting is scheduled to be reconvened.
 Notice of the reconvening of an adjourned meeting shall state expressly the
percentage, as provided above, of the principal amount of the Outstanding
Securities of such series and Tranches which shall constitute a quorum.

Except as limited by Section 1302, any resolution presented to a meeting or
adjourned meeting duly reconvened at which a quorum is present as aforesaid may
be adopted only by the affirmative vote of the Holders of a majority in
aggregate principal amount of the Outstanding Securities of the series and
Tranches with respect to which such meeting shall have been called, considered
as one class; provided, however, that, except as so limited, any resolution with
respect to any action which this Mortgage expressly provides may be taken by the
Holders of a specified percentage, which is less than a majority, in principal
amount of the Outstanding Securities of such series and Tranches, considered as
one class, may be adopted at a meeting or an adjourned meeting duly reconvened
and at which a quorum is present as aforesaid by the affirmative vote of the





96










 




Holders of such specified percentage in principal amount of the Outstanding
Securities of such series and Tranches, considered as one class.

Any resolution passed or decision taken at any meeting of Holders of Securities
duly held in accordance with this Section shall be binding on all the Holders of
Securities of the series and Tranches with respect to which such meeting shall
have been held, whether or not present or represented at the meeting.

SECTION 1405.

ATTENDANCE AT MEETINGS; DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT
OF MEETINGS.

(a)

Attendance at meetings of Holders of Securities may be in person or by proxy;
and, to the extent permitted by law, any such proxy shall remain in effect and
be binding upon any future Holder of the Securities with respect to which it was
given unless and until specifically revoked by the Holder or future Holder of
such Securities before being voted.

(b)

Notwithstanding any other provisions of this Mortgage, the Trustee may make such
reasonable regulations as it may deem advisable for any meeting of Holders of
Securities in regard to proof of the holding of such Securities and of the
appointment of proxies and in regard to the appointment and duties of inspectors
of votes, the submission and examination of proxies, certificates and other
evidence of the right to vote, and such other matters concerning the conduct of
the meeting as it shall deem appropriate.  Except as otherwise permitted or
required by any such regulations, the holding of Securities shall be proved in
the manner specified in Section 105 and the appointment of any proxy shall be
proved in the manner specified in Section 105.  Such regulations may provide
that written instruments appointing proxies, regular on their face, may be
presumed valid and genuine without the proof specified in Section 105 or other
proof.

(c)

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 1402(b), in which case the Company or the Holders
of Securities of the series and Tranches calling the meeting, as the case may
be, shall in like manner appoint a temporary chairman.  A permanent chairman and
a permanent secretary of the meeting shall be elected by vote of the Persons
entitled to vote a majority in aggregate principal amount of the Outstanding
Securities of all series and Tranches represented in person or by proxy at the
meeting, considered as one class.

(d)

At any meeting each Holder or proxy shall be entitled to one vote for each
$1,000 principal amount of Securities held or represented by him; provided,
however, that no vote shall be cast or counted at any meeting in respect of any
Security challenged as not Outstanding and ruled by the chairman of the meeting
to be not Outstanding.  The chairman of the meeting shall have no right to vote,
except as a Holder of a Security or proxy.





97










 




(e)

Any meeting duly called pursuant to Section 1402 at which a quorum is present
may be adjourned from time to time by Persons entitled to vote a majority in
aggregate principal amount of the Outstanding Securities of all series and
Tranches represented at the meeting, considered as one class; and the meeting
may be held as so adjourned without further notice.

SECTION 1406.

COUNTING VOTES AND RECORDING ACTION OF MEETINGS.

The vote upon any resolution submitted to any meeting of Holders shall be by
written ballots on which shall be subscribed the signatures of the Holders or of
their representatives by proxy and the principal amounts and serial numbers of
the Outstanding Securities, of the series and Tranches with respect to which the
meeting shall have been called, held or represented by them.  The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports of all
votes cast at the meeting.  A record, in duplicate, of the proceedings of each
meeting of Holders shall be prepared by the secretary of the meeting and there
shall be attached to said record the original reports of the inspectors of votes
on any vote by ballot taken thereat and affidavits by one or more persons having
knowledge of the facts setting forth a copy of the notice of the meeting and
showing that said notice was given as provided in Section 1402 and, if
applicable, Section 1404.  Each copy shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one such
copy shall be delivered to the Company, and another to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.  Any record so signed and verified shall be conclusive evidence
of the matters therein stated.

SECTION 1407.

ACTION WITHOUT MEETING.

In lieu of a vote of Holders at a meeting as hereinbefore contemplated in this
Article, any request, demand, authorization, direction, notice, consent, waiver
or other action may be made, given or taken by Holders by one or more written
instruments as provided in Section 105.

ARTICLE FIFTEEÞÞÞ

IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS AND DIRECTORS

SECTION 1501.

LIABILITY SOLELY CORPORATE.

No recourse shall be had for the payment of the principal of or premium, if any,
or interest, if any, on any Securities or any part thereof, or for any claim
based thereon or otherwise in respect thereof, or of the indebtedness
represented thereby, or upon any obligation, covenant or agreement under this
Mortgage, against any incorporator, shareholder, member, limited partner,
officer, manager or director, as such, past, present or future of the Company or
of any predecessor or successor of the Company (either directly





98










 




or through the Company or a predecessor or successor of the Company), whether by
virtue of any constitutional provision, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise; it being expressly agreed
and understood that this Mortgage and all the Securities are solely corporate
obligations, and that no personal liability whatsoever shall attach to, or be
incurred by, any incorporator, shareholder, member, limited partner, officer,
manager or director, past, present or future, of the Company or of any
predecessor or successor of the Company, either directly or indirectly through
the Company or any predecessor or successor of the Company, because of the
indebtedness hereby authorized or under or by reason of any of the obligations,
covenants or agreements contained in this Mortgage or in any of the Securities
or to be implied herefrom or therefrom, and that any such personal liability is
hereby expressly waived and released as a condition of, and as part of the
consideration for, the execution of this Mortgage and the issuance of the
Securities.

ARTICLE SIXTEE

POSSESSION, USE AND RELEASE OF MORTGAGED PROPERTY

SECTION 1601.

QUIET ENJOYMENT; EXCEPTED PROPERTY AFTER SECOND EFFECTIVE DATE.

(a)

Unless one or more Events of Default shall have occurred and be continuing, the
Company shall be permitted to (i) possess, use and enjoy the Mortgaged Property
(except, to the extent not herein otherwise provided, such cash and securities
as are expressly required to be deposited with the Trustee); (ii) receive and
use all tolls, rents, revenues, earnings, interest, dividends, royalties,
issues, income and profits thereof; (iii) purchase, transmit, distribute, store,
sell and otherwise deal with and use electricity, gas, water, electric and gas
appliances and other products; (iv) use and consume stock in trade, materials
and supplies; (v) deal with choses in action (other than pledged securities),
leases and contracts and exercise, release or amend the rights and powers
conferred upon it thereby; and (vi) alter, repair, maintain, replace,
reconstruct, relocate, remove and operate any of its buildings, plants,
stations, structures, transmission lines, distribution lines, pipe lines,
conduits, mains, machinery, equipment, tools, dams, reservoirs and other real
property and tangible personal property, except that none of such real property
or tangible personal property may be relocated or removed so as to impair the
lien of the Mortgage thereon unless such property is sold, abandoned or
otherwise disposed of as permitted by this Section or by Section 1602 or
released by the Trustee.  

(b)

On and after the Second Effective Date, then, unless an Event of Default shall
have happened and be continuing, upon application by the Company and receipt of
an Officers’ Certificate dated the date of said application, stating that, to
the knowledge of the signers, no Event of Default has occurred and is
continuing, the Trustee shall execute and deliver to the Company appropriate
instruments releasing, to the extent not heretofore released and to the extent
hereinbelow provided, the interest, if any, of the Trustee in all right, title
and interest of the Company then owned or thereafter acquired in and to the
property described in clause (B) of the definition of the term “Excepted
Property” set forth in Section 101, whereupon the definition of the term
“Excepted Property” set forth in such





99










 




clause (B) shall automatically become and be in full force and effect and the
definition of the term “Excepted Property” set forth in clause (A) of such
definition shall automatically cease to be of any further force or effect.

SECTION 1602.

DISPOSITIONS WITHOUT RELEASE.

Unless an Event of Default shall have occurred and be continuing, the Company
may at any time and from time to time, without any release or consent by, or
report to, the Trustee:

(a)

Sell or otherwise dispose of, free from the Lien of this Mortgage, any
machinery, equipment, apparatus, towers, transformers, poles, lines, cables,
conduits, ducts, conductors, meters, regulators, holders, tanks, retorts,
purifiers, odorizers, scrubbers, compressors, valves, pumps, mains, pipes,
service pipes, fittings, connections, services, tools, implements, or any other
fixtures or personality, then subject to the Lien hereof, which shall have
become old, inadequate, obsolete, worn out, unfit, unadapted, unserviceable,
undesirable or unnecessary for use in the operations of the Company upon
replacing the same by, or substituting for the same, similar or analogous
property, or other property performing a similar or analogous function or
otherwise obviating the need therefor, having a Fair Value to the Company at
least equal to that of the property sold or otherwise disposed of and subject to
the Lien hereof, subject to no Liens prior hereto except Permitted Liens and any
other Liens to which the property sold or otherwise disposed of was subject;

(b)

Cancel or make changes or alterations in or substitutions for any and all
easements, servitudes, rights-of-way and similar rights and/or interests, if, in
the opinion of the Company, the value and utility generally of all its
properties as an entirety and the security for the Securities will not thereby
be impaired;

(c)

Grant, free from the Lien of this Mortgage, easements, ground leases or
rights-of-way in, upon, over and/or across the property or rights-of-way of the
Company for the purpose of roads, pipe lines, transmission lines, distribution
lines, communication lines, railways, removal or transportation of coal,
lignite, gas, oil or other minerals or timber, and other like purposes, or for
the joint or common use of real property, rights-of-way, facilities and/or
equipment; provided, however, that such grant shall not materially impair the
use of the property or rights-of-way for the purposes for which such property or
rights-of-way are held by the Company if, in the opinion of the Company, the
value and utility generally of all its properties as an entirety and the
security for the Securities will not thereby be impaired;

(d)

Abandon any property, if in the opinion of the Company (i) the abandonment of
such property is desirable in the proper conduct of the business and in the
operation of the properties of the Company or is otherwise in the best interests
of the Company, and (ii) the value and utility generally of all its properties
as an entirety and the security for the Securities will not thereby be impaired;





100










 




(e)

Sell, surrender, release, abandon or otherwise dispose of, either with or
without consideration (provided any consideration received by the Company shall,
subject to the provisions of Section 1603, be paid over to the Trustee to be
held by it as part of the Mortgaged Property), any easements, rights-of-way,
leases, licenses, authority or permits over private property for towers, poles,
wires, cables, conduits, pipe lines or mains, or for transmission line or
distribution line purposes, if such towers, poles, wires, cables, conduits, pipe
lines or mains, or such transmission or distribution lines, have theretofore
been sold by the Company or removed by the Company to other property or taken by
any municipality or other governmental subdivision by the exercise of a power of
eminent domain or similar right or power, and if in the opinion of the Company
the value and utility generally of all its properties as an entirety and the
security for the Securities will not thereby be impaired; and

(f)

Grant, free from the lien of this Mortgage, either with or without consideration
(provided any consideration received by the Company shall, subject to the
provisions of Section 1603, be paid over to the Trustee to be held by it as part
of the Mortgaged Property), easements, rights-of-way, leases, licenses,
authority or permits, for fixed periods of time or in perpetuity, over or with
respect to any of the real property constituting part of the Mortgaged Property,
if in the opinion of the Company (i) the granting of such easements,
rights-of-way, leases, licenses, authority or permits does not substantially
impair the continued use and enjoyment by the Company of the real property over
or in respect of which such easements, rights-of-way, leases, licenses,
authority or permits are granted for the purpose for which such property is used
by the Company, and (ii) the value and utility generally of all its properties
as an entirety and the security for the Securities will not thereby be impaired.

SECTION 1603.

RELEASE OF MORTGAGED PROPERTY.

Unless an Event of Default shall have occurred and be continuing, the Company
may obtain the release of any part of the Mortgaged Property, or any interest
therein, other than cash held by the Trustee, and the Trustee shall release all
its right, title and interest in and to the same from the Lien hereof, upon
receipt by the Trustee of:

(a)

A Company Order requesting the release of such property and transmitting
therewith a form of instrument or instruments to effect such release;

(b)

An Officers’ Certificate stating that, to the knowledge of the signers, no Event
of Default has occurred and is continuing;





101










 




(c)

An Experts’ Certificate made and dated not more than 90 days prior to the first
day of the month in which such Company Order is delivered to the Trustee:

(i)

Describing the property to be released;

(ii)

Stating the Fair Value, in the judgment of the signers, of the property to be
released;

(iii)

Stating the Cost of the property to be released (or, if the Fair Value to the
Company of such property at the time such property was first included in an
Experts’ Certificate was less than the Cost thereof, then such Fair Value, in
lieu of Cost);

(iv)

Stating that, in the judgment of the signers, such release will not impair the
security under this Mortgage in contravention of the provisions hereof;

(v)

Stating the aggregate principal amount of Securities and the aggregate principal
amount of Secured Debt Outstanding on the date of such Experts’ Certificate; and

(vi)

Stating that, after giving effect to the transactions contemplated thereby,
including payment, from the proceeds thereof, of any taxes and expenses
incidental to any sale, exchange, dedication or other disposition of the
property to be released, the Company would be permitted by the provisions of
Section 401(a) to have authenticated and delivered at least $1.00 of additional
Securities;

(d)

The amount in cash, if any, then required to be deposited with the Trustee in
order to permit the Company to meet the requirement of clause (c)(vi) above; and

(e)

An Opinion of Counsel to the effect that:

(i)

this Mortgage constitutes, or, upon the delivery of, and/or the filing and/or
recording in the proper places and manner of, the instruments of conveyance,
assignment or transfer, if any, specified in said opinion, will constitute, a
direct first mortgage lien, subject only to Permitted Liens, state environmental
“super lien” laws and specified Prior Liens, upon the interest of the Company in
the Property Additions; provided, however, that on and after the Second
Effective Date, said opinion may also contain an exception for all Prior Liens;
and

(ii)

the Company has corporate authority to operate such Property Additions.   

If (a) any property to be released from the Lien of this Mortgage under any
provision of this Article (other than Section 1607) is subject to a Lien prior
to the Lien hereof and is to be sold, exchanged, dedicated or otherwise disposed
of subject to such Prior Lien and (b) after such release, such Prior Lien will
not be a Lien on any property subject to the Lien hereof, then the Fair Value of
such property to be released shall be





102










 




deemed, for all purposes of this Mortgage, to be the value thereof unencumbered
by such Prior Lien less the principal amount of the indebtedness secured by such
Prior Lien.

Any cash deposited with the Trustee pursuant to the provisions of this Section
1603 shall be held as part of the Mortgaged Property and shall be withdrawn,
released, used or applied in the manner, to the extent and for the purposes, and
subject to the conditions, provided in Section 1606.

The right of the Company, under the provisions of Section 1302(b)(ii) permitting
the release of certain property, shall be separate and apart from, and in
addition to, the rights of the Company under this Section and Section 1605.

SECTION 1604.

PRESERVATION OF LIEN.

The Company shall maintain and preserve the Lien of this Mortgage so long as any
Securities shall remain Outstanding, subject, however, to the provisions of
Article Thirteen and Article Sixteen.

SECTION 1605.

RELEASE OF MINOR PROPERTIES; EFFECTIVE TIME.

(a)

Subsection (b) of this Section 1605 shall be of no force or effect until the
Second Effective Date, but shall automatically become and be in full force and
effect on and after the Second Effective Date;

(b)

Notwithstanding the provisions of Section 1603, unless an Event of Default shall
have occurred and be continuing, the Company may obtain the release from the
Lien hereof of any part of the Mortgaged Property, or any interest therein, and
the Trustee shall whenever from time to time requested by the Company in a
Company Order transmitting therewith a form of instrument or instruments to
effect such release, and without requiring compliance with any of the provisions
of Section 1603, release from the Lien hereof all the right, title and interest
of the Trustee in and to the same provided that the lesser of the aggregate Cost
or the aggregate Fair Value of the property to be so released on any date in a
given calendar year, together with all other property theretofore released
pursuant to this Section 1605 in such calendar year, shall not exceed the
greater of (A) $10,000,000 and (B) 3% of the sum of the aggregate principal
amount of all (i) Securities and (ii) Secured Debt then Outstanding.  Prior to
the granting of any such release, there shall be delivered to the Trustee (x) an
Officers’ Certificate stating that, to the knowledge of the signers, no Event of
Default has occurred and is continuing and (y) an Experts’ Certificate stating,
in the judgment of the signers, the Fair Value of the property to be released,
the aggregate Fair Value of all other property theretofore released pursuant to
this Section in such calendar year, and that, in the judgment of the signers,
the release thereof will not impair the security under this Mortgage in
contravention of the provisions hereof.  





103










 




SECTION 1606.

WITHDRAWAL OR OTHER APPLICATION OF CASH.

Except as hereafter in this Section provided, unless an Event of Default shall
have occurred and be continuing, any Available Cash held by the Trustee, and any
other cash which is required to be withdrawn, used or applied as provided in
this Section,

(a)

May be withdrawn from time to time by the Company upon receipt by the Trustee
of:  (i) a Company Order requesting the withdrawal, use or application of such
cash and transmitting appropriate instructions, (ii) an Officers’ Certificate
stating that, to the knowledge of the signer, no Event of Default has occurred
or is continuing; (iii) an Experts’ Certificate made and dated not more than 90
days prior to the first day of the month in which such Company Order is
delivered to the Trustee stating the aggregate principal amount of Securities
and the aggregate principal amount of Secured Debt, in each case Outstanding on
the date of such Experts’ Certificate, and stating that, after giving effect to
the transactions contemplated thereby, (A) the Company would be permitted by the
provisions of Section 401(a) to have authenticated and delivered at least $1.00
of additional Securities or, (B) if Company cannot meet this requirement,
stating the lesser amount of such cash which could be so withdrawn, used or
applied by the Company and still enable the Company to meet the requirements of
subsection (A) of this clause (a) of Section 1606, which lesser amount may be so
withdrawn; and (iv) an Opinion of Counsel to the effect that:  (1)  this
Mortgage constitutes, or, upon the delivery of, and/or the filing and/or
recording in the proper places and manner of, the instruments of conveyance,
assignment or transfer, if any, specified in said opinion, will constitute, a
direct first mortgage lien, subject only to Permitted Liens, environmental
“super lien” laws and specified Prior Liens, upon the interest of the Company in
the Property Additions; provided, however, that on and after the Second
Effective Date, said opinion may also contain an exception for all Prior Liens;
and (2) the Company has corporate authority to operate such Property Additions.

(b)

May, upon the request of the Company, be used by the Trustee for the purchase of
Securities in the manner, at the time or times, in the amount or amounts, at the
price or prices and otherwise as directed or approved by the Company, all
subject to the limitations hereafter in this Section set forth; or

(c)

May, upon the request of the Company, be applied by the Trustee to the payment
(or provision therefor pursuant to Article Eight) at Stated Maturity of any
Securities or to the redemption (or similar provision therefor) of any
Securities which are, by their terms, redeemable, in each case of such series as
may be designated by the Company, any such redemption to be in the manner and as
provided in Article Five, all subject to the limitations hereafter in this
Section set forth.

Notwithstanding the generality of clauses (b) and (c) above, no cash to be
applied pursuant to such clauses shall be applied to the payment of an amount in
excess of the principal amount of any Securities to be purchased, paid or
redeemed except to the extent that the aggregate principal amount of all
Securities theretofore, and of all Securities then to be, purchased, paid or
redeemed pursuant to such clauses is not less than the aggregate





104










 




cost for principal of, premium, if any, and accrued interest, if any, on and
brokerage commissions, if any, with respect to, such Securities.

SECTION 1607.

RELEASE OF PROPERTY TAKEN BY EMINENT DOMAIN, ETC.

Should any of the Mortgaged Property, or any interest therein, be taken by
exercise of the power of eminent domain or be sold to an entity possessing the
power of eminent domain under a threat to exercise the same, and should the
Company elect not to obtain the release of such property pursuant to other
provisions of this Article, the Trustee shall, upon request of the Company
evidenced by a Company Order transmitting therewith a form of instrument or
instruments to effect such release, release from the Lien hereof all its right,
title and interest in and to the property so taken or sold (or with respect to
an interest in property, subordinate the Lien hereof to such interest), upon
receiving (a) an Opinion of Counsel to the effect that such property has been
taken by exercise of the power of eminent domain or has been sold to an entity
possessing the power of eminent domain under threat of an exercise of such
power, (b) an Officers’ Certificate stating the amount of net proceeds received
or to be received for such property so taken or sold, and the amount so stated
shall be deemed to be the Fair Value of such property for the purpose of any
notice to the Holders of Securities, (c) an Experts’ Certificate stating the
Cost thereof (or, if the Fair Value to the Company of such portion of such
property at the time the same was first included in an Experts’ Certificate was
less than the Cost thereof, then such Fair Value, as so certified, in lieu of
Cost) and (d) a deposit by the Company of an amount in cash equal to the Cost or
Fair Value stated in the Experts’ Certificate delivered pursuant to clause (c)
above; provided, however, that the amount required to be so deposited shall not
exceed the portion of the net proceeds received or to be received for such
property so taken or sold which is allocable on a pro-rata or other reasonable
basis to such property; and provided, further, that no such deposit shall be
required to be made hereunder if the proceeds of such taking or sale shall, as
indicated in an Officers’ Certificate delivered to the Trustee, have been
deposited with the trustee or other holder of a Prior Lien.  Any cash deposited
with the Trustee under this Section may, contemporaneously or thereafter, be
withdrawn, used or applied in the manner, to the extent and for the purposes,
and subject to the conditions, provided in Section 1606.

SECTION 1608.

SECURED DEBT.

(a)

The Company will cause all Secured Debt to be paid in accordance with its terms
at or before the maturity thereof, and will duly and punctually perform all the
conditions imposed upon it by any Prior Lien, and will not permit any default
under any Prior Lien to occur or continue for the period of grace specified
therein.  

(b)

Upon the cancellation and discharge of any Prior Lien, or upon the release in
any other way of Secured Debt deposited with the trustee or other holder of any
other Prior Lien, the Company will (subject to the requirements of any mortgage
or other lien securing such Secured Debt) cause any Secured Debt held by the
trustee or other holder of the Prior Lien so cancelled or discharged or any
Secured Debt so released in any other way to be cancelled, provided that such
Secured Debt may be deposited with the





105










 




trustee or other holder of some other Prior Lien (upon the same property as that
mortgaged or pledged to secure the Secured Debt so deposited) if required by the
terms thereof.

The principal of and interest on any such Secured Debt held by the Trustee shall
be paid to the Trustee as and when the same become payable.  The interest
received by the Trustee on any such obligations shall be deemed not to
constitute cash and shall be remitted to the Company; provided, however, that if
an Event of Default shall have occurred and be continuing, such proceeds shall
be held as part of the Mortgaged Property until such Event of Default shall have
been cured or waived.

If any Secured Debt shall be deposited with the Trustee, the Trustee shall have
and may exercise all the rights and powers of any owner of such Secured Debt and
of all substitutions therefor and, without limiting the generality of the
foregoing, may collect and receive all insurance moneys payable to it under any
of the provisions thereof and apply the same in accordance with the provisions
thereof, may consent to extensions thereof at a higher or lower rate of
interest, may join in any plan or plans of voluntary or involuntary
reorganization or readjustment or rearrangement and may accept and hold
hereunder new obligations, stocks or other securities issued in exchange
therefor under any such plan.  Any discretionary action which the Trustee may be
entitled to take in connection with any such obligations or substitutions
therefor shall be taken, so long as no Event of Default shall have occurred and
be continuing, in accordance with a Company Order, and, during the continuance
of an Event of Default, in its own discretion.

Anything herein to the contrary notwithstanding, the Company may irrevocably
waive all rights with respect to any Secured Debt held by the Trustee, and the
proceeds of any such obligations, by delivery to the Trustee of a Company Order:

(x)

Specifying such obligations and stating that the Company thereby waives all
rights to the proceeds thereof pursuant to this Section, and any other rights
with respect thereto; and

(y)

Directing that the principal of such obligations be applied as provided in
clause (c) in the first paragraph of Section 1606, specifying the Securities to
be paid or redeemed or for the payment or redemption of which payment is to be
made.

Following any such waiver, the interest on any such obligations shall be applied
to the payment of interest, if any, on the Securities to be paid or redeemed or
for the payment or redemption of which provision is to be made, as specified in
the aforesaid Company Order, as and when such interest shall become due from
time to time, and any excess funds remaining from time to time after such
application shall be applied to the payment of interest on any other Securities
as and when the same shall become due.  Pending any such application, the
interest on such obligations shall be invested in Investment Securities as shall
be selected by the Company and specified in written instructions delivered to
the Trustee.  The principal of any such obligations shall be applied solely to
the payment of principal of the Securities to be paid or redeemed or for the
payment or redemption of which provision is to be made, as specified in the
aforesaid Company Order.  Pending such application, the principal of such
obligations shall be invested in Eligible Obligations as





106










 




shall be selected by the Company and specified in written instructions delivered
to the Trustee.  The obligation of the Company to pay the principal of such
Securities when the same shall become due at maturity, shall be offset and
reduced by the amount of the proceeds of such obligations then held, and to be
applied, by the Trustee in accordance with this paragraph.  

SECTION 1609.

DISCLAIMER OR QUITCLAIM.

In case the Company has sold, exchanged, dedicated or otherwise disposed of, or
has agreed or intends to sell, exchange, dedicate or otherwise dispose of, or a
Governmental Authority has ordered the Company to divest itself of, any Excepted
Property or any other property not subject to the Lien hereof, or the Company
desires to disclaim or quitclaim title to property to which the Company does not
purport to have title, the Trustee shall, from time to time, disclaim or
quitclaim such property upon receipt by the Trustee of the following:

(a)

A Company Order requesting such disclaimer or quitclaim and transmitting
therewith a form of instrument to effect such disclaimer or quitclaim;

(b)

An Officers’ Certificate describing the property to be disclaimed or
quitclaimed; and

(c)

An Opinion of Counsel stating the signer’s opinion that such property is not
subject to the Lien hereof or required to be subject thereto by any of the
provisions hereof and complying with the requirements of Section 103 of this
Mortgage.

SECTION 1610.

MISCELLANEOUS.

(a)

The Experts’ Certificate as to the Fair Value of property to be released from
the Lien of this Mortgage in accordance with any provision of this Article, and
as to the nonimpairment, by reason of such release, of the security under this
Mortgage in contravention of the provisions hereof, shall be made by an
Independent Expert if the Fair Value of such property and of all other property
released since the commencement of the then current calendar year, as set forth
in the certificates required by this Mortgage, is 10% or more of the aggregate
principal amount of all Securities then Outstanding; but such Experts’
Certificate shall not be required to be made by an Independent Expert in the
case of any release of property if the Fair Value thereof, as set forth in the
certificates required by this Mortgage, is less than $25,000 or less than 1% of
the aggregate principal amount of all Securities then Outstanding. To the extent
that the Fair Value of any property to be released from the Lien of this
Mortgage shall be stated in an Independent Experts’ Certificate, such Fair Value
shall not be required to be stated in any other Experts’ Certificate delivered
in connection with such release.

(b)

No release of property from the Lien of this Mortgage effected in accordance
with the provisions, and in compliance with the conditions, set forth in this
Article and in Sections 103 and 104 shall be deemed to impair the security of
this Mortgage in contravention of any provision hereof.





107










 




(c)

If the Mortgaged Property shall be in the possession of a receiver or trustee,
lawfully appointed, the powers hereinbefore conferred upon the Company with
respect to the release of any part of the Mortgaged Property or any interest
therein or the withdrawal of cash may be exercised, with the approval of the
Trustee, by such receiver or trustee, notwithstanding that an Event of Default
may have occurred and be continuing, and any request, certificate, appointment
or approval made or signed by such receiver or trustee for such purposes shall
be as effective as if made by the Company or any of its officers or appointees
in the manner herein provided; and if the Trustee shall be in possession of the
Mortgaged Property under any provision of this Mortgage, then such powers may be
exercised by the Trustee in its discretion notwithstanding that an Event of
Default may have occurred and be continuing.

(d)

If the Company shall retain any interest in any property released from the Lien
of this Mortgage as provided in Section 1603 or 1605, this Mortgage shall not
become or be, or be required to become or be, a Lien upon such property or such
interest therein or any improvements, extensions or additions to such property
or renewals, replacements or substitutions of or for such property or any part
or parts thereof unless the Company shall execute and deliver to the Trustee an
Mortgage supplemental hereto, in recordable form, containing a grant,
conveyance, transfer and mortgage thereof.  As used in this subsection, the
terms “improvements”, “extensions” and “additions” shall be limited as set forth
in Section 1201.

(e)

Notwithstanding the occurrence and continuance of an Event of Default, the
Trustee, in its discretion, may release from the Lien hereof any part of the
Mortgaged Property or permit the withdrawal of cash, upon compliance with the
other conditions specified in this Article in respect thereof.

(f)

No purchaser or grantee of property purporting to have been released hereunder
shall be bound to ascertain the authority of the Trustee to execute the
instrument or instruments of release, or to inquire as to any facts required by
the provisions hereof for the exercise of such authority; nor shall any
purchaser or grantee of any property or rights permitted by this Article to be
sold, granted, exchanged, dedicated or otherwise disposed of, be under
obligation to ascertain or inquire into the authority of the Company to make any
such sale, grant, exchange, dedication or other disposition.

SECTION 1611.

MAINTENANCE OF PROPERTIES.

The Company shall cause (or, with respect to property owned in common with
others, make reasonable effort to cause) the Mortgaged Property, considered as a
whole, to be maintained and kept in good condition, repair and working order and
shall cause (or, with respect to property owned in common with others, make
reasonable effort to cause) to be made such repairs, renewals, replacements,
betterments and improvements thereof, as, in the judgment of the Company, may be
necessary in order that the operation of the Mortgaged Property, considered as a
whole, may be conducted in accordance with common industry practice; provided,
however, that nothing in this Section shall prevent the Company from
discontinuing, or causing the discontinuance of, the operation and maintenance
of any portion of the Mortgaged Property if such discontinuance is in the





108










 




judgment of the Company desirable in the conduct of its business; and provided,
further, that nothing in this Section shall prevent the Company from selling,
transferring or otherwise disposing of, or causing the sale, transfer or other
disposition of, any portion of the Mortgaged Property in compliance with the
other Articles of this Mortgage.

SECTION 1612.

PAYMENT OF TAXES; DISCHARGE OF LIENS.

The Company shall pay all taxes and assessments and other governmental charges
lawfully levied or assessed upon the Mortgaged Property, or upon any part
thereof, or upon the interest of the Trustee in the Mortgaged Property, before
the same shall become delinquent, and shall observe and conform in all material
respects to all valid requirements of any Governmental Authority relative to the
Mortgaged Property and all covenants, terms and conditions upon or under which
any of the Mortgaged Property is held; and the Company shall not voluntarily
suffer any Lien to be created upon the Mortgaged Property, or any part thereof,
prior to or on a parity with the Lien hereof, other than (a) Permitted Liens
and, on and after the Second Effective Date (but not before), Prior Liens,
(b) in the case of property acquired prior to the Second Effective Date, so long
as no Event of Default shall exist at such time, (x) Purchase Money Liens,
provided, that (i) the principal amount of the indebtedness secured by such
Purchase Money Lien shall not exceed 66 2/3% of the cost or fair value to the
Company at the time of the acquisition thereof by the Company, whichever is
less, of the property subject thereto, as determined by the Board of Directors,
(ii) the aggregate principal amount of all indebtedness of the Company at the
time outstanding secured by Purchase Money Liens (including modifications,
extensions, renewals and replacements thereof, and also the indebtedness then
being incurred, as permitted by the following clause (y)) and all Sale and
Leaseback Transactions shall not exceed 20% of the aggregate principal amount of
all Securities then Outstanding, and (iii) each such Purchase Money Lien shall
apply only to the property originally subject thereto and fixed improvements
erected on such real property or affixed to such personal property or equipment
used in connection with such real or personal property, and (y) any
modifications, extensions, renewals or replacements of the Purchase Money Liens
permitted by the preceding clause (x) upon the same property theretofore subject
thereto (and no other property) or modifications, extensions, renewals or
replacements of the indebtedness secured thereby provided that in any such case
the principal amount of such indebtedness so modified, replaced, extended or
renewed shall not be increased, and (c) in the case of property acquired on or
after the Second Effective Date, Purchase Money Liens and any other Liens
existing or placed thereon at the time of the acquisition thereof (including,
but not limited to, the Lien of any Prior Lien);




provided, however, that nothing contained in this Section shall require the
Company (i) to observe or conform to any requirement of Governmental Authority
or to cause to be paid or discharged, or to make provision for, any such Lien,
or to pay any such tax, assessment or governmental charge so long as the
validity thereof shall be contested in good faith and by appropriate legal
proceedings, (ii) to pay, discharge or make provisions for any tax, assessment
or other governmental charge, the validity of which shall not be so contested if
adequate security for the payment of such tax, assessment or other governmental
charge and for any penalties or interest which may reasonably be anticipated
from failure to pay the same shall be given to the Trustee or (iii) to pay,
discharge or make provisions for any





109










 




Liens existing on the Mortgaged Property at the First Effective Date; and
provided, further, that nothing in this Section shall prohibit the issuance or
other incurrence of additional indebtedness, or the refunding of outstanding
indebtedness, secured by any Lien prior to the Lien hereof which is permitted
under this Section to continue to exist.




SECTION 1613.

INSURANCE.

(a)

The Company shall (i) keep or cause to be kept all the property subject to the
Lien of this Mortgage insured against loss by fire, to the extent that property
of similar character is usually so insured by companies similarly situated and
operating like properties, to a reasonable amount, by reputable insurance
companies, the proceeds of such insurance (except as to any particular loss less
than the greater of (A) $10,000,000 and (B) 3% of the aggregate principal amount
of all Securities and Secured Debt Outstanding on the date of such particular
loss and, if such insurance also covers any Excepted Property, except as to any
loss of such Excepted Property)  to be made payable, subject to applicable law,
to the Trustee as the interest of the Trustee may appear, to the trustee of a
Prior Lien, or to the trustee or other holder of any other Lien prior hereto
upon property subject to the Lien hereof, if the terms thereof require such
payment or (ii) in lieu of or supplementing such insurance in whole or in part,
adopt some other method or plan of protection against loss by fire at least
equal in protection to the method or plan of protection against loss by fire of
companies similarly situated and operating properties subject to similar fire
hazards or properties on which an equal primary fire insurance rate has been set
by reputable insurance companies; and if the Company shall adopt such other
method or plan of protection, it shall, subject to applicable law (and except as
to any particular loss less than the greater of (x) $10,000,000 and (y) 3% of
the aggregate principal amount of all Securities and Secured Debt Outstanding on
the date of such particular loss and, if such other method or plan of protection
also covers any Excepted Property, except as to any loss of such Excepted
Property) pay to the Trustee on account of any loss covered by such method or
plan an amount in cash equal to the amount of such loss less any amounts
otherwise paid to the Trustee in respect of such loss or paid to the trustee
under a Prior Lien or to the trustee or other holder of any other Lien prior
hereto upon property subject to the Lien hereof in respect of such loss if the
terms thereof require such payment.  Any cash so required to be paid by the
Company pursuant to any such method or plan shall for the purposes of this
Mortgage be deemed to be proceeds of insurance.  In case of the adoption of such
other method or plan of protection, the Company shall furnish to the Trustee a
certificate of an actuary or other qualified person appointed by the Company
with respect to the adequacy of such method or plan.

Anything herein to the contrary notwithstanding, the Company may have fire
insurance policies with (i) a deductible provision in a dollar amount per
occurrence not exceeding the greater of (a) $10,000,000 and (b) 3% of the
aggregate principal amount of all Securities and Secured Debt Outstanding on the
date such policy goes into effect, and/or (ii) co-insurance or self insurance
provisions with a dollar amount per occurrence not exceeding 30% of the loss
proceeds otherwise payable; provided, however, that the dollar amount described
in clause (i) above may be exceeded to the extent such dollar amount per
occurrence is below the deductible amount in effect as to fire insurance (x) on
property of similar character insured by companies similarly situated and
operating like





110










 




property or (y) on property as to which an equal primary fire insurance rate has
been set by reputable insurance companies.

(b)

All moneys paid to the Trustee by the Company in accordance with this Section or
received by the Trustee as proceeds of any insurance, in either case on account
of a loss on or with respect to Mortgaged Property, shall, subject to the
requirements of any Prior Lien or other Lien prior hereto upon property subject
to the Lien hereof, be held by the Trustee and, subject as aforesaid, shall be
paid by it to the Company to reimburse the Company for an equal amount expended
or committed for expenditure in the rebuilding, renewal and/or replacement of or
substitution for the property destroyed or damaged, upon receipt by the Trustee
of:

(i)

A Company Request requesting such payment,

(ii)

An Experts’ Certificate:

(A)

Describing the property so damaged or destroyed;

(B)

Stating the Cost of such property (or, if the Fair Value to the Company of such
property was first included in an Experts’ Certificate was less than the Cost
thereof, then such Fair Value, as so certified, in lieu of Cost) or, if such
damage or destruction shall have affected only a portion of such property,
stating the allocable portion of such Cost or Fair Value;

(C)

Stating the amounts so expended or committed for expenditure in the rebuilding,
renewal, replacement of and/or substitution for such property; and

(D)

Stating the Fair Value to the Company of such property as rebuilt or renewed or
as to be rebuilt or renewed and/or of the replacement or substituted property,
and if

(1)

Within 6 months prior to the date of acquisition thereof by the Company, such
property has been used or operated, by a person or persons other than the
Company, in a business similar to that in which it has been or is to be used or
operated by the Company, and

(2)

The Fair Value to the Company of such property as set forth in such Experts’
Certificate is not less than $25,000 and not less than 1% of the aggregate
principal amount of all Securities then Outstanding,

the Expert making the statement required by this clause (D) shall be an
Independent Expert, and

(iii)

an Opinion of Counsel stating that, in the opinion of the signer, the property
so rebuilt or renewed or to be rebuilt or renewed, and/or the replacement
property, is or will be subject to the Lien hereof.





111










 




Any such moneys not so applied within 36 months after its receipt by the
Trustee, or in respect of which notice in writing of intention to apply the same
to the work of rebuilding, renewal, replacement or substitution then in progress
and uncompleted shall not have been given to the Trustee by the Company within
such 36 months, or which the Company shall at any time notify the Trustee is not
to be so applied, shall thereafter be withdrawn, used or applied in the manner,
to the extent and for the purposes, and subject to the conditions, provided in
Section 1606; provided, however, that if the amount of such moneys shall exceed
the amount stated pursuant to clause (B) in the Experts’ Certificate referred to
above, the amount of such excess shall not be subject to Section 1606 and shall
be remitted to or upon the order of the Company upon the withdrawal, use or
application of the balance of such moneys pursuant to Section 1606.  

(c)

Whenever under the provisions of this Section the Company is required to deliver
moneys to the Trustee and at the same time shall have satisfied the conditions
set forth herein for payment of moneys by the Trustee to the Company, there
shall be paid to or retained by the Trustee or paid to the Company, as the case
may be, only the net amount.

SECTION 1614.

RECORDING, FILING, ETC.

The Company shall cause this Mortgage and all Mortgages and instruments
supplemental hereto (or notices, memoranda or financing statements as may be
recorded or filed to place third parties on notice thereof) to be promptly
recorded and filed and re-recorded and re-filed in such manner and in such
places, as may be required by law in order fully to preserve and protect the
security of the Holders of the Securities and all rights of the Trustee, and
shall furnish to the Trustee:

(a)

Promptly after the execution and delivery of this Mortgage and of each
Supplemental Mortgage, an Opinion of Counsel either stating that in the opinion
of such counsel this Mortgage or such Supplemental Mortgage (or any other
instrument, resolution, certificate, notice, memorandum or financing statement
in connection therewith) has been properly recorded and filed, so as to make
effective the Lien intended to be created hereby or thereby, and reciting the
details of such action, or stating that in the opinion of such counsel no such
action is necessary to make such Lien effective.  The Company shall be deemed to
be in compliance with this subsection (a) if (i) the Opinion of Counsel herein
required to be delivered to the Trustee shall state that this Mortgage or such
Supplemental Mortgage, (or any other instrument, resolution, certificate notice,
memorandum or financing statement in connection therewith) has been received for
record or filing in each jurisdiction in which it is required to be recorded or
filed and that, in the opinion of such counsel (if such is the case), such
receipt for record or filing makes effective the Lien intended to be created by
this Mortgage or such Supplemental Mortgage, and (ii) such opinion is delivered
to the Trustee within such time, following the date of such Supplemental
Mortgage, as shall be practicable having due regard to the number and distance
of the jurisdictions in which this Mortgage or such Supplemental Mortgage (or
such other instrument, resolution, certificate, notice, memorandum or financing
statement in connection therewith) is required to be recorded or filed; and





112










 




(b)

On or before December 1 of each year, beginning the first calendar year after
the occurrence of the First Effective Date, an Opinion of Counsel stating either
(i) that in the opinion of such counsel such action has been taken, since the
date of the most recent Opinion of Counsel furnished pursuant to this subsection
(b) or the first Opinion of Counsel furnished pursuant to subsection (a) of this
Section, with respect to the recording, filing, re-recording, and re-filing of
this Mortgage and of each Supplemental Mortgage (or any other instrument,
resolution, certificate, notice, memorandum or financing statement in connection
therewith), as is necessary to maintain the effectiveness of the Lien hereof,
and reciting such action, or (ii) that in the opinion of such counsel no such
action is necessary to maintain the effectiveness of such Lien.

The Company shall execute and deliver such Supplemental Mortgage or Mortgages
and such further instruments and do such further acts as may be necessary or
proper to carry out the purposes of this Mortgage and to make subject to the
Lien hereof any property hereafter acquired, made or constructed and intended to
be subject to the Lien hereof, and to transfer to any new trustee or trustees or
co-trustee or co-trustees, the estate, powers, instruments or funds held in
trust hereunder.

SECTION 1615.

EFFECTIVE TIME FOR CERTAIN PROVISIONS

All provisions hereof shall, unless otherwise specified herein, or except as may
be specified in the terms and conditions of any series or Tranche of Securities
(in which case such terms and conditions of any such series or Tranche of
Securities shall be applicable to such series or Tranche of Securities), be of
full force and effect on and after the First Effective Date, except that the
provisions of (i) the expanded definitions of Excepted Property and of Permitted
Liens, and the second proviso to the definition of Outstanding, contained in
Section 101, (ii) Sections 401(b)(v)(1), 1603(e)(i) and 1606(a) permitting the
Opinion of Counsel to specify that the Mortgage may be subject to Prior Liens,
(iii) Section  801(b) to the extent that it applies to Securities issued on or
before [January 1, 2008], (iv) Section 1612 permitting the creation of Prior
Liens on the Mortgaged Property, and (v) Sections 707, 802(b), 902(b), 913(b),
1301(j), 1302(b), 1601(b) 1605(b) and 1612, which are specified to be in effect
only on and after the Second Effective Date shall, in each case, be of no force
and effect prior to the Second Effective Date but shall automatically become of
full force and effect on and after the Second Effective Date, all in accordance
with the provisions of such Sections; and the definitions of Excepted Property
and of Permitted Liens, the portion of the definition of Outstanding, and the
provisions of Sections 801(a), 802(a), 902(a), 913(a), 1302(a) and 1612 which
are specified to be in effect only prior to the Second Effective Date shall
automatically cease to be of any further force or effect on and after the Second
Effective Date.  




* * * * * * * * * * * * * * * * * * * *




This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.





113










 




(The testimonium clause, signatures and acknowledgments to the original
Indenture of Mortgage and Deed of Trust have been omitted herein, but remain
applicable hereto.)











114








